Exhibit 10.1

LOGO [g86600ex10_1pg001.jpg]

ALPINVEST PARTNERS

THE BLACKSTONE GROUP

THE CARLYLE GROUP

HELLMAN & FRIEDMAN

KOHLBERG KRAVIS ROBERTS & CO.

THOMAS H. LEE PARTNERS

VALCON ACQUISITION HOLDING (LUXEMBOURG) S.A.R.L.

VALCON ACQUISITION HOLDING B.V.

VALCON ACQUISITION B.V.

 

 

AMENDED SHAREHOLDERS’ AGREEMENT

REGARDING

THE NIELSEN COMPANY B.V. (FORMERLY VNU GROUP

B.V.)

 

 

4 SEPTEMBER 2009

Clifford Chance LLP

Droogbak 1A

1013 GE Amsterdam

The Netherlands



--------------------------------------------------------------------------------

CONTENTS

 

Clause

          Page

1.      Definitions and Interpretation

   6

1.1

     Definitions    6

1.2

     Interpretation    18

2.      Implementation Matters

   18

2.1

     Organizational Documents    18

2.2

     Conflicts or Inconsistencies    19

2.3

     Effectuating the Intent of the Parties    19

2.4

     Applicable Law    19

3.      Luxco Board of Managers

   19

3.1

     Composition of the Luxco Board    19

3.2

     Abstention on Related Party Transactions    22

3.3

     Changes in Shareholding    22

3.4

     Meetings of the Luxco Board; Observers    22

3.5

     Decisions of the Luxco Board    23

3.6

     Representation of Luxco    23

3.7

     Intermediate Holdco Boards    24

3.8

     Formalities    24

4.      VNU Supervisory Board

   24

4.1

     Composition of the VNU Supervisory Board    24

4.2

     Related Party Transactions; Independent VNU Directors’ Approval    27

4.3

     Changes in Shareholding    27

4.4

     Meetings of the VNU Supervisory Board; Observers    28

4.5

     Decisions of the VNU Supervisory Board    29

4.6

     Formalities    29

5.      Board Committees; Financing Committee; Management

   29

5.1

     Luxco and Intermediate Holdco Committees    29

5.2

     VNU Board Committees; Finance Committee    30

5.3

     VNU Management    30

6.      Investors’ Committee

   30

6.1

     Purpose of the Investors’ Committee; Effectuating Intent    30

6.2

     Composition of Investors’ Committee    31

6.3

     Abstention on Related Party Transactions    33

6.4

     Changes in Shareholding    33

6.5

     Meetings of the Investors’ Committee    33

6.6

     Decisions of the Investors’ Committee    34

6.7

     Approvals in this Agreement    35

7.      Indemnification

   35

7.1

     Indemnification    35

7.2

     Insurance by VNU    37

8.      Issues of Securities

   37

8.1

     Equal Treatment of Investors    37

9.      Transfers

   38

 

- 2 -



--------------------------------------------------------------------------------

9.1

     Limitations on Transfer    38

9.2

     Permitted Transfers    39

9.3

     Drag-Along    40

9.4

     Tag-Along    41

10.    IPO and Public Offering Rights

   45

10.1

     Structural Considerations    45

10.2

     Piggyback Offerings    46

10.3

     Requested Offerings    48

10.4

     Obligations of Issuer in Connection with Public Offerings    51

10.5

     Holdback    53

10.6

     Post-IPO Sales    53

10.7

     Sales in a Tender Offer    54

10.8

     Acknowledgment by Subsidiaries    54

11.    Subsequent share acquisitions; additional equity funding

   55

11.1

     Acquisition of 100% of the Shares in VNU    55

11.2

     Additional Equity Funding    55

11.3

     Equity Syndication and Certain Reallocations Among Investors    55

12.    Representations and Warranties

   56

12.1

     Representations and Warranties of the Investors    56

13.    Additional Covenants and Agreements

   57

13.1

     Advisory Services Agreement    57

13.2

     Directors’ Fees and Expenses    57

13.3

     Certain Tax Matters    58

13.4

     Corporate Opportunities    58

13.5

     Non-Competition    59

13.6

     Non-Solicitation    60

13.7

     Access to Information, Financial Statements, Confidentiality and Public
Announcements    60

13.8

     Standstill    62

14.    Miscellaneous

   62

14.1

     Waiver; Amendment    62

14.2

     Effectiveness; Termination    63

14.3

     Notices    63

14.4

     Applicable Law    63

14.5

     Disputes    63

14.6

     Assignment    64

14.7

     Specific Performance    64

14.8

     Fiduciary Duties; Exculpation Clause    64

14.9

     No Recourse    65

14.10

     Further Assurances    65

14.11

     Several Obligations    65

14.12

     Third Parties    65

14.13

     Entire Agreement    65

14.14

     Titles and Headings    65

14.15

     No Other Agreements    65

14.16

     Binding Effect    66

14.17

     Severability    66

14.18

     Counterparts    66

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 1

  

Investors

   68

SCHEDULE 2

  

Initial Investments and Remaining Equity Commitments

   70

SCHEDULE 3

  

Simplified Acquisition Structure chart

   71

SCHEDULE 4

  

Form of Accession Agreement

   72

SCHEDULE 5

  

Initial Members of Boards and Committees

   76

Part A Luxco Managers

   76

Part B VNU Directors

   76

Part C Executive Committee

   77

Part D Audit Committee

   77

Part E Compensation Committee

   77

Part F Finance Committee

   77

Part G Investors’ Committee

   78

Part H Observers to Luxco Board and VNU Supervisory Board

   78

SCHEDULE 6

  

Actions Requiring Approval

   79

Part A Actions Requiring Unanimous Approval

   79

Part B Actions Requiring Requisite Majority Approval

   80

Part C Actions Requiring Simple Majority Approval

   83

SCHEDULE 7

  

Forms of Advisory Services Agreements

   85

Part A Form of Valcon Advisory Services Agreement

   85

Part B Form of Bidco Advisory Services Agreement

   88

SCHEDULE 8

  

Addresses and Fax Numbers for Notices

   97

SCHEDULE 9

  

Named Competitors

   100

SCHEDULE 10

  

Equity Syndication

   101

 

- 4 -



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

This Shareholders Agreement (this “Agreement”), is amended as of 4 September
2009 among:

 

(1) Each of the AlpInvest Funds (as listed in Schedule 1 – Part B, together
“AlpInvest”);

 

(2) Each of the Blackstone Funds (as listed in Schedule 1 – Part B, together
“Blackstone”);

 

(3) Each of the Carlyle Funds (as listed in Schedule 1 – Part B, together
“Carlyle”);

 

(4) Each of the Hellman & Friedman Funds (as listed in Schedule 1 – Part B,
together “Hellman & Friedman”);

 

(5) Each of the KKR Funds (as listed in Schedule 1 – Part B, together “KKR”);

 

(6) Each of the Thomas H. Lee Partners Funds (as listed in Schedule 1 – Part B,
together “Thomas H. Lee Partners”);

 

(7) VALCON ACQUISITION HOLDING (LUXEMBOURG) S.À R.L., a private limited company
(société à responsabilité limitée) incorporated under the laws of Luxembourg,
having its registered office at 59, rue de Rollingergrund, L-2440 Luxembourg,
Luxembourg (“Luxco”);

 

(8) VALCON ACQUISITION HOLDING B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of The Netherlands, having its registered office at Jachthavenweg 118, 1081
KJ Amsterdam, The Netherlands and registered with the Chamber of Commerce for
Amsterdam under file number 3424 8449 (“Dutch Holdco”); and

 

(9) VALCON ACQUISITION B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Jachthavenweg 118, 1081 KJ
Amsterdam, The Netherlands and registered with the Chamber of Commerce for
Amsterdam under file number 3424 1179 (the “Bidco”),

Each of the AlpInvest Funds, the Blackstone Funds, the Carlyle Funds, the
Hellman & Friedman Funds, the KKR Funds and the Thomas H. Lee Partners Funds,
and their respective permitted successors and assigns, are collectively referred
to herein as the “Investors” and each of them is referred to as an “Investor”.
The Investors, Luxco, Dutch Holdco and Bidco, together with any person in the
future acceding to this Agreement as envisaged below, are collectively referred
to herein as the “Parties”.

WHEREAS:

 

(A) Luxco has been formed for the purposes of the acquisition of VNU N.V., a
public company with limited liability organized under the laws of the
Netherlands, and subsequently converted into VNU Group B.V. and then renamed The
Nielsen Company B.V., a private company with limited liability organized under
the laws of the Netherlands (“VNU”), by way of an all-cash public tender offer
for any and all of the outstanding ordinary shares and listed 7% preference
shares of VNU (the “Offer”), in accordance with the terms and conditions of a
Merger Protocol dated 8 March 2006 and subsequently amended (the “Merger
Protocol”), between VNU and Valcon Acquisition B.V., a private company with
limited liability organized under the laws of the Netherlands (“Bidco”), a
wholly-owned indirect subsidiary of Luxco.

 

(B) The Investors and certain Affiliates of the Investors entered into an
interim investors agreement dated 15 March 2006, as amended on 22 May 2006,
2 June 2006 and August 4, 2006 (the “Interim Investors Agreement”), providing
for certain matters relating to the conduct of the Offer, together with a term
sheet describing the principal terms of an agreement to be entered into at or
after the first settlement date of the Offer, that would provide for certain
matters relating to the Investors’ direct and indirect ownership of interests in
Luxco and its direct and indirect subsidiaries including VNU and its direct and
indirect subsidiaries (collectively, the “Group”) and the governance of the
Group on and after the Last Settlement Date.

 

- 5 -



--------------------------------------------------------------------------------

(C) The acceptance period with respect to the Offer ended on May 19, 2006 and
the post-acceptance period with respect to the Offer ended on June 9, 2006;
settlement with respect to the last VNU shares tendered into the Offer took
place on June 14, 2006 (the “Last Settlement Date,” provided that, after the
“squeeze-out” as contemplated by Article 11.1, the “Last Settlement Date” shall
be the day that the “squeeze-out” is consummated and Bidco owns all of the
shares in VNU).

 

(D) Pursuant to the terms of the Interim Investors Agreement, the Investors have
provided initial equity funding to Luxco by subscribing for the numbers of yield
free convertible preferred equity certificates, convertible preferred equity
certificates and ordinary shares set forth behind their respective names in the
second, fifth and seventh columns of Schedule 2 and paying up the respective
amounts on those securities set forth behind their respective names in the
third, sixth and eighth columns of Schedule 2.

 

(E) A diagram of the simplified acquisition structure as of the date hereof is
attached as Schedule 3.

 

(F) This Agreement was originally entered into by the Parties on 21 December
2006, has been amended from time to time and was amended, in accordance with the
terms of the Agreement to its current form by an Amendment Agreement between the
Parties dated 4 September 2009.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the Parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

 

Accession Agreement    shall mean an agreement substantially in the form of
Schedule 4. Action, Suit or Proceeding    shall have the meaning specified in
Article 7.1.1. ADSs    shall mean American Depositary Shares. Advisory Services
Agreement    shall have the meaning specified in Article 13.1. Affiliate or
Affiliated Fund    shall mean (a) with respect to any Investor, any other Person
Controlled directly or indirectly by such Investor, Controlling directly or
indirectly such Investor or directly or indirectly under the same Control as
such Investor, or, in each case, a successor entity to such Investor, provided,
however, that (i) Affiliate or Affiliated Fund shall not include any portfolio
companies of the relevant Investor or its Affiliates and (ii) with respect to
each of the AlpInvest Funds, Affiliate or Affiliated Fund shall not include
Stichting Pensioenfonds ABP, Stichting Pensioenfonds voor

 

- 6 -



--------------------------------------------------------------------------------

   de Gezondheid, Geestelijke en Maatschappelijke Belangen or any of their
respective Affiliates; and provided further, for the avoidance of doubt, that
all of the funds mentioned underneath a single heading as a group of funds in
Schedule 1 shall in any event be considered Affiliates and Affiliated Funds of
each other; and (b) with respect to any Person who is not an Investor, another
Person Controlled directly or indirectly by such first Person, Controlling
directly or indirectly such first Person or directly or indirectly under the
same Control as such first Person. Affiliated    shall have a meaning
correlative to the foregoing. AFM    shall mean the Netherlands Authority for
the Financial Markets. Agreement    shall mean this Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof. AlpInvest and AlpInvest Funds    shall have the meaning
specified in the preamble to this Agreement. Applicable Offering Document   
shall mean, in respect of a Public Offering (i) in The Netherlands, a prospectus
required to be filed with the AFM under the Dutch Securities Market Supervision
Act 1995 (Wet toezicht effectenverkeer 1995) as amended from time to time, (ii)
in the United States, a prospectus (including a prospectus covering ADSs)
required to be filed with the SEC under the Securities Act, and (iii) in any
other jurisdiction, a prospectus or other document required to be filed with any
Applicable Regulatory Authority and/or in a form and including substantive
disclosure customary to an offering of shares to similarly situated purchasers
in such jurisdiction. Applicable Regulatory Authority    shall mean in respect
of a Public Offering under (i) the Dutch Securities Market Supervision Act 1995
(Wet toezicht effectenverkeer 1995) as amended from time to time in The
Netherlands, the AFM, (ii) the Securities Act in the United States, the SEC, and
(iii) the applicable securities laws in any other jurisdiction, the appropriate
governmental agency regulating the listing or public offering of securities, if
any, in such jurisdiction. Assumed Number    shall have the meaning specified in
Article 10.1.2. Audit Committee    shall have the meaning specified in Article
5.2.1. Authorized Recipients    shall have the meaning specified in Article
13.7.2. Bidco    shall have the meaning specified in the recitals to this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Bidco Advisory Services Agreement    shall have the meaning specified in Article
13.1. Bidco Board    shall mean the management board of Bidco. Blackstone and
Blackstone Funds    shall have the meaning specified in the preamble to this
Agreement. Board    shall mean any of the Luxco Board, the Dutch Holdco Board,
the Bidco Board and the VNU Supervisory Board. Brokered Exchange Transaction   
shall have the meaning specified in Article 10.6. Budget    shall mean the
annual budget of the Group. Business Day    shall mean a day on which banks are
open for business in Amsterdam, London, New York and Luxembourg (which, for
avoidance of doubt, shall not include Saturdays, Sundays and public holidays in
any of these cities). Carlyle and Carlyle Funds    shall have the meaning
specified in the preamble to this Agreement. Change in Control    shall mean any
transaction (including, without limitation, any merger, consolidation or sale of
assets or equity interests) the result of which is that any Person or “group”
(as defined within the meaning of Rules 13d-3 and 13d-5 under the U.S.
Securities Exchange Act of 1934 as in effect on the Effective Date), other than
any of the Investors or their Affiliated Funds, obtains (i) direct or indirect
ownership of more than 50% of the voting rights of VNU, (ii) the right to
appoint the majority of the members of the board of directors (or similar
governing body) or to manage on a discretionary basis the assets of Luxco, any
Intermediate Holdco or VNU, or (iii) all or substantially all of the assets of
Luxco, any Intermediate Holdco or VNU. Compensation Committee    shall have the
meaning specified in Article 5.2.1. Competing Action    shall have the meaning
specified in Article 13.4. Competing Enterprise    shall have the meaning
specified in Article 13.4. Confidential Information    shall have the meaning
specified in Article 13.7. Control    shall mean with respect to a Person (other
than an individual) (i) direct or indirect ownership of more than 50% of the
voting rights of such Person, or (ii) the right to

 

- 8 -



--------------------------------------------------------------------------------

   appoint the majority of the members of the board of directors (or similar
governing body) or to manage on a discretionary basis the assets of such Person
and, for avoidance of doubt, a general partner is deemed to control a limited
partnership and, solely for the purposes of this Agreement, a fund advised or
managed directly or indirectly by a Person shall also be deemed to be controlled
by such Person (and the terms Controlling and Controlled shall have meanings
correlative to the foregoing). Corporate Director    shall have the meaning
specified in Article 3.7. Corporate Opportunity    shall have the meaning
specified in Article 13.4. Drag-Along Notice    shall have the meaning specified
in Article 9.3.2. Drag-Along Purchaser    shall have the meaning specified in
Article 9.3.1. Drag-Along Sale    shall have the meaning specified in Article
9.3.1. Drag-Along Sale Costs    shall have the meaning specified in Article
9.3.2. Dragged Investor    shall have the meaning specified in Article 9.3.1.
Dragging Investor    shall have the meaning specified in Article 9.3.1. Dutch
Corporate Governance Code    shall mean the code of conduct designated pursuant
to Section 2:391 paragraph 4 of the Dutch Civil Code, currently being the code
of conduct published in the Dutch State Gazette (Staatscourant) on 27 December
2004 (issue 250, 2004). Dutch Holdco    shall have the meaning specified in the
preamble to this Agreement. Dutch Holdco Board    shall mean the board of
management of Dutch Holdco. Exchange Act    shall mean the U.S. Securities
Exchange Act of 1934, as amended, or any similar federal statute then in effect,
and a reference to a particular section thereof shall be deemed to include a
reference to the comparable section, if any, of any such similar federal
statute. Finance Committee    shall have the meaning specified in Article 5.2.4.
Group    shall have the meaning specified in the recitals to this Agreement.
Hellman & Friedman and Hellman & Friedman Funds    shall have the meaning
specified in the preamble to this Agreement. Holders’ Counsel    shall mean (i)
for any Piggyback Offering, one firm of legal counsel to represent all
Piggybacking Holders for each

 

- 9 -



--------------------------------------------------------------------------------

   Selected Offering Jurisdiction in which shares are being sold in such
Piggyback Offering and, if different and to the extent necessary, one firm of
legal counsel in the jurisdiction of incorporation of Issuer and (ii) for any
Requested Offering, one firm of legal counsel to represent the Requesting
Holders and all Participating Holders for each Selected Offering Jurisdiction in
which shares are being sold in such Requested Offering and, if different and to
the extent necessary, one firm of legal counsel in the jurisdiction of
incorporation of Issuer. Incur    shall mean to issue, create, assume,
guarantee, incur or otherwise become liable for and the terms Incurred and
Incurrence shall have meanings correlative to the foregoing. Indemnity-Related
Entities    shall have the meaning specified in Article 7.1.4. Indemnitees   
shall have the meaning specified in Article 7.1.1. Independent VNU Directors   
shall have the meaning specified in Article 4.1.1(g), subject to Article 4.1.2.
Information    shall mean the books and records of any member of the Group and
information relating to such member of the Group, its properties, operations,
financial condition and affairs. Intermediate Holdcos    shall mean Dutch
Holdco, Bidco and any other entity that from time to time is wholly-owned,
directly or indirectly, by Luxco, or its successors, and wholly-owns, directly
or indirectly, Bidco or its successors and that becomes a Party to this
Agreement. Intermediate Holdco Boards    Shall mean the boards of management
(directie) of Dutch Holdco, Bidco and any other Intermediate Holdco. Interim
Investors Agreement    shall have the meaning specified in the recitals to this
Agreement. Investor    shall have the meaning specified in the preamble to this
Agreement. Investor Fund    shall mean, individually and collectively, any of
the AlpInvest Funds, the Blackstone Funds, the Carlyle Funds, the Hellman &
Friedman Funds, the KKR Funds and the Thomas H. Lee Partners Funds. Investor
Fund Manager    means (i) in respect of any AlpInvest Fund, AlpInvest Partners
2006 B.V. or AlpInvest Partners Later Stage Co-Investments Custodian IIA B.V.,
in its capacity of custodian of AlpInvest Partners Later Stage Co-Investments
IIA C.V.

 

- 10 -



--------------------------------------------------------------------------------

   (ii) in respect of any Blackstone Fund, Blackstone Management Partners V
L.L.C., (iii) in respect of any Carlyle Fund, TC Group, L.L.C., (iv) in respect
of any Hellman & Friedman Fund, Hellman & Friedman LLC, (v) in respect of any
KKR Fund, Kohlberg Kravis Roberts & Co. L.P. or Kohlberg Kravis Roberts & Co.
Ltd., and (vi) in respect of any Thomas H. Lee Partners Fund, THL Managers V,
LLC or THL Managers VI, LLC. Investor Representative    shall have the meaning
specified in Article 6.2.1 Investors’ Committee    shall have the meaning
specified in Article 6.1. Investors’ Committee Chairman    shall have the
meaning specified in Article 6.2.2. Investors’ IPO Number    shall have the
meaning specified in Article 10.2.1 IPO    shall mean an initial Public Offering
of a class of shares of Luxco, any Intermediate Holdco or VNU, as determined by
the Investors’ Committee. IRC    shall have the meaning specified in Article
10.1.21. Issuer    shall have the meaning specified in Article 10.1.1. Jointly
Indemnifiable Claims    shall have the meaning specified in Article 7.1.4. KKR
and KKR Funds    shall have the meaning specified in the preamble to this
Agreement. Last Settlement Date    shall have the meaning specified in the
preamble to this Agreement. Listed Shares    shall have the meaning specified in
Article 10.1.2. Losses    shall have the meaning specified in Article 7.1.1. LP
Distribution    shall have the meaning specified in Article 10.6. Luxco    shall
have the meaning specified in the preamble to this Agreement. Luxco Board   
shall mean the board of managers of Luxco. Luxco Chairman    shall have the
meaning specified in Article 3.1.1. Luxco Manager    shall have the meaning
specified in Article 3.1.1. Luxco Manager A    shall have the meaning specified
in Article 3.1.1. Luxco Manager B    shall have the meaning specified in Article
3.1.1. Management    shall mean such senior members of management of VNU as

 

- 11 -



--------------------------------------------------------------------------------

   shall be designated by the Investors’ Committee in accordance with Article
6.6. Maximum Allocation    shall have the meaning specified in Article 9.4.2(b).
Maximum Offering Size    shall have the meaning specified in Article 10.2.2.
Merger Protocol    shall have the meaning specified in the recitals to this
Agreement. Named Competitor    shall have the meaning specified in Article 13.5.
New Securities    shall mean any shares or options, warrants or other securities
or rights convertible or exchangeable into or exercisable for shares of Luxco or
any other member of the Group (which term shall include securities deemed to be
shares by the US Internal Revenue Service, such as YFCPECs); provided, however,
that New Securities shall not include: (i) securities to be issued by Issuer in
connection with an IPO or any other Public Offerings; (ii) securities to be
issued in connection with any pro rata stock split or stock dividend of Luxco;
(iii) securities to be issued as consideration for, or in connection with, an
acquisition of any business or all or substantially all of such business’s
assets by any member of the Group whether by merger or otherwise; (iv)
securities to be issued in connection with any employee equity incentive plan or
similar benefit programs or agreements approved by the Investors’ Committee
where the principal purpose is not to raise additional equity capital; and (v)
any Replacement Securities issued pursuant to Article 10.1.1. Offer    shall
have the meaning specified in the recitals to this Agreement. Offering Expenses
   shall mean any and all expenses incident to performance of or compliance with
the provisions of Article 10 or any underwriting agreement entered into in
accordance therewith, including, without limitation, (i) all listing,
registration, qualification and quotation fees of any Applicable Regulatory
Authority or of any securities exchange or securities quotation system, (ii) all
fees and expenses of complying with all applicable securities laws, (iii) all
road show, printing, messenger and delivery expenses, (iv) all rating agency
fees, (v) the fees and disbursements of legal counsel in each relevant
jurisdiction for the (proposed) Issuer or its independent public accountants,
including the expenses of any special audits and/or comfort letters required by
or incident to such performance and compliance, (vi) the reasonable fees and
disbursements of Holders’ Counsel, (vii) all fees and

 

- 12 -



--------------------------------------------------------------------------------

   disbursements of underwriters customarily paid by the issuers or sellers of
securities, including liability insurance if the (proposed) Issuer so desires or
if the underwriters so require, and the reasonable fees and expenses of any
special experts retained in connection with the requested registration, but
excluding underwriting discounts and commissions and transfer taxes, if any,
(viii) all fees and expenses incurred in connection with the creation of ADSs,
including the reasonable fees and disbursements of the depositary for such ADSs
that the (proposed) Issuer, and not the depositary, is required to pay, and (ix)
other reasonable out-of-pocket expenses of Selling Holders in connection
therewith. Offering Request    shall have the meaning specified in Article
10.3.1. Participating Holders    shall have the meaning specified in Article
10.3.1. Participating Investors    shall have the meaning specified in Article
10.3.2 Permitted Transfer    shall have the meaning specified in Article 9.2.
Permitted Transferee    shall have the meaning specified in Article 9.2. Person
   shall mean a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity or organization. Piggyback Offering    shall have
the meaning specified in Article 10.2.1. Piggyback Right    shall have the
meaning specified in Article 10.2.1. Piggybacking Holder    shall have the
meaning specified in Article 10.2.1. Piggybacking Investor    shall have the
meaning specified in Article 10.2.1. Post-IPO Sale    shall have the meaning
specified in Article 10.6. Pre-emptive Right.    shall have the meaning
specified in Article 8.1.1 Privately Negotiated Transaction    shall have the
meaning specified in Article 10.6. Proportionate Percentage    shall have the
meaning specified in Article 8.1.1. Pro Rata Portion    shall have the meaning
specified in Article 10.2.1 Public Offering    shall mean, with respect to any
securities of a class that is the same as any class of Listed Shares: (i) any
sale of such securities to the public in an offering under the laws, rules and
regulations of any non-U.S. jurisdiction or (ii) any sale of such securities to
the public in an offering pursuant to an

 

- 13 -



--------------------------------------------------------------------------------

   effective registration statement under the Securities Act (other than a
registration on Form S-4, F-4 or S-8, or any successor or other forms
promulgated for similar purposes). Related Party    shall mean the parties to a
Related Party Transaction. Related Party Transaction    shall mean any
transaction between, on the one hand, any members of the Group and, on the other
hand, any Investor or any Affiliate of any Investor (excluding any member of the
Group), provided, however, that the following will not be deemed to be Related
Party Transactions: (i) the Advisory Services Agreement or the Bidco Advisory
Services Agreements or any amount contemplated by or paid in accordance with any
such agreement, (ii) the directors’ fees and expenses contemplated by Article
13.2, (iii) any subscription of New Securities in accordance with a Pre-emptive
Right, (iv) any VCOC Management Rights Agreements, and (v) the transactions
contemplated by Article 10.1. Remaining Equity Commitment    shall have the
meaning specified in Article 11.2. Remaining Shares    shall have the meaning
specified in Article 10.2.2 Reorganization Transaction    shall have the meaning
specified in Article 10.1.1. Replacement Securities    shall have the meaning
specified in Article 10.1.1. Representatives    shall mean, for any Investor,
the Investor Representative(s) and the Affiliates (excluding, for the avoidance
of doubt, any member of the Group) of such Investor and such Investor’s and each
such Affiliate’s respective directors, managers, officers, partners, members,
principals, employees, professional advisers and agents. Requested Offering   
shall have the meaning specified in Article 10.3.1. Requesting Holders    shall
have the meaning specified in Article 10.3.1. Requisite Majority    shall have
the meaning specified in Article 6.6.4(a). SEC    shall mean the U.S. Securities
and Exchange Commission or any other federal agency at the time administering
the Securities Act or the Exchange Act. Securities Act    shall mean the U.S.
Securities Act of 1933, as amended, or any similar federal statute then in
effect, and a reference to a particular section thereof shall be deemed to
include a reference to the comparable section, if any, of any such similar
federal statute.

 

- 14 -



--------------------------------------------------------------------------------

Selected Offering Jurisdiction    shall mean (i) for an IPO, (x) The
Netherlands, the United States and/or any other jurisdiction or market where a
Public Offering could reasonably be expected to optimize the price and liquidity
for the shares proposed to be sold; and (ii) for any Public Offering after an
IPO, (x) the jurisdiction(s) in which such IPO was conducted and/or (y) any
other jurisdiction or market where a Public Offering could reasonably be
expected to optimize the price and liquidity for the shares proposed to be sold.
Selected Securities Exchange    shall mean (i) for a Public Offering in The
Netherlands, the Euronext Amsterdam securities exchange, (ii) for a Public
Offering in the United States, the New York Stock Exchange or the National
Association of Securities Dealers’ automated quotation system or (iii) for a
Public Offering in any other jurisdiction, any regulated national securities
exchange in such jurisdiction. Selling Holders    shall mean the Piggybacking
Holders (in the case of a Piggyback Offering) and the Requesting Holders and the
Participating Holders (in the case of a Requested Offering). Selling Investors
   shall mean the Piggybacking Investors (in the case of a Piggyback Offering)
and the Requesting Holders and the Participating Investors (in the case of a
Requested Offering). Shares    shall mean the ordinary shares, par value €25 per
share, of Luxco. shares    when used herein shall be deemed to include ordinary
shares, preferred shares and any other class of equity securities, including
partnership interests or equity interests in other non-corporate entities, as
the context requires. Tag-Along Beneficiary    shall have the meaning specified
in Article 9.4.2. Tag-Along Notice    shall have the meaning specified in
Article 9.4.2. Tag-Along Notice Period    shall have the meaning specified in
Article 9.4.2. Tag-Along Offer    shall have the meaning specified in Article
9.4.2. Tag-Along Portion    shall have the meaning specified in Article 9.4.2.
Tag-Along Purchaser    shall have the meaning specified in Article 9.4.2.
Tag-Along Response Notice    shall have the meaning specified in Article 9.4.2.
Tag-Along Right    shall have the meaning specified in Article 9.4.2.

 

- 15 -



--------------------------------------------------------------------------------

Tag-Along Sale    shall have the meaning specified in Article 9.4.2. Tag-Along
Sale Costs    shall have the meaning specified in Article 9.4.7 Tag-Along Sale
Settlement Date    shall have the meaning specified in Article 9.4.2. Tag-Along
Seller    shall have the meaning specified in Article 9.4.2. Tagging Person   
shall have the meaning specified in Article 9.4.2. Temporary Unit Transfers   
shall have the meaning specified in Article 10.7. Tender    shall have the
meaning specified in Article 10.7. Tender Offer    shall have the meaning
specified in Article 10.7. Third Party    shall mean any Person (or group of
Persons) that is not an Investor or an Affiliate of an Investor. Thomas H. Lee
Partners and Thomas H. Lee Partners Funds    shall have the meaning specified in
the preamble to this Agreement. Trading Date    shall have the meaning specified
in Article 10.6. Trading Volume Limitation    shall have the meaning specified
in Article 10.6. Transfer    shall mean a transfer, sale, assignment, pledge,
hypothecation or other disposition by a Person of a legal or beneficial interest
in another Person, whether directly or indirectly, including pursuant to the
creation of a derivative security (other than phantom stock or similar incentive
plans for employees), the grant of an option or other right, the imposition of a
restriction on disposition or voting or by operation of law. Units    shall
mean, individually and collectively, the Shares, the YFCPECs and any New
Securities and, following any Reorganization Transaction pursuant to Article
10.1 as a result of which all or any portion of the Shares, the YFCPECs are
exchanged for or otherwise replaced by any Replacement Securities, Units shall
also mean such Replacement Securities (unless the context otherwise requires).
VCOC Management Rights Agreement    shall mean those certain management rights
agreements by and among Luxco, VNU and the Investors (or funds) party thereto
granting such Investors (or funds) certain informational and other rights with
respect to the Group.

 

- 16 -



--------------------------------------------------------------------------------

VNU    shall have the meaning specified in the recitals to this Agreement. VNU
Articles    Shall mean the articles of association (statuten) of VNU from time
to time in effect. VNU Board Committees    shall have the meaning specified in
Article 5.2.1. VNU Director    shall have the meaning specified in Article
4.1.1. VNU General Meeting    shall mean the general meeting of all shareholders
of VNU. VNU Supervisory Board    shall mean the supervisory board (raad van
commissarissen) of VNU. VNU Supervisory Board Chairman    shall have the meaning
specified in Article 4.1(a). VNU Supervisory Board Rules    shall mean the
supervisory board rules (commissarissen reglement) adopted by the VNU
Supervisory Board in accordance with the VNU Articles form time to time. Voting
Interest    shall mean the aggregate number of votes exercisable at a general
meeting of shareholders of Luxco, attached to the shares in Luxco comprised in
the Units (i) held by an Investor or group of Investors at a particular time or
(ii) with respect to which an Investor or group of Investors has the authority
and power to vote, pursuant to a power of attorney, transfer of voting rights or
otherwise, subject to Article. Wholly-Owned Subsidiary    shall mean, with
respect to any Person, any other Person of which 100% of its securities are
owned at the time of determination, directly or indirectly, by such first Person
(other than any shares required by any applicable law or regulation to be held
by any other Person, such as directors’ qualifying shares).

 

- 17 -



--------------------------------------------------------------------------------

YFCPECs    shall mean each class and series of yield free convertible preferred
equity certificates of Luxco.

 

1.2 Interpretation

 

  (a) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

 

  (b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

 

  (c) The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.

 

  (d) A reference to any Party or any party to any other agreement or document
shall include such Party or party’s successors and permitted assigns.

 

  (e) A reference to any legislation or to any provision of any legislation
shall include any amendment to, and any modification or re-enactment thereof,
any legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

2. IMPLEMENTATION MATTERS

 

2.1 Organizational Documents

Each Investor shall, and shall instruct its representative(s), nominee(s) or
designee(s), as the case may be, on the Investors’ Committee, on each Board and
on any committee thereof to, take any and all action within its power to procure
that the organizational documents of Luxco and each other member of the Group
(including any rules, regulations or policies of any governing body thereof)
shall reflect the terms of this Agreement to the extent recommended by
Luxembourg, United States and/or Dutch counsel to the Group, so as to effectuate
and preserve the intent of the Parties as set out herein. Without limiting the
generality of the foregoing, each Investor shall take, and shall instruct its
representative(s), nominee(s) or designee(s), as the case may be, on the
Investors’ Committee, on each Board and on any committee thereof to take, any
and all action within its power to adopt any and all amendments to the VNU
Articles and the VNU Supervisory Board Rules which are necessary, appropriate or
desirable and which are approved in accordance with the terms of this Agreement,
including the actions or matters that require the prior approval of the
Investors’ Committee as set forth in Article 6.6 or elsewhere in this Agreement
and that have been so approved.

 

- 18 -



--------------------------------------------------------------------------------

2.2 Conflicts or Inconsistencies

In all events this Agreement will govern and prevail as among the Investors in
the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the organizational documents of Luxco or any
other member of the Group.

 

2.3 Effectuating the Intent of the Parties

Each Investor shall (i) vote its Shares, grant powers of attorney, execute
documents and take all other action in its power and authority as a shareholder
of Luxco and (ii) cause its representative(s), nominee(s) or designee(s), as the
case may be, on the Investors’ Committee, on each Board and on any committee
thereof to exercise their voting rights on each such body, in a manner
consistent with the rights and obligations of the Parties under this Agreement
so as to effectuate and preserve the intent of the Parties as set out herein,
including voting in favour of and consenting to any transactions involving any
member of the Group that are approved by the Investors’ Committee.

 

2.4 Applicable Law

The Parties acknowledge that in certain instances a provision of this Agreement
may not be enforceable or that its enforceability may be limited by applicable
law. Nevertheless, the Parties agree that they intend to be bound by the terms
of this Agreement and, if any provision is held to be unenforceable, the Parties
agree to use their reasonable efforts to implement an alternative enforceable
mechanism that would effect, as closely as possible, the intent of the Parties
as reflected in or provided by the unenforceable provision. Moreover, each Party
agrees that, if any corporate formality or other procedure is not expressly
mandated by law or the provisions of this Agreement to be taken by the Parties
but the enforceability of any provision of this Agreement would be enhanced if
the Parties act in accordance with such corporate formality or other procedure,
the Parties agree to act in accordance with such corporate formality or other
procedure to the extent recommended by counsel to the Group in the relevant
jurisdiction.

 

3. LUXCO BOARD OF MANAGERS

 

3.1 Composition of the Luxco Board

 

  3.1.1 The Luxco Board shall be composed of twelve members:

 

  (a) ten individuals shall be managers B (the “Luxco Managers B”) and shall be
nominated by the Investors as follows:

 

  (i) one individual shall be nominated by AlpInvest;

 

  (ii) two individuals shall be nominated by Blackstone (one of such individuals
shall be designated by Blackstone Capital Partners (Cayman) V, L.P. until such
time as Blackstone ceases to hold a Voting Interest at least equal to 50% of the
Voting Interest attached to the Units it held on the Last Settlement Date and
the other shall be designated by Blackstone Capital Partners (Cayman) V, L.P.
until such time as Blackstone ceases to hold a Voting Interest at least equal to
25% of the Voting Interest attached to the Units it held on the Last Settlement
Date);

 

  (iii)

two individuals shall be nominated by Carlyle (one of such individuals shall be
designated by CEP II Participations Sarl SICAR until such time as Carlyle ceases
to hold a Voting Interest at least equal to 50% of the Voting Interest

 

- 19 -



--------------------------------------------------------------------------------

 

attached to the Units it held on the Last Settlement Date and the other shall be
designated by Carlyle Partners IV Cayman, L.P. until such time as Carlyle ceases
to hold a Voting Interest at least equal to 25% of the Voting Interest attached
to the Units it held on the Last Settlement Date);

 

  (iv) one individual shall be nominated by Hellman & Friedman Capital Partners
V (Cayman), L.P.;

 

  (v) two individuals shall be nominated by KKR (one of such individuals shall
be designated by KKR Millennium Fund (Overseas), Limited Partnership until such
time as KKR ceases to hold a Voting Interest at least equal to 50% of the Voting
Interest attached to the Units it held on the Last Settlement Date and the other
shall be designated by KKR Millennium Fund (Overseas), Limited Partnership until
such time as KKR ceases to hold a Voting Interest at least equal to 25% of the
Voting Interest attached to the Units it held on the Last Settlement Date);

 

  (vi) two individuals shall be nominated by Thomas H. Lee Partners (one of such
individuals shall be designated by Thomas H. Lee (Alternative) Fund V, L.P.
until such time as Thomas H. Lee Partners ceases to hold a Voting Interest at
least equal to 50% of the Voting Interest attached to the Units it held on the
Last Settlement Date and the other shall be designated by Thomas H. Lee Partners
Equity VI, L.P. until such time as Thomas H. Lee Partners ceases to hold a
Voting Interest at least equal to 25% of the Voting Interest attached to the
Units it held on the Last Settlement Date); and

 

  (b) two individuals shall be managers A (the “Luxco Managers A”), shall be
required to be resident in the Grand Duchy of Luxembourg, and shall be nominated
by a Requisite Majority of the Investors’ Committee. The Investors’ Committee
may also decide by a Requisite Majority to increase or decrease the number of
Luxco Managers A (provided that there shall always be at least one Luxco Manager
A).

The Luxco Managers A and the Luxco Managers B are together referred to as the
“Luxco Managers”. The initial Luxco Managers are set forth in Part A of Schedule
5 to this Agreement. The right to nominate Luxco Managers for appointment to the
Luxco Board is personal to each group of Affiliated Investors (or the applicable
fund of such group of Affiliated Investors) entitled to do so and may not be
assigned by any such Investor (or the applicable fund of such group of
Affiliated Investors) as part of a Transfer or otherwise without the consent of
the Investors’ Committee (except as permitted pursuant to the proviso in the
last sentence of Article 14.6).

 

  3.1.2 The Parties shall take all reasonable action necessary to procure that
the Luxco Manager designated by the Investors’ Committee to serve as the
chairman of the Luxco Board (the “Luxco Chairman”) shall be so appointed by the
Luxco Board.

 

  3.1.3 Each group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors) entitled to nominate one or more Luxco Managers for
appointment shall nominate the same individual(s) for such appointment as have
been appointed as its Investor Representative(s) on the Investors’ Committee
pursuant to Article 6.2.1, unless the Investors’ Committee has approved a
different appointment (such approval not to be unreasonably withheld).

 

- 20 -



--------------------------------------------------------------------------------

  3.1.4 Each group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors) entitled to nominate a Luxco Manager for appointment
shall also be entitled, by notice in writing to Luxco and to each other group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors), at any time or from time to time to nominate for removal any Luxco
Manager nominated by it and to nominate for appointment in place thereof another
individual to serve as its Luxco Manager in accordance with the provisions of
this Article 3. In such event, (i) the nominating group of Affiliated Investors
(or the applicable fund of such group of Affiliated Investors) shall take all
reasonable action necessary to procure that such Luxco Manager resigns from the
Luxco Board and (ii) if such Luxco Manager will not resign, each Investor
(including the nominating Investor) agrees that it shall take all reasonable
action necessary to effect such removal and appointment as promptly as
practicable on request. In addition, each group of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors) entitled to nominate a
Luxco Manager for appointment shall, upon the death or resignation of such Luxco
Manager, be entitled to nominate for appointment in place thereof another
individual to serve as its Luxco Manager in accordance with the provisions of
this Article 3. Without limiting the preceding provisions, no group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) shall be entitled to nominate for removal, appointment or
re-appointment any Luxco Manager except for the Luxco Manager it is entitled to
nominate for removal, appointment or re-appointment pursuant to the provisions
of this Article 3. Each Investor agrees to vote its Shares in favour of the
appointment or re-appointment of the Luxco Managers nominated for appointment or
re-appointment by each other group of Affiliated Investors (or the applicable
fund of such group of Affiliated Investors) entitled to do so hereunder.
Notwithstanding the foregoing provisions of this Article 3.1.4, if a group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) nominates for appointment as a Luxco Manager an individual who is not
a director, manager, officer or employee of the Investor Fund Manager to such
Investor or to an Affiliated Fund of such Investor (as the case may be), or of a
subsidiary of that Investor Fund Manager, then such individual shall be subject
to the prior approval of a majority of the Investor Representatives on the
Investors’ Committee (excluding any Investor Representatives designated by such
Investor or its Affiliates). None of the Luxco Managers shall be entitled to
receive any severance payments upon his removal, death, resignation or otherwise
vacating his position as a Luxco Manager. Each group of Affiliated Investors (or
the applicable fund of such group of Affiliated Investors) agrees, in respect of
any Luxco Manager nominated by such group of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors), to indemnify Luxco and
each other Investor from any claims and liabilities with respect to any
severance payment that becomes payable to any such Luxco Manager.

 

  3.1.5 Each Investor agrees to take (to the extent such action is within such
Investor’s power or control in its capacity as an investor in Luxco or through
its nominees, designees or representatives on the Luxco Board), and agrees to
cause Luxco to take, any and all action necessary to approve the designation and
appointment of the Luxco Managers designated by a group of Affiliated Investors
(or the applicable fund of such group of Affiliated Investors) in accordance
with this Article 3.1.

 

- 21 -



--------------------------------------------------------------------------------

3.2 Abstention on Related Party Transactions

An Investor’s Luxco Manager(s) shall abstain from the vote of the Luxco Board on
any Related Party Transaction in respect of which such Investor or any Affiliate
thereof is a Related Party. Such Investor’s Luxco Manager(s) shall not be
entitled to receive board materials relating to a Related Party Transaction or
to participate in board deliberations relating to such Related Party Transaction
if such receipt or participation would create a conflict of interest for the
Related Party or any member of the Group, as determined by a Requisite Majority
of the Investors’ Committee.

 

3.3 Changes in Shareholding

 

  3.3.1 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment two Luxco Managers
ceases to hold a Voting Interest at least equal to 50% of the Voting Interest
attached to the Units held by that Investor (together with any Investor that is
Affiliated with that Investor) on the Last Settlement Date, then (i) such
Investor (together with any Investor that is Affiliated with such Investor)
shall take all action necessary to procure that one of the Luxco Managers
nominated by such Investor (together with any Investor that is Affiliated with
such Investor) shall immediately resign, and (ii) such Investor (together with
any Investor that is Affiliated with such Investor) shall from that time forward
only have the right to nominate for removal, appointment or re-appointment one
Luxco Manager.

 

  3.3.2 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment only one Luxco Manager
(either on the basis of Article 3.1.1 or on the basis of Article 3.3.1) ceases
to hold a Voting Interest at least equal to 25% of the Voting Interest attached
to the Units held by that Investor (together with any Investor that is
Affiliated with that Investor) on the Last Settlement Date, then (i) such
Investor (together with any Investor that is Affiliated with such Investor)
shall take all action necessary to procure that the Luxco Manager nominated by
such Investor (together with any Investor that is Affiliated with such Investor)
shall immediately resign, and (ii) such Investor (together with any Investor
that is Affiliated with such Investor) shall from that time forward not have the
right to nominate for removal, appointment or re-appointment any Luxco Manager.

 

3.4 Meetings of the Luxco Board; Observers

 

  3.4.1 The Luxco Board will meet as often as it deems necessary or appropriate
or upon the request of the Luxco Chairman. Any Luxco Manager may request that
the Luxco Chairman call a meeting of the Luxco Board to discuss any matter
requiring action or consideration by the Luxco Board and, upon receipt of any
such request, together with a description of the matter(s) to be discussed at
such meeting and any supporting materials necessary or appropriate for the Luxco
Managers to prepare for such meeting, the Luxco Chairman will call such meeting
as soon as reasonably practicable, provided, however, that the Luxco Chairman
will not be required to call any such meeting if a meeting of the Luxco Board
was held within four weeks prior to such request and such matter was raised at
such meeting or if a meeting is scheduled to be held within four weeks after
such request. The Luxco Board may meet in person, by teleconference or by
videoconference (or by any combination thereof). Notwithstanding the foregoing,
the Luxco Board will meet in person (to the greatest extent possible) at least
two times each year in Luxembourg.

 

- 22 -



--------------------------------------------------------------------------------

  3.4.2 Quorum for any meeting of the Luxco Board shall require the presence (in
person or by telephone, or by proxy or power of attorney) of a majority of the
Luxco Managers, provided that a meeting of the Luxco Board shall not be quorate
unless (i) at least one Luxco Manager B nominated by each group of Affiliated
Investors is present (in person or by telephone or by proxy or power of
attorney) and (ii) at least one Luxco Manager A is present in person. If a
quorum is not present at a meeting of the Luxco Board, the Luxco Managers
present at such meeting shall require that the meeting be adjourned and
reconvened on a date at least 2 Business Days following the time of such
adjourned meeting. The quorum for such reconvened meeting shall require the
presence (in person or by telephone or by proxy or power of attorney) of a
majority of the Luxco Managers.

 

  3.4.3 A Luxco Manager may only give a proxy or power of attorney to attend and
vote at a meeting of the Luxco Board to another Luxco Manager.

 

  3.4.4 Each group of Affiliated Investors that has the right to nominate one or
more Luxco Managers shall have the right to designate (and remove) one observer
to the Luxco Board, provided that such observer shall only be entitled to attend
any meeting of the Luxco Board at which one or more of the Luxco Managers
nominated by such group of Affiliated Investors does not attend. The initial
observers for the Luxco Board are set forth in Part H of Schedule 5 to this
Agreement. An observer shall not be entitled to participate in or observe any
Luxco Board deliberations in which the Luxco Manager(s) nominated by the group
of Affiliated Investors that designated such observer are not entitled to
participate pursuant to Article 3.2. If an observer is entitled to attend a
Luxco Board meeting and sufficient advance notice is provided to the Luxco
Chairman of such observer’s intention to attend such meeting, such observer
shall be entitled to receive the same documentation (including, without
limitation, the agenda, minutes, committee reports and any other documentation)
for such meeting as is given to the Luxco Managers. An observer shall not have
the right to vote on any matter under consideration by the Luxco Board. The
observer rights granted pursuant to this Article 3.4.4 shall be in addition to,
and not in limitation of, any rights granted to Investors (or funds) pursuant to
the VCOC Management Rights Agreements.

 

3.5 Decisions of the Luxco Board

Subject to prior approval of the Investors’ Committee with respect to items
mentioned in Articles 6.6.3 and 6.6.4, decisions of the Luxco Board shall be
taken by simple majority vote of the Luxco Managers present at a meeting of the
Luxco Board for which there is a quorum, and each Luxco Manager shall have one
vote (provided that, for avoidance of doubt, a Luxco Manager representing one or
more absent Luxco Managers by proxy or power of attorney shall be entitled to
cast the vote of each such absent Luxco Manager). Decisions of the Luxco Board
may be taken or ratified by unanimous written consent. The powers and activities
of the Luxco Board shall be subject to the provisions of Article 6.6.

 

3.6 Representation of Luxco

No single member of the Luxco Board shall be entitled to represent Luxco or to
take any action on its behalf without the prior authorization and approval of
the Luxco Board at any meeting duly convened or pursuant to any written
resolutions (including any standing resolutions) duly taken. Each action taken
on behalf of Luxco, once duly authorized in accordance with the preceding
sentence, shall require the signature of at least one Luxco Manager A and at
least one Luxco Manager B.

 

- 23 -



--------------------------------------------------------------------------------

3.7 Intermediate Holdco Boards

The Parties agree that, subject to the requirements of applicable laws and
regulations, the Dutch Holdco Board and the Bidco Board shall be composed of two
members as follows:

 

  (f) Luxco; and

 

  (g) an individual who shall be resident in The Netherlands, nominated by a
Requisite Majority of the Investors’ Committee.

Provided that at any time the Investors’ Committee may determine that Luxco and
the individual referred to in Article 3.7(g) should resign as members of either
the Dutch Holdco Board or the Bidco Board and be replaced by individuals, and in
such event the provisions of Articles 3.1 through 3.6 shall apply, mutatis
mutandis, in respect of the Dutch Holdco Board or the Bidco Board, as the case
may be.

 

3.8 Formalities

The Investors acknowledge that, in accordance with applicable law, members of
the Luxco Board, the Dutch Holdco Board and the Bidco Board are elected by the
general meeting (or written resolution) of the shareholders of the relevant
entity. Accordingly, to enhance the enforceability of the rights and obligations
of the Investors under this Article 3, the Investors agree to comply with all
such formalities to the extent recommended by Luxembourg and/or Dutch counsel to
the Group. For avoidance of doubt, the Parties intend that their respective
rights and obligations shall be as set forth under this Article 3 and further
intend that such rights and obligations shall not be, nor be deemed to be,
adversely affected in any way by the additional requirements (if any) under this
Article 3.8.

 

4. VNU SUPERVISORY BOARD

 

4.1 Composition of the VNU Supervisory Board

 

  4.1.1 Until November 24, 2007, the VNU Supervisory Board shall be composed of
at least twelve members (each, a “VNU Director”) as follows:

 

  (a) one individual nominated by AlpInvest;

 

  (b) two individuals nominated by Blackstone (one of such individuals shall be
designated by Blackstone Capital Partners (Cayman) V, L.P. until such time as
Blackstone ceases to hold a Voting Interest at least equal to 50% of the Voting
Interest attached to the Units it held on the Last Settlement Date and the other
shall be designated by Blackstone Capital Partners (Cayman) V, L.P. until such
time as Blackstone ceases to hold a Voting Interest at least equal to 25% of the
Voting Interest attached to the Units it held on the Last Settlement Date);

 

  (c) two individuals nominated by Carlyle (one of such individuals shall be
designated by CEP II Participations Sarl SICAR until such time as Carlyle ceases
to hold a Voting Interest at least equal to 50% of the Voting Interest attached
to the Units it held on the Last Settlement Date and the other shall be
designated by Carlyle Partners IV Cayman, L.P. until such time as Carlyle ceases
to hold a Voting Interest at least equal to 25% of the Voting Interest attached
to the Units it held on the Last Settlement Date);

 

- 24 -



--------------------------------------------------------------------------------

  (d) one individual nominated by Hellman & Friedman Capital Partners V
(Cayman), L.P.;

 

  (e) two individuals nominated by KKR (one of such individuals shall be
designated by KKR Millennium Fund (Overseas), Limited Partnership until such
time as KKR ceases to hold a Voting Interest at least equal to 50% of the Voting
Interest attached to the Units it held on the Last Settlement Date and the other
shall be designated by KKR Millennium Fund (Overseas), Limited Partnership until
such time as KKR ceases to hold a Voting Interest at least equal to 25% of the
Voting Interest attached to the Units it held on the Last Settlement Date);

 

  (f) two individuals nominated by Thomas H. Lee Partners (one of such
individuals shall be designated by Thomas H. Lee (Alternative) Fund V, L.P.
until such time as Thomas H. Lee Partners ceases to hold a Voting Interest at
least equal to 50% of the Voting Interest attached to the Units it held on the
Last Settlement Date and the other shall be designated by Thomas H. Lee Partners
Equity VI, L.P. until such time as Thomas H. Lee Partners ceases to hold a
Voting Interest at least equal to 25% of the Voting Interest attached to the
Units it held on the Last Settlement Date); and

 

  (g) at least two individuals (the “Independent VNU Directors”) who shall
(i) be independent within the meaning of the relevant provisions of the Merger
Protocol, and be nominated by the Investors’ Committee, subject to Article
6.6.4(b).

The initial VNU Directors are set forth in Part B of Schedule 5 to this
Agreement. The right to nominate VNU Directors for appointment to the VNU
Supervisory Board is personal to each group of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors) entitled to do so and may
not be assigned by any such group of Affiliated Investors (or the applicable
fund of such group of Affiliated Investors) as part of a Transfer or otherwise
without the consent of the Investors’ Committee (except as permitted pursuant to
the proviso in the last sentence of Article 14.6).

 

  4.1.2 From November 25, 2007 onwards, the VNU Supervisory Board shall be
composed of at least ten members, nominated in accordance with Article 4.1.1,
paragraphs (a) through (f) inclusive, without prejudice to the right of the
Investors’ Committee to decide to retain or appoint one or more Independent VNU
Directors, subject to and in accordance with Article 4.1.1, paragraph (g) and
Article 6.6.4(b), and provided that from that date onwards any such Independent
VNU Directors shall no longer be required to be independent within the meaning
of the relevant provisions of the Merger Protocol.

 

  4.1.3 Each group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors) entitled to nominate one or more VNU Directors for
appointment shall nominate the same individual(s) for such appointment as have
been appointed as its Investor Representative on the Investors’ Committee,
unless the Investors’ Committee has approved a different appointment (such
approval not to be unreasonably withheld).

 

  4.1.4 The Parties shall take all reasonable action necessary to procure that
the VNU Director designated by the Investors’ Committee to serve as chairman of
the VNU Supervisory Board (the “VNU Chairman”) shall be so appointed by the VNU
Supervisory Board.

 

  4.1.5

Each group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors) entitled to designate a VNU Director shall be entitled, by
notice in writing to

 

- 25 -



--------------------------------------------------------------------------------

 

each other group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors), at any time or from time to time, to request the
removal of any VNU Director designated by it and to designate for appointment in
place thereof another individual to serve as its VNU Director in accordance with
the provisions of this Article 4. In such event, (i) the designating group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) shall take all reasonable action necessary to procure that such VNU
Director resigns from the VNU Supervisory Board and (ii) if such VNU Director
will not resign, Holdco agrees that it shall take all reasonable action
necessary to effect such removal and appointment as promptly as practical upon
request. In addition, each Investor entitled to nominate a VNU Director for
appointment shall, upon the death or resignation of such VNU Director, be
entitled to nominate for appointment in place thereof another individual to
serve as its VNU Director in accordance with the provisions of this Article 4.1.
If a group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors) designates as a VNU Director an individual who is not a
director, manager, officer or employee of the Investor Fund Manager to such
group of Affiliated Investors or to an Affiliated Fund of such group of
Affiliated Investors (as the case may be), or of a subsidiary of that Investor
Fund Manager, then such individual shall be subject to the prior approval of a
majority of the Investor Representatives on the Investors’ Committee (excluding
any Investor Representatives designated by such Investor or its Affiliates).

 

  4.1.6 A Requisite Majority of the Investors’ Committee may decide, at any time
or from time to time, subject to Article 6.6.4, to request the removal of any
Independent VNU Director and to designate for appointment in place thereof
another individual to serve as Independent VNU Director in accordance with the
provisions of Article 6.6.4(b). In such event Holdco agrees that it shall take
all reasonable action necessary to effect such removal and appointment as
promptly as practical upon request.

 

  4.1.7 Without limiting the preceding provisions of this Agreement, no group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) shall take any action, directly or indirectly through its nominees,
designees or representatives on the Luxco Board or any Intermediate Holdco Board
to cause Luxco or the relevant Intermediate Holdco to seek to remove, appoint or
re-appoint any VNU Director except for any VNU Director such Investor is
entitled to designate for removal, appointment or re-appointment pursuant to the
provisions of this Article 4. Each group of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors) agrees to take all action
necessary (to the extent such action is within the power or control of such
group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors) in its capacity as an investor in Luxco or through its
nominees, designees or representatives on the Luxco Board or any Intermediate
Holdco Board) to cause Luxco and the Intermediate Holdcos to take, and agrees to
cause each VNU Director designated by it to take, any and all action necessary
to approve the designation and appointment of the VNU Directors designated by a
group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors) and the Independent VNU Directors designated by the
Investors’ Committee in accordance with this Article 4.1.

 

  4.1.8

None of the VNU Directors shall be entitled to receive any severance payments
upon his removal, resignation or otherwise vacating his position as a VNU
Director, provided that this Article 4.1.8 shall be without prejudice to any
entitlement versus VNU which any independent VNU Director may have. Each group
of Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) agrees, in respect of any VNU Director designated by such group of
Affiliated Investors (or the

 

- 26 -



--------------------------------------------------------------------------------

 

applicable fund of such group of Affiliated Investors), to indemnify VNU and
each other group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors) from any claims and liabilities with respect to any
severance payment that becomes payable to any such VNU Director.

 

  4.1.9 The groups of Affiliated Investors (or the applicable funds of such
groups of Affiliated Investors) shall cause, and shall instruct their respective
designees to the VNU Supervisory Board to cause, the VNU Supervisory Board Rules
to be amended as soon as reasonably practicable after the date hereof, to the
extent recommended by Dutch counsel to the Group, so as to include a profile for
Independent VNU Directors, the abstention provisions in Article 4.2.1, the
provisions on convening meetings, quorum and observer rights in Article 4.4, the
voting provisions in Article 4.5 and the provisions on sharing information in
Article 13.7.3, all to the extent not implemented on or prior to the date
hereof.

 

4.2 Related Party Transactions; Independent VNU Directors’ Approval

 

  4.2.1 An Investor’s VNU Director(s) shall abstain from the vote of the VNU
Supervisory Board on any Related Party Transaction in respect of which such
Investor or any Affiliate thereof is a Related Party. Such Investor’s VNU
Director(s) shall not be entitled to receive board materials relating to a
Related Party Transaction or to participate in board deliberations relating to
such Related Party Transaction if such receipt or participation would create a
conflict of interest for the Related Party or any member of the Group, as
determined by the Investors’ Committee.

 

  4.2.2 If the VNU Supervisory Board is of the view, after consultation with
Dutch counsel to the Group, that a particular Related Party Transaction or any
other matter that comes before the VNU Supervisory Board requires the approval
of the Independent VNU Directors, upon such transaction or matter having been
approved by the Investors’ Committee, each Party agrees to take all action
necessary (to the extent such action is within such Party’s power or control,
including through its nominees, designees or representatives on the Luxco Board,
the Intermediate Holdco Boards and the VNU Supervisory Board) to facilitate the
Independent VNU Directors’ decision making process and to promptly provide any
relevant information that the Independent VNU Directors may reasonably request.

 

4.3 Changes in Shareholding

 

  4.3.1 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment two VNU Directors
ceases to hold a Voting Interest at least equal to 50% of the Voting Interest
attached to the Units held by that Investor (together with any Investor that is
Affiliated with that Investor) on the Last Settlement Date, then (i) such
Investor (together with any Investor that is Affiliated with such Investor)
shall take all action necessary to procure that one of the VNU Directors
nominated by such Investor shall immediately resign, and (ii) such Investor
(together with any Investor that is Affiliated with such Investor) shall from
that time forward only have the right to nominate for removal, appointment or
re-appointment one VNU Director.

 

- 27 -



--------------------------------------------------------------------------------

  4.3.2 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment only one VNU Director
(either on the basis of Article 4.1.1 or on the basis of Article 4.3.1) ceases
to hold a Voting Interest at least equal to 25% of the Voting Interest attached
to the Units held by that Investor (together with any Investor that is
Affiliated with that Investor) on the Last Settlement Date, then (i) such
Investor (together with any Investor that is Affiliated with such Investor)
shall take all action necessary to procure that the VNU Director nominated by
such Investor shall immediately resign, and (ii) such Investor (together with
any Investor that is Affiliated with such Investor) shall from that time forward
not have the right to nominate for removal, appointment or re-appointment any
VNU Director.

 

4.4 Meetings of the VNU Supervisory Board; Observers

 

  4.4.1 The VNU Supervisory Board will meet as often as it deems necessary or
appropriate or upon the request of the VNU Supervisory Board Chairman. Any VNU
Director may request that the VNU Supervisory Board Chairman call a meeting of
the VNU Supervisory Board to discuss any matter requiring action or
consideration by the VNU Supervisory Board and, upon receipt of any such
request, together with a description of the matter(s) to be discussed at such
meeting and any supporting materials necessary or appropriate for the VNU
Directors to prepare for such meeting, the VNU Supervisory Board Chairman, as
the case may be, will call such meeting as soon as reasonably practicable,
provided, however, that the VNU Supervisory Board Chairman will not be required
to call any such meeting if a meeting of the VNU Supervisory Board was held
within four weeks prior to such request and such matter was raised at such prior
meeting or if a meeting is scheduled to be held within four weeks after such
request. The VNU Supervisory Board may meet in person, by teleconference or by
videoconference (or by any combination thereof).

 

  4.4.2 Quorum for any meeting of the VNU Supervisory Board shall require the
presence (in person or by telephone or by proxy or power of attorney) of a
majority of the VNU Directors.

 

  4.4.3 A VNU Director may only give a proxy or power of attorney to attend and
vote at a meeting of the VNU Supervisory Board to another VNU Director.

 

  4.4.4

Each group of Affiliated Investors that has the right to designate one or more
VNU Directors shall have the right to designate (and remove) one observer to the
VNU Supervisory Board, provided that such observer shall only be entitled to
attend any meeting of the VNU Supervisory Board at which one or more of the VNU
Directors designated by such group of Affiliated Investors does not attend. The
initial observers for the VNU Supervisory Board are set forth in Part H of
Schedule 5 to this Agreement. An observer shall not be entitled to participate
in or observe any VNU Supervisory Board deliberations in which the VNU
Director(s) designated by the group of Affiliated Investors that designated such
observer are not entitled to participate pursuant to Article 4.2. If an observer
is entitled to attend a meeting of the VNU Supervisory Board and sufficient
advance notice is provided to the VNU Supervisory Board Chairman of such
observer’s intention to attend such meeting, such observer shall be entitled to
receive the same documentation (including, without limitation, the agenda,
minutes, committee reports and any other documentation) for such meeting as is
given to the VNU Directors. An observer shall not have the right to vote on any
matter under consideration by the VNU Supervisory Board. If a group of
Affiliated Investors designates as an observer to

 

- 28 -



--------------------------------------------------------------------------------

 

the VNU Supervisory Board an individual who is not a director, manager, officer
or employee of the Investor Fund Manager to such Investor or to an Affiliated
Fund of such Investor (as the case may be), or of a subsidiary of that Investor
Fund Manager, then such individual shall be subject to the prior approval of a
majority of the Investor Representatives on the Investors’ Committee (excluding
any Investor Representatives designated by such Investor or its Affiliates). The
observer rights granted pursuant to this Article 4.4.4 shall be in addition to,
and not in limitation of, any rights granted to Investors (or funds) pursuant to
the VCOC Management Rights Agreements.

 

4.5 Decisions of the VNU Supervisory Board

 

  4.5.1 For as long as there are Independent VNU Directors, decisions of the VNU
Supervisory Board shall be taken by the affirmative vote of at least a majority
of the VNU Directors who are not Independent VNU Directors. From the time VNU
ceases to have Independent VNU Directors, decisions of the VNU Supervisory Board
shall be taken by simple majority.

 

  4.5.2 Each VNU Director shall have one vote (provided that, for avoidance of
doubt, a VNU Director representing one or more absent VNU Directors by proxy or
power of attorney shall be entitled to cast the vote of each such absent VNU
Director). Decisions of the VNU Supervisory Board may be taken or ratified by
unanimous written consent.

 

  4.5.3 The Parties will ensure that the VNU Articles will at all times allow
any action that is required to be taken or approved by the VNU Supervisory Board
also to be taken or approved by the VNU General Meeting, either in the first
instance without the matter concerned having been decided on by the VNU
Supervisory Board or by way of a second decision, overriding an earlier decision
of the VNU Supervisory Board on the same matter. In the event that the VNU
Supervisory Board fails to approve any action which requires its approval and
which has already been approved by the Investors’ Committee, each VNU Director
shall be entitled to call a VNU General Meeting at which the approval of such
action shall be on the agenda and if such action is approved at such VNU General
Meeting, the earlier decision of the VNU Supervisory Board shall be deemed set
aside and overruled.

The powers and activities of the VNU Supervisory Board shall be subject to the
provisions of Article 6.6.

 

4.6 Formalities

The Investors agree to comply with any corporate formalities or other procedures
necessary or appropriate as recommended by Dutch counsel to the Group to give
full effect to the intent of the Parties under this Article 4.

 

5. BOARD COMMITTEES; FINANCING COMMITTEE; MANAGEMENT

 

5.1 Luxco and Intermediate Holdco Committees

The Luxco Board and the Intermediate Holdco Boards may create any committee
thereof as each such Board deems necessary, appropriate or desirable. The
Parties do not presently intend to cause the Luxco Board or any Intermediate
Holdco Board to create any such committees. If the Luxco Board or any
Intermediate Holdco Board creates any such committees in the future, the Parties
agree that such committees shall be constituted in the same manner as the VNU
Board Committees and shall otherwise be subject to the same provisions as set
forth in Article 5.2, mutatis mutandis.

 

- 29 -



--------------------------------------------------------------------------------

5.2 VNU Board Committees; Finance Committee

 

  5.2.1 The VNU Supervisory Board will have an executive committee (the
“Executive Committee”), an audit committee (the “Audit Committee”), a
compensation committee (the “Compensation Committee”) and any other committees
that the VNU Supervisory Board decides to establish. All of these committees
collectively are collectively referred to as the “VNU Board Committees”.

 

  5.2.2 The VNU Board Committees shall be comprised of four members each, except
for the Executive Committee which shall be comprised of five members. The
members of the VNU Board Committees shall be designated by the VNU Supervisory
Board from among the VNU Directors, provided that no VNU Board Committee shall
be comprised of more than one VNU Director designated by a particular Investor
(or an Investor Affiliated with such Investor). Each Investor who is entitled to
nominate at least one VNU Director for appointment and who does not have a
nominee on a particular VNU Board Committee is entitled to designate an observer
on such VNU Board Committee (provided that for the purposes of this provision
Affiliated Investors are considered collectively as one Investor). The initial
members of and observers at the VNU Board Committees are set forth in Parts C, D
and E of Schedule 5.

 

  5.2.3 The Supervisory Board shall appoint a member of each VNU Board Committee
as its chairman.

 

  5.2.4 The Supervisory Board shall also establish a finance committee (the
“Finance Committee”), which shall be comprised of four members who need not be
VNU Directors. The initial members of the Finance Committee are set forth in
Part F of Schedule 5.

 

  5.2.5 The powers and responsibilities of each of the VNU Board Committees and
of the Finance Committee shall be set forth in a written charter adopted by the
VNU Supervisory Board. The powers and activities of each VNU Board Committee and
of the Finance Committee shall be subject to the provisions of Article 6.6.

 

5.3 VNU Management

The Parties shall cause such individuals to be appointed, removed and suspended
from time to time as members of the board of management (raad van bestuur) of
VNU as the Investors’ Committee may decide in accordance with Article 6.6.4.

 

6. INVESTORS’ COMMITTEE

 

6.1 Purpose of the Investors’ Committee; Effectuating Intent

 

  6.1.1

The Investors agree that the principal governing body of the Group will be a
committee of representatives of the Investors (the “Investors’ Committee”), to
the fullest extent permitted by law, recognizing that the Investors’ Committee
is a creation of contract and not of corporate law. Without limiting the
generality of the provisions of Article 2 (but subject to the provisions of
Article 2.4), each Investor shall take, and shall instruct its
representative(s), nominee(s) or designee(s), as the case may be, on the
Investors’ Committee, on each Board and on any committee thereof to take, any
and all action

 

- 30 -



--------------------------------------------------------------------------------

 

within its power to effectuate any decision taken by the Investors’ Committee in
accordance with and in respect of any matter contemplated by this Agreement or
reasonably related to the investment of the Investors in the Units, and an
Investor shall not take, and shall instruct its representative(s), nominee(s) or
designee(s), as the case may be, on the Investors’ Committee, on each Board and
on any committee thereof not to take, any action that would contravene any
decision taken by the Investors’ Committee in accordance with this Agreement.
Each Investor agrees that, unless and until any matter that requires the prior
approval of the Investors’ Committee as set forth in Article 6.6 or elsewhere in
this Agreement has been considered and either approved or rejected by the
Investors’ Committee or if any other matter otherwise is considered and either
approved or rejected by the Investors’ Committee in accordance with this
Agreement, it shall take any and all actions to the extent such actions are
within its power and control in its capacity as an investor in Luxco, and shall
instruct its representative(s), nominee(s) or designee(s), as the case may be,
on the Investors’ Committee, on each Board and on any committee thereof to take
any and all action within the power of such Person (i) to procure that such
matter shall not be placed on the agenda of any meeting of any Board or any
committee thereof or by any shareholders and that consideration of such matter
at any meeting of such Board or committee or by any shareholders otherwise shall
be delayed and (ii) in any event, to refrain from voting on such matter (whether
for or against) at any such meeting.

 

  6.1.2 As and when there cease to be Independent VNU Directors, the Investors
shall discuss whether to abolish the Investors’ Committee and vest the powers
and authority attributed to the Investors’ Committee by this Agreement in the
VNU Supervisory Board or another Board. Any such change to the governance
structure of the Group and the amendment of this Agreement so as to reflect that
change shall require a unanimous decision of the Investors’ Committee, taken in
a meeting where all Investor Representatives are present (in person or by
telephone or by proxy or power of attorney).

 

6.2 Composition of Investors’ Committee

 

  6.2.1 The Investors’ Committee shall be composed of ten individuals (each such
individual, an “Investor Representative”) as follows:

 

  (a) one individual nominated by AlpInvest;

 

  (b) two individuals nominated by Blackstone (one of such individuals shall be
designated by Blackstone Capital Partners (Cayman) V, L.P. until such time as
Blackstone ceases to hold a Voting Interest at least equal to 50% of the Voting
Interest attached to the Units it held on the Last Settlement Date and the other
shall be designated by Blackstone Capital Partners (Cayman) V, L.P. until such
time as Blackstone ceases to hold a Voting Interest at least equal to 25% of the
Voting Interest attached to the Units it held on the Last Settlement Date);

 

  (c) two individuals nominated by Carlyle (one of such individuals shall be
designated by CEP II Participations Sarl SICAR until such time as Carlyle ceases
to hold a Voting Interest at least equal to 50% of the Voting Interest attached
to the Units it held on the Last Settlement Date and the other shall be
designated by Carlyle Partners IV Cayman, L.P. until such time as Carlyle ceases
to hold a Voting Interest at least equal to 25% of the Voting Interest attached
to the Units it held on the Last Settlement Date);

 

- 31 -



--------------------------------------------------------------------------------

  (d) one individual nominated by Hellman & Friedman Capital Partners V
(Cayman), L.P.;

 

  (e) two individuals nominated by KKR (one of such individuals shall be
designated by KKR Millennium Fund (Overseas), Limited Partnership until such
time as KKR ceases to hold a Voting Interest at least equal to 50% of the Voting
Interest attached to the Units it held on the Last Settlement Date and the other
shall be designated by KKR Millennium Fund (Overseas), Limited Partnership until
such time as KKR ceases to hold a Voting Interest at least equal to 25% of the
Voting Interest attached to the Units it held on the Last Settlement Date);

 

  (f) two individuals nominated by Thomas H. Lee Partners (one of such
individuals shall be designated by Thomas H. Lee (Alternative) Fund V, L.P.
until such time as Thomas H. Lee Partners ceases to hold a Voting Interest at
least equal to 50% of the Voting Interest attached to the Units it held on the
Last Settlement Date and the other shall be designated by Thomas H. Lee Partners
Equity VI, L.P. until such time as Thomas H. Lee Partners ceases to hold a
Voting Interest at least equal to 25% of the Voting Interest attached to the
Units it held on the Last Settlement Date).

Each initial Investor Representative is identified opposite the name of its
designating Investor in Part G of Schedule 5.

 

  6.2.2 The Investors’ Committee shall appoint a chairman (the “Investors’
Committee Chairman”) from among its members.

 

  6.2.3

The right to designate Investor Representatives under this Agreement is personal
to each group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors) entitled to do so and may not be assigned by such group of
Affiliated Investors (or the applicable fund of such group of Affiliated
Investors) (except as permitted pursuant to the proviso in the last sentence of
Article 14.6). Each group of Affiliated Investors (or the applicable fund of
such group of Affiliated Investors) entitled to designate an Investor
Representative shall also be entitled, by notice in writing to Luxco and each
other group of Affiliated Investors (or the applicable fund of such group of
Affiliated Investors), at any time or from time to time, to remove such Investor
Representative and to designate in place thereof another individual to serve as
its Investor Representative in accordance with the provisions of this Article 6.
In addition, each group of Affiliated Investors (or the applicable fund of such
group of Affiliated Investors) entitled to nominate an Investor Representative
for appointment shall, upon the death or resignation of such Investor
Representative, be entitled to nominate for appointment in place thereof another
individual to serve as its Investor Representative in accordance with the
provisions of this Article 6.2. Each Investor Representative may, by notice in
writing to the Investors’ Committee Chairman, designate (and remove) an
alternate who shall have the authority to act on behalf of such Investor
Representative in his absence. If sufficient advance notice is provided to the
Investors’ Committee Chairman of an alternate’s intention to attend a meeting of
the Investors’ Committee, such alternate shall be entitled to receive the same
documentation (including, without limitation, the agenda, minutes, committee
reports and any other documentation) for such meeting as is given to the
Investors Representatives. If a group of Affiliated Investors (or the applicable
fund of such group of Affiliated Investors) designates as an Investor
Representative, or if an Investor Representative designates as his alternate, an
individual who is not a director,

 

- 32 -



--------------------------------------------------------------------------------

 

manager, officer or employee of the Investor Fund Manager to such group of
Affiliated Investors or to an Affiliated Fund of such group of Affiliated
Investors (as the case may be), or of a subsidiary of that Investor Fund
Manager, then such individual shall be subject to the prior approval of a
majority of the Investor Representatives on the Investors’ Committee (excluding
any Investor Representatives designated by such group of Affiliated Investors
(or the applicable fund of such group of Affiliated Investors) or its
Affiliates).

 

6.3 Abstention on Related Party Transactions

An Investor Representative shall abstain from the vote of the Investors’
Committee on any Related Party Transaction in respect of which such Investor or
any Affiliate thereof is a Related Party. Such Investor Representative shall not
be entitled to receive materials relating to a Related Party Transaction or to
participate in the deliberations of the Investors’ Committee relating to such
Related Party Transaction if such receipt or participation would create a
conflict of interest for the Related Party or any member of the Group, as
determined by the Investors’ Committee.

 

6.4 Changes in Shareholding

 

  6.4.1 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment two Investor
Representatives ceases to hold a Voting Interest at least equal to 50% of the
Voting Interest attached to the Units held by that Investor (together with any
Investor that is Affiliated with that Investor) on the Last Settlement Date,
then (i) such Investor (together with any Investor that is Affiliated with such
Investor) shall take all action necessary to procure that one of the Investor
Representatives nominated by such Investor shall immediately resign, and
(ii) such Investor (together with any Investor that is Affiliated with such
Investor) shall from that time forward only have the right to nominate for
removal, appointment or re-appointment one Investor Representative.

 

  6.4.2 In the event an Investor (together with any Investor that is Affiliated
with such Investor) entitled to nominate for appointment only one Investor
Representative (either on the basis of Article 6.2.1 or on the basis of Article
6.4.1) ceases to hold a Voting Interest at least equal to 25% of the Voting
Interest attached to the Units held by that Investor (together with any Investor
that is Affiliated with that Investor) on the Last Settlement Date, then
(i) such Investor (together with any Investor that is Affiliated with such
Investor) shall take all action necessary to procure that the Investor
Representative nominated by such Investor shall immediately resign, and
(ii) such Investor (together with any Investor that is Affiliated with such
Investor) shall from that time forward not have the right to nominate for
removal, appointment or re-appointment any Investor Representative.

 

6.5 Meetings of the Investors’ Committee

 

  6.5.1

The Investors’ Committee will meet as often as it deems necessary or appropriate
or upon the request of the Investors’ Committee Chairman. Any Investor
Representative may request that the Investors’ Committee Chairman call a meeting
of the Investors’ Committee to discuss any matter requiring action or
consideration by the Investors’ Committee and, upon receipt of any such request,
together with a description of the matter(s) to be discussed at such meeting and
any supporting materials necessary or appropriate for the Investor
Representatives to prepare for such meeting, the Investors’ Committee Chairman
will call such meeting as soon as reasonably practicable, provided, however,
that the Investors’ Committee Chairman will not be required to call any such

 

- 33 -



--------------------------------------------------------------------------------

 

meeting if a meeting of the Investors’ Committee was held within four weeks
prior to such request and such matter was raised at such meeting or if a meeting
is scheduled to be held within four weeks after such request. The Investors’
Committee may meet in person, by teleconference or by videoconference (or by any
combination thereof).

 

  6.5.2 Quorum for any meeting of the Investors’ Committee shall require the
presence (in person or by telephone or by proxy or power of attorney) of
Investor Representatives representing a majority of the votes of the Investors’
Committee, provided that a meeting of the Investors’ Committee shall not be
quorate unless at least one Investor Representative nominated by each group of
Affiliated Investors is present (in person or by telephone or by proxy or power
of attorney). If a quorum is not present at a meeting of the Investors’
Committee, the Investor Representatives present at such meeting shall require
that the meeting be adjourned and reconvened on a date at least 2 Business Days
following the time of such adjourned meeting. The quorum for such reconvened
meeting shall require the presence (in person or by telephone or by proxy or
power of attorney) of Investor Representatives representing a majority of the
votes of the Investors’ Committee.

 

6.6 Decisions of the Investors’ Committee

 

  6.6.1 At any given time, the voting power of each Investor Representative in
the Investors’ Committee shall be calculated as follows:

 

  (a) If a group of Affiliated Investors is entitled to collectively appoint
only one Investor Representative, such Investor Representative shall have a
number of votes equal to (x) 100 multiplied by (y) a fraction, the numerator of
which is the Voting Interest then held collectively by that group of Affiliated
Investors and the denominator of which is equal to the aggregate of the Voting
Interests then held by all Investors; and

 

  (b) If a group of Affiliated Investors is entitled to collectively appoint
more than one Investor Representative, all such Investor Representatives
together shall have the voting power calculated on the basis of Article
6.6.1(a), and such voting power shall be allocated among such Investor
Representatives in equal parts.

The initial voting power of each Investor Representative on the date hereof is
set forth opposite to its name in Part G of Schedule 5.

 

  6.6.2

Subject to Articles 6.6.3 and 6.6.4, all decisions of the Investors’ Committee
shall be taken by simple majority of the votes held by the Investor
Representatives (as determined pursuant to Article 6.6.1) entitled to vote with
respect to such decision. For avoidance of doubt, an Investor Representative
representing one or more absent Investor Representatives by proxy or power of
attorney shall be entitled to cast the votes of each such absent Investor
Representative, provided, however, that any other Investor Representative
designated by a member of a group of Affiliated Investors whose members are
collectively entitled to designate two or more Investor Representatives present
at a meeting of the Investors’ Committee may represent, and will be entitled to
cast the vote of, any other absent Investor Representatives designated by any
member of such group of Affiliated Investors without any proxy or power of
attorney. Decisions of the Investors’ Committee may be taken or ratified by
written consent (which, for avoidance of doubt, does not need to be unanimous)
following, to the extent practicable in the circumstances, reasonable prior
written notice of such action to all Investor Representatives. Any resolution or
other action taken by the Investors’ Committee,

 

- 34 -



--------------------------------------------------------------------------------

 

whether in a meeting or in writing, shall be notified to all Investors promptly
after it is taken, unless all Investor Representatives were present at such
meeting (in person or by telephone or by proxy or power of attorney) or all
Investor Representatives have signed the written consent.

 

  6.6.3 Subject to Article 6.7, none of the members of the Group shall take, or
agree or commit to take, any of the actions set forth in Part A of Schedule 6
without the prior approval of all Investor Representatives (excluding any
Investor Representative otherwise explicitly prevented from voting with respect
to such matter by the terms of this Agreement).

 

  6.6.4 Subject to Article 6.7, none of the members of the Group shall take, or
agree or commit to take:

 

  (a)

any of the actions set forth in Part B of Schedule 6 without the prior approval
of Investor Representatives having at least 66 2/3% of the votes in the
Investors’ Committee (a “Requisite Majority”) as determined pursuant to Article
6.6.1 (excluding any Investor Representative otherwise explicitly prevented from
voting with respect to such matter by the terms of this Agreement).

 

  (b) any of the actions set forth in Part C of Schedule 6 without the prior
approval of Investor Representatives having at least a simple majority of the
votes of the Investors’ Committee as determined pursuant to Article 6.6.1
(excluding any Investor Representative otherwise explicitly prevented from
voting with respect to such matter by the terms of this Agreement).

The Investors acknowledge and agree that the provisions of this Article 6.6.4
that are applicable to VNU and its subsidiaries (with such modifications as may
be agreed by the Investors’ Committee in its sole discretion) shall be
incorporated into the VNU Supervisory Board Rules to the extent determined by
the Investors Committee after consulting with Dutch counsel to the Group so as
to require the prior approval of the VNU Supervisory Board for actions by VNU or
its subsidiaries.

 

6.7 Approvals in this Agreement

For avoidance of doubt, if this Agreement requires or authorizes a certain
transaction then separate or additional approval of the Investors’ Committee
under Articles 6.6.3 and 6.6.4 shall not be required.

 

7. INDEMNIFICATION

 

7.1 Indemnification

 

  7.1.1

Luxco agrees to indemnify, pay, protect and hold harmless (and cause each Group
member to do the same on a joint and several basis and to the extent permitted
by applicable law and any agreements to which the relevant members of the Group
are a party) each Luxco Manager, each Investor Representative, each member of
each Intermediate Holdco Board, each VNU Director (who is designated by any
Investor in accordance with Article 4.1.1), each Investor and its shareholders,
members, partners and Affiliates and its and their respective Representatives
(collectively, the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, Actions, Suits or
Proceedings, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, all reasonable costs and expenses of attorneys,
defense, appeal and settlement of any and all Actions, Suits or Proceedings

 

- 35 -



--------------------------------------------------------------------------------

 

instituted or threatened against any Indemnitee) and all costs of investigation
in connection therewith which may be imposed on, incurred by, or asserted
against the Indemnitee in any way relating to or arising out of, or alleged to
relate to or arise out of, any action or inaction on the part of the Indemnitee
when acting on behalf of any member of the Group in any capacity, including,
without limitation, as a member of any Board or committee thereof (collectively,
“Losses”).

In any Action, Suit or Proceeding against any Indemnitee relating to or arising,
or alleged to relate or to arise, out of any such action or non-action, the
Indemnitees shall have the right jointly to employ, at the expense of Luxco,
counsel of the Indemnitee’s choice, which counsel shall be reasonably
satisfactory to Luxco, in such action, suit or proceeding. If joint counsel is
so retained, an Indemnitee may nonetheless employ separate counsel, but at such
Indemnitee’s own expense. If an Indemnitee is determined by a court, tribunal or
other relevant body in final proceedings which are no longer capable of any
further appeal to have committed fraud or to have acted with gross negligence or
to have been guilty of wilful misconduct, the Indemnitee shall reimburse all the
Losses paid by Luxco on its behalf under this paragraph, the intention being
that Luxco will fund such Losses until such final determination is made.

For purposes of this Article 7.1, the term “Action, Suit or Proceeding” shall be
broadly construed and shall include, without limitation, the investigation,
preparation, prosecution, defense, settlement, arbitration and appeal of, and
the giving of testimony in, any threatened, pending or completed claim, action,
suit, arbitration, investigation, inquiry, alternative dispute mechanism or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative or investigative.

 

  7.1.2 Without prejudice to the ranking provisions of Article 7.1.4 or the
generality of Article 7.1.5, the indemnification and hold harmless rights
contained in this Article 7.1 will be cumulative and in addition to any and all
other rights, remedies and recourse to which an Indemnitee, its heirs,
successors, assignees and administrators are entitled. The indemnification and
hold harmless undertaking provided in this Article 7.1 will inure to the benefit
of the heirs, successors, assignees and administrators of each of the
Indemnitees.

 

  7.1.3 The terms of this Article 7.1 shall survive the termination of this
Agreement for any reason (but only with respect to events occurring during or
prior to the time when this Agreement was in effect).

 

  7.1.4

Luxco acknowledges and agrees that Luxco shall, and shall cause each member of
the Group to, be fully and primarily responsible to each Indemnitee in respect
of any and all Losses even if such Losses also directly or indirectly constitute
the subject of a Jointly Indemnifiable Claim of any kind, irrespective of any
right of recovery the Indemnitee may have from the Indemnitee-Related Entities.
Under no circumstance shall Luxco or any Group member be entitled to any right
of subrogation, payment, counter-indemnity or contribution by the
Indemnitee-Related Entities, and no right of indemnity, payment, advancement or
recovery or any right to be held harmless of any kind which the Indemnitee may
have from the Indemnitee-Related Entities shall reduce or otherwise alter the
rights of the Indemnitee or the obligations of Luxco or any Group member under
this Article 7.1. In the event that any of the Indemnitee-Related Entities shall
make any payment to an Indemnitee in respect of any Losses, (i) Luxco shall, and
shall cause the Group members to, reimburse the Indemnitee-Related Entity making
such payment to the

 

- 36 -



--------------------------------------------------------------------------------

 

extent of such payment promptly upon written demand from such Indemnitee-Related
Entity, (ii) to the extent not previously and fully reimbursed by Luxco and/or
any Group member pursuant to clause (i), the Indemnitee-Related Entity making
such payment shall be subrogated to the extent of the outstanding balance of
such payment to all of the rights of recovery of the Indemnitee against Luxco
and any Group member, and (iii) such Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-Related Entities effectively to bring suit to
enforce such rights. Luxco agrees that each of the Indemnitee-Related Entities
shall be third-party beneficiaries with respect to this Article 7 entitled to
enforce this Article 7 as though each such Indemnitee-Related Entity were a
party to this Agreement. Luxco shall cause each of the Group members to perform
the terms and obligations of this Article 7 as though each such Group member was
a party to this Agreement.

For purposes of this Article 7.1, the term “Indemnitee-Related Entities” means
any Person (other than Luxco, any Group member or the insurer under and pursuant
to an insurance policy of Luxco or any Group member) from whom any Indemnitee
may be entitled to any indemnification, hold harmless undertaking, payment
undertaking or advancement with respect any Losses and with respect to which, in
whole or in part, Luxco or any Group member may also have an indemnification,
hold harmless obligation, payment obligation, advancement or other obligation
whether pursuant to Article 7.1 or otherwise. The term “Jointly Indemnifiable
Claims” shall be broadly construed and shall include, without limitation, any
Action, Suit or Proceeding for which an Indemnitee shall be entitled to any
indemnification, hold harmless undertaking, payment undertaking or advancement
from both (i) Luxco and/or any Group member pursuant to Article 7.1, on the one
hand, and (ii) any Indemnitee-Related Entity pursuant to any other agreement or
other understanding between any Indemnitee-Related Entity and such Indemnitee,
the laws of the jurisdiction of incorporation or organization of any
Indemnitee-Related Entity and/or the certificate of incorporation, certificate
of organization, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or other organizational or
governing documents of any Indemnitee-Related Entity, on the other hand.

 

  7.1.5 Except as set forth in Article 7.1.1, the Parties agree that under no
circumstances will any of the Investors or their respective shareholders,
members, partners or Affiliates or its or their respective officers, directors,
employees, agents or representatives be liable in connection with the
indemnification obligations set forth herein, except to the extent as may be
specifically agreed by them in writing from time to time.

 

7.2 Insurance by VNU

 

  7.2.1 The Investors acknowledge and agree that they will, to the extent
possible, cause Luxco, Bidco and/or VNU to procure and maintain directors’ and
officers’ liability insurance policies for members of each Board nominated or
designated by Investors.

 

8. ISSUES OF SECURITIES

 

8.1 Equal Treatment of Investors

 

  8.1.1

In the event that any New Securities are proposed to be issued, or any
contracts, commitments, agreements, understandings or arrangements of any kind
are proposed to be entered into relating to the issuance of any New Securities
to any Investor or any

 

- 37 -



--------------------------------------------------------------------------------

 

Affiliate of any Investor (excluding, for the avoidance of doubt, any member of
the Group), then all Investors shall have the right (the “Pre-emptive Right”) to
subscribe up to a number of New Securities, at the same price and on the same
terms as each other Investor, such that such Investor would, after the issuance
of all such New Securities (on an “as converted” basis), hold the same
proportionate interest of the issued and then outstanding Units (including any
New Securities on an “as converted” basis) as was held, directly or indirectly,
by such Investor immediately prior to the issuance of such New Securities (the
“Proportionate Percentage”). The detailed terms of and the process applicable to
the exercise by an Investor of its Pre-emptive Right shall be determined by the
Investors’ Committee in its decision to authorise the proposed issue of New
Securities or the proposed entering into of the contract, commitment, agreement,
understanding or arrangement that gives rise to that Pre-emptive Right.

 

  8.1.2 For the avoidance of doubt, Investors shall have no Pre-emptive Rights
with respect to any issue of New Securities to any Person which is not an
Investor or an Affiliate of an Investor.

 

9. TRANSFERS

 

9.1 Limitations on Transfer

 

  9.1.1 No Investor may Transfer any Units other than in accordance with the
provisions of this Article 9 or Article 10 and all applicable securities laws
and regulations. In the event of any purported Transfer by an Investor of any
Units in violation of this Agreement, such purported Transfer will be void and
of no effect, and, subject to applicable law, Luxco will not, and shall cause
each member of the Group not to, give effect to any such Transfer.

 

  9.1.2 No Transfers of Units shall be permitted hereunder, other than Permitted
Transfers, prior to the earlier of July 1, 2011 and an IPO, unless such Transfer
has been approved by a Requisite Majority of the Investors’ Committee in
accordance with Article 6.6, provided, however, that the Investor
Representatives designated by the Transferring Investor (or any Investor that is
Affiliated with such Transferring Investor) shall not be entitled to vote on
such matter, and then such Transfer shall only be made in accordance with
Articles 9.1, 9.3 and 9.4, provided, further, that from July 1, 2011 but prior
to an IPO, Transfers of Units may be made without such approval by the
Investor’s Committee provided that such Transfers are not made in violation of
Articles 9.1, 9.3 and 9.4; provided, further, that following an IPO, Transfers
of Units may be made, in accordance with Articles 9.3, and 10 (as applicable).
Each Investor shall, as promptly as practicable, provide Luxco and the other
Investors with written notice of any Transfer made in accordance with
Section 9.1.2 and any Permitted Transfer.

 

  9.1.3

(a) Each of the AlpInvest Funds represents and warrants to the other Investors,
as of the date hereof, that each of the AlpInvest Funds is advised by AlpInvest
Partners 2006 B.V. or AlpInvest Partners Later Stage Co-Investments Custodian
IIA B.V., in its capacity of custodian of AlpInvest Partners Later Stage
Co-Investments IIA C.V. Each of the Blackstone Funds represents and warrants to
the other Investors, as of the date hereof, that each of the Blackstone Funds is
advised by Blackstone Management Partners V L.L.C. Each of the Carlyle Funds
represents and warrants to the other Investors, as of the date hereof, that each
of the Carlyle Funds is advised by TC Group, L.L.C. Each of the Hellman &
Friedman Funds represents and warrants to the other Investors, as of the date
hereof, that each of the Hellman & Friedman Funds is advised by Hellman &
Friedman

 

- 38 -



--------------------------------------------------------------------------------

 

LLC. Each of the KKR Funds represents and warrants to the other Investors, as of
the date hereof, that each of the KKR Funds is advised by Kohlberg Kravis
Roberts & Co. L.P. Each of the Thomas H. Lee Partners Funds represents and
warrants to the other Investors, as of the date hereof, that each of the Thomas
H. Lee Funds is advised by THL Managers V, LLC or THL Managers VI, LLC.

(b) If, as a result of any Transfer that has not been approved by the Investors
Committee, any Investor ceases to be advised in accordance with Article
9.1.3(a), then such Investor will be deemed to have Transferred its Units in
violation of this Agreement and the other Parties may pursue all remedies
available.

 

  9.1.4 Each Investor agrees to vote its Shares in favour of any Permitted
Transfer by another Investor or Transfer approved by the Investors’ Committee in
accordance with Article 6.6 and otherwise to cooperate reasonably with such
other Investor in connection with such Permitted Transfer or approved Transfer
to allow such Permitted Transfer or approved Transfer to be consummated,
provided that such Permitted Transfer or approved Transfer is made in accordance
with this Agreement.

 

  9.1.5 Notwithstanding any other provision of this Agreement, but subject to
the final sentence of this Article 9.1.5, an Investor may only Transfer Shares
if, at the same time, such Investor also makes a proportionate Transfer of
YFCPEC’s (and vice versa) so that the ratio of Shares to YFCPECs held by each
Investor before such Transfer shall, as closely as possible, equal the ratio of
Shares to YFCPEC’s held by each Investor after such Transfer. Any provision in
this Agreement referring to or permitting or requiring a Transfer of Shares
shall be deemed to include a reference to (or to permit or require, as the case
may be) a Transfer of the proportionate amount of YFCPEC’s (and vice versa).

 

  9.1.6 If any Investor wishes to Transfer any Units to any other Person prior
to the expiry of Article 9.3, such Person will be required, as a condition
precedent to such Transfer, to become a party to this Agreement by executing and
delivering an Accession Agreement, provided that such requirement shall not
apply to any Transfer of Units (i) to Luxco, or (ii) in connection with a
transaction or series of related transactions pursuant to which all of the then
outstanding Units of all Investors are Transferred to one or more Third Parties.
Upon executing and delivering an Accession Agreement, such Person will be deemed
an “Investor” for all purposes under this Agreement, without prejudice, however,
to the provisions of Article 9.1.1. Such Transfer shall require the approval of
the Investors’ Committee in accordance with Article 6.6.

 

9.2 Permitted Transfers

The following Transfers (each, a “Permitted Transfer”) shall be permitted
without the prior consent of the Investors’ Committee:

 

  9.2.1 any Transfer of Units by an Investor to any Person that is an Affiliated
Fund of such Investor (such Person a “Permitted Transferee” of such Investor),
provided that such Investor and such Person shall agree in a written instrument
to which Luxco is a party that such Person shall re-Transfer to such Investor
(or to another Permitted Transferee of such Investor) all of the Units
Transferred to such Person immediately upon such Person ceasing to be a
Permitted Transferee of such Investor;

 

  9.2.2 any Transfer of Units pursuant to a Drag-Along Sale in accordance with
Article 9.3; and

 

- 39 -



--------------------------------------------------------------------------------

  9.2.3 any Transfer of Units by a Tagging Person pursuant to a Tag-Along Sale
in accordance with Article 9.4; and

 

  9.2.4 any Transfer of Listed Shares pursuant to Article 10.2, 10.3, 10.6 or
10.7 (subject to any required prior consent or approval of the Investors’
Committee contained in the applicable Article).

 

9.3 Drag-Along

 

  9.3.1

If Investors collectively holding more than 66 2/3% of the total number of Units
outstanding (in such capacity, collectively, the “Dragging Investor”) desire to
Transfer to a Third Party (a “Drag-Along Purchaser”) in a bona fide arm’s length
transaction or a series of related transactions more than 50% of the total
number of Units then outstanding (treating any New Securities on an “as
converted” basis) on a pro rata basis (based on the percentage of Units held by
each such Investor and its Affiliated Funds) and such transfer results in a
Change in Control (a “Drag-Along Sale”), each other Investor (including any
Dragging Investor that is Transferring less than its pro rata portion of Units,
as described below, a “Dragged Investor”) shall, if required by the Dragging
Investor in accordance with the provisions of Article 9.3.2, Transfer to the
Drag-Along Purchaser a pro rata portion of its Units (based on the number of
Units proposed to be Transferred by the Dragging Investor stated as a percentage
of the total number of Units then held by the Dragging Investor) on the same
terms and conditions that apply to the Transfer by the Dragging Investor
pursuant to the Drag-Along Sale (including purchase price per Unit, purchase
price adjustments, form of consideration, time of payment, escrow funding
arrangements, representations, warranties, covenants, indemnities and other
agreements in each case that pertain specifically to itself, provided that
(x) if the Drag-Along Sale involves a direct Transfer of Units by the Investors,
such representations and warranties shall not be broader in scope than what is
customary for a sale transaction of this type and size executed by the Dragging
Investor, unless, in the good faith determination of the Dragging Investor, the
Drag-Along Sale would not be consummated unless such representations and
warranties are included or the terms and conditions of the Drag-Along Sale,
taken as a whole, will be more favourable to all of the Investors if such
representations and warranties are included, (y) all representations, warranties
and indemnities shall be made by the Dragging Investor and the Dragged Investors
severally and not jointly and (z) no Investor’s liability shall exceed such
Investor’s proceeds from the sale).

 

  9.3.2

The Dragging Investor may require each Dragged Investor to Transfer up to a pro
rata portion of its Units to a Drag-Along Purchaser in connection with a
Drag-Along Sale by giving written notice to such Dragged Investor no later than
15 Business Days prior to the closing date for such Drag-Along Sale (a
“Drag-Along Notice”); provided that, if the Dragging Investor requires any
Dragged Investor to Transfer a portion of its Units to a Drag-Along Purchaser in
connection with a Drag-Along Sale, it shall require each Dragged Investor to
transfer its pro rata portion of its Units to such Drag-Along Purchaser. The
Drag-Along Notice shall (x) indicate that the Dragging Investor requires that
such Dragged Investor Transfer a pro rata portion of its Units to the Drag-Along
Purchaser in connection with the Drag-Along Sale pursuant to the provisions
hereof and (y) provide the name of the Drag-Along Purchaser, specify the number
of Units proposed to be Transferred by the Dragging Investor (including as a
percentage of the total number of Units then held by the Dragging Investor) and
describe the principal terms and conditions of the Drag-Along Sale. The Dragging
Investor will deliver or cause to be

 

- 40 -



--------------------------------------------------------------------------------

 

delivered to each Dragged Investor copies of all definitive transaction
documents relating to the Drag-Along Sale promptly after the same become
available. Each Dragged Investor shall take all actions reasonably necessary,
desirable or appropriate to consummate the Drag-Along Sale, as requested by the
Dragging Investor, including executing powers of attorney reasonably necessary
or appropriate to facilitate closing the Drag-Along Sale, voting its Units in
favour of, consenting to and raising no objections to such Drag-Along Sale. If
and to the extent the costs and expenses incurred by the Dragging Investor
and/or each Dragged Investor in connection with the Drag-Along Sale
(collectively, “Drag-Along Sale Costs”) are not reimbursed or paid by the
Drag-Along Purchaser, Luxco shall reimburse and/or pay the Drag-Along Sale Costs
to the fullest extent permitted by law, provided that the Dragging Investor and
each Dragged Investor will be responsible for its pro rata share (based on the
number of Units actually Transferred by it relative to the total number of Units
actually Transferred in such Drag-Along Sale) of the Drag-Along Sale Costs to
the extent not so paid by the Drag-Along Purchaser or Luxco, and provided
further that the engagement by any Dragged Investor of any professional adviser
in connection with the Drag-Along Sale, other than legal counsel, shall not be
reimbursable. Each Dragged Investor agrees to permit the Dragging Investor to
calculate the total Drag-Along Sale Costs and to determine the pro rata
participation of such costs, and to deduct such pro rata amounts from any
proceeds payable pursuant to Article 9.3.1 above if the Dragged Investors are
required to pay any Drag-Along Sale Costs.

 

  9.3.3 If, in connection with a Drag-Along Sale, the proposed Drag-Along
Purchaser desires (for its structuring, tax or other commercial reasons) to
acquire, instead of Units, all of the shares of any Intermediate Holdco or VNU
held, directly or indirectly, by Luxco, then the Parties agree that the Dragging
Investor shall be entitled to cause the Drag-Along Sale to be structured as a
sale of the shares of any Intermediate Holdco or VNU, or as a merger, business
combination or similar transaction, but only if, as a result, the consideration
payable to the Investors (indirectly through the selling entity) is in the form
of cash or freely marketable securities listed on a major securities exchange
only and if the Drag-Along Sale results in the complete exit by such Investors
of their investment in the Units, and the rights of the Parties described in
this Article 9.3 shall apply to such transaction mutatis mutandis so that, upon
completion of any such sale of shares to such Drag-Along Purchaser, or any such
merger, business combination or similar transaction, the cash proceeds of such
transaction, are distributed promptly to the Dragging Investor and each Dragged
Investor in proportion to their Units in any manner consistent with the
principles described in Article 10.1.2 below, and provided that such transaction
would not reduce in any material respect the post-tax proceeds received by any
Investor compared to the post-tax proceeds that would have resulted from the
acquisition of Units, as determined by the financial and tax advisers of the
Group (following reasonable consultation with the financial and tax advisers of
each Investor).

 

  9.3.4 This Article 9.3 shall terminate following an IPO at the time the
Investors collectively cease to hold, directly or indirectly through Luxco or
any Intermediate Holdco, more than 50% of the Listed Shares.

 

9.4 Tag-Along

 

  9.4.1

In the event any Investor (the “Tag-Along Seller”) proposes to Transfer any of
its Units (other than (x) any Permitted Transfer (other than a Permitted
Transfer pursuant to Article 9.2.3) or (y) any Transfer to Luxco) (a “Tag-Along
Sale”) to any Person (a “Tag-Along

 

- 41 -



--------------------------------------------------------------------------------

 

Purchaser”), then the Tag-Along Seller shall give written notice (a “Tag-Along
Notice”) to each other Investor (collectively, “Tag-Along Beneficiaries”) within
5 Business Days after the execution of the definitive agreement relating to the
Tag-Along Sale, which notice shall (x) indicate that the Tag-Along Seller is
notifying each such Tag-Along Beneficiary of the opportunity to Transfer its
Units to the Tag-Along Purchaser in connection with the Tag-Along Sale pursuant
to the provisions hereof and (y) provide the name of the Tag-Along Purchaser,
specify the number of Units proposed to be purchased by the Tag-Along Purchaser
and the number of Units proposed to be Transferred by the Tag-Along Seller and
describe the principal terms and conditions of the Tag-Along Sale (the
“Tag-Along Offer”), including the proposed price thereof and a description of
any non-cash consideration. Subject to the provisions of Article 9.4.2, each
Tag-Along Beneficiary shall be entitled to require the Tag-Along Seller to
procure that the Tag-Along Purchaser purchases from such Tag-Along Beneficiary
the number of Units equal to its Tag-Along Portion, as described below, on the
same terms and conditions that apply to the Transfer by the Tag-Along Seller
pursuant to the Tag-Along Sale (including purchase price per Unit, purchase
price adjustments, form of consideration, time of payment, escrow funding
arrangements, representations, warranties, covenants, indemnities and other
agreements in each case that pertain specifically to itself, provided that all
representations, warranties and indemnities shall be made by the Tag-Along
Seller and the Tagging Persons (as defined below) severally and not jointly).
The Tag-Along Seller will deliver or cause to be delivered to each Tag-Along
Beneficiary copies of all transaction documents relating to the Tag-Along Sale
promptly after the same become available.

 

  9.4.2 Each Tag-Along Beneficiary may exercise the right described in Article
9.4.1 (a “Tag-Along Right”), by written notice (“Tag-Along Response Notice”)
given to the Tag-Along Seller and Luxco no later than 10 Business Days after its
receipt of the Tag-Along Notice (the “Tag-Along Notice Period;” each Tag-Along
Beneficiary which timely so notifies the Tag-Along Seller, a “Tagging Person”).
Each Tag-Along Response Notice shall specify the number of Units proposed to be
Transferred by the applicable Tag-Along Beneficiary. The number of Units which
the Tag-Along Seller and each Tagging Person may include in the Tag-Along Sale
shall be calculated as follows:

 

  (a) if the aggregate number of Units proposed to be Transferred by the
Tag-Along Seller and all Tagging Persons in such Tag-Along Sale as set forth in
the Tag-Along Notice and the Tag-Along Response Notices does not exceed the
number of Units that the Tag-Along Purchaser is willing to purchase, then the
Tag-Along Seller and each Tagging Person may sell the number of Units as set
forth in the Tag-Along Notice (in the case of the Tag-Along Seller) or the
Tag-Along Response Notices (in the case of the Tagging Persons);

 

  (b) if the aggregate number of Units proposed to be Transferred by the
Tag-Along Seller and all Tagging Persons in such Tag-Along Sale as set forth in
the Tag-Along Notice and the Tag-Along Response Notices exceeds the number of
Units that the Tag-Along Purchaser is willing to purchase, then the Tag-Along
Seller and each Tagging Person shall be entitled to include in the Tag-Along
Sale only up to the lesser of (i) its Tag-Along Portion of Units and (ii) the
number of Units proposed to be Transferred by it as specified in the Tag Along
Offer (in the case of the Tag-Along Seller) or in its Tag-Along Response Notice
(in the case of a Tagging Person) (the “Maximum Allocation”);

 

- 42 -



--------------------------------------------------------------------------------

  (c) if any Units remain unallocated after applying the cut-back requirement in
paragraph (b) above, then such unallocated Units shall be allocated pro rata
based on the total number of Units proposed to be included by the Tag-Along
Seller and each Tagging Person if such Person shall have elected to sell more
than its Tag-Along Portion in the Tag-Along Notice (in the case of the Tag-Along
Seller) or its Tag-Along Response Notice (in the case of a Tagging Person), but
in no event shall any such Person be required to sell more than its Maximum
Allocation; and

 

  (d) for the purposes of this Article 9.4, “Tag-Along Portion” means, for the
Tag-Along Seller or any Tagging Person in connection with any Tag-Along Sale,
the number of Units proposed to be acquired by the Tag-Along Purchaser
multiplied by a fraction, the numerator of which is the number of Units owned by
the Tag-Along Seller or the Tagging Person, as the case may be, and the
denominator of which is the aggregate number of Units owned by the Tag-Along
Seller and all Tagging Persons, collectively (in each case, treating any New
Securities on an “as converted” basis).

Subject to the provisions of Article 9.4.4, delivery of a Tag-Along Response
Notice by a Tagging Person shall constitute an irrevocable acceptance of the
Tag-Along Offer by such Tagging Person with respect to the number of Units
proposed to be Transferred by the applicable Tagging Person therein. Subject to
the provisions of Article 9.4.4, at the termination of the Tag-Along Notice
Period, if a Tag-Along Beneficiary shall not have elected to participate in the
Tag-Along Sale by delivery of a Tag-Along Response Notice, such Tag-Along
Beneficiary shall be deemed to have waived its Tag-Along Rights in respect of
such Tag-Along Sale.

 

  9.4.3 Each Tag-Along Response Notice shall include wire transfer instructions
for payment of any cash consideration as part of the purchase price for the
Units to be Transferred in such Tag-Along Sale. Each Tagging Person shall
deliver to the Tag-Along Seller (or its designated agent), no later than 5
Business Days prior to the proposed closing date for the Tag-Along Sale, a power
of attorney authorizing the Tag-Along Seller to Transfer such Units on the terms
set forth in the Tag-Along Notice, together with any other documents necessary
to Transfer rights and title to the Units. Failure to deliver such documents in
time shall result in forfeiture of such Tagging Person’s Tag-Along Right with
respect to such Tag-Along Sale and a re-determination of the Tag-Along Portion
attributable to the other Tagging Persons, if applicable, if such failure
materially adversely affects the ability of the Tag-Along Seller and other
Tagging Persons to close the Tag-Along Sale as and when contemplated.

 

  9.4.4

In the event of a material change of the Tag-Along Offer (it being understood
that any increase of the price payable per Unit by more than 5% of the original
price shall be deemed a “material beneficial change” and any decrease of the
price payable shall be deemed a “material adverse change”), the Tag-Along Seller
shall (i) (if such change is a material adverse change) give written notice of
such change to each Tagging Person, which shall have the right to revoke its
election to participate in the Tag-Along Sale by providing written notice to the
Company within 10 Business Days of receiving the notice of the change in terms,
or (ii) (if such change is a material beneficial change) give written notice of
such change to each Tag-Along Beneficiary, which shall have the right to
participate in the Tag-Along Sale, in each case, by providing written notice to
the Company within 10 Business Days of receiving the notice of the change in
terms. Any allocation determined in accordance with Article 9.4.2 will be
redetermined following

 

- 43 -



--------------------------------------------------------------------------------

 

any such material change and the expiration of the applicable 10 Business Day
period. If for any reason the number of Units to be purchased is increased or
decreased, the allocations shall be redetermined in accordance with Article
9.4.2 based upon such greater or lesser (as the case may be) aggregate number of
Units to be Transferred.

 

9.4.5 The Tag-Along Seller shall Transfer or cause to be Transferred, on behalf
of itself and as attorney for any Tagging Person pursuant to the relevant
power-of-attorney in favour of the Tag-Along Seller, the Units of the Tag-Along
Seller and all Tagging Persons elected to be Transferred on the closing date
specified in the Tag-Along Offer (which shall occur no sooner than 20 Business
Days after the date of the Tag-Along Notice, as such date may be extended in
accordance therewith and as a result of any re-determination of the Tag-Along
Portion attributable to Tagging Persons required by this Article 9.5, the
“Tag-Along Sale Settlement Date”). Concurrently with the consummation of the
Tag-Along Sale, (i) the Tag-Along Seller shall notify the Tagging Persons
thereof (including identifying the manner of delivery for any non-cash
consideration), and (ii) the total consideration (less any hold-back or escrow
pursuant to Article 9.4.1) due to each Tagging Person shall, subject to the
provisions set forth in Article 9.4.7 below, be remitted to such Tagging Person,
with the cash portion of the purchase price paid by wire transfer of immediately
available funds in accordance with the wire transfer instructions provided by
each Tagging Person in its Tag-Along Response Notice.

 

9.4.6 If, on the Tag-Along Sale Settlement Date, the Tag-Along Sale is not
consummated for any reason, (i) the Tag-Along Seller (or its designated agent)
shall return to each Tagging Person, to the extent previously provided, the
power-of-attorney that such Tagging Person delivered for Transfer pursuant to
this Article 9.4 and any other documents executed by the Tagging Persons in
connection with the proposed Tag-Along Sale, and (ii) no Investor shall conduct
any Transfer of any of its Units without again complying with this Article 9.4,
if and to the extent applicable. Notwithstanding anything contained in this
Article 9.4, there shall be no liability on the part of the Tag-Along Seller to
the Tagging Persons if the Tag-Along Sale is not consummated for any reason.
Subject to the terms of any definitive transaction agreements executed in
connection with a Tag-Along Sale, the decision of whether to effect a Transfer
of Units pursuant to this Article 9.4 by the Tag-Along Seller, or to terminate
any such transaction prior to consummation, is in the sole and absolute
discretion of the Tag-Along Seller.

 

9.4.7 The rights and obligations of the Tag-Along Seller and/or Tagging Persons
in respect of a Tag-Along Sale are subject to the following additional
conditions:

 

  (a) each Tagging Person shall take all such actions as may be reasonably
necessary, desirable or appropriate to consummate the Tag-Along Sale, as
requested by the Tag-Along Seller;

 

  (b) each Tagging Person shall be bound by the same terms and conditions (to
the extent set forth in the penultimate sentence of Article 9.4.1) that apply to
the Transfer by the Tag-Along Seller pursuant to the Tag-Along Sale;

 

  (c)

if and to the extent the costs and expenses incurred by the Tag-Along Seller
and/or each Tagging Person in connection with the Tag-Along Sale (collectively,
“Tag-Along Sale Costs”) are not reimbursed or paid by the Tag-Along Purchaser,
Luxco shall reimburse and/or pay the Tag-Along Sale Costs to the fullest extent
permitted by law. The Tag-Along Seller and each Tagging Person will be
responsible for its

 

- 44 -



--------------------------------------------------------------------------------

 

pro rata share (based on the number of Units actually Transferred by it relative
to the total number of Units actually Transferred in such Tag-Along Sale) of the
Tag-Along Sale Costs to the extent not so paid, provided that the engagement by
any Tagging Person of any professional adviser in connection with the Tag-Along
Sale, other than legal counsel, shall not be reimbursable. Each Tagging Person
agrees to permit the Tag-Along Seller to calculate the total Tag-Along Sale
Costs, to determine the pro rata participation of such costs, and to deduct such
pro rata amounts from any proceeds payable pursuant to Article 9.4.5 above if
the Tag-Along Sellers are required to pay any Tag-Along Sale Costs.

 

9.4.8 This Article 9.4 shall terminate upon an IPO, except with respect to any
Transfer executed as a Privately Negotiated Transaction.

 

10. IPO AND PUBLIC OFFERING RIGHTS

 

10.1 Structural Considerations

 

  10.1.1 The Parties currently intend that, should an IPO be effected, the
issuer of shares offered in such IPO would be one of the Intermediate Holdcos or
VNU and not Luxco, although the Investors Committee may designate any other
member of the Group as an issuer of shares offered in such IPO as well (such
issuer, “Issuer”). At any time before or after such IPO, upon the affirmative
vote of the Investors’ Committee as described below, Luxco shall take any such
actions necessary, appropriate or desirable, and may cause any Intermediate
Holdco to take any such actions, (a) to liquidate, dissolve, wind up or
otherwise terminate itself or any Intermediate Holdco or merge Luxco and one or
more Intermediate Holdcos or merge Intermediate Holdcos (or do any of the
foregoing with or involving VNU) and/or (b) to reorganize or recapitalize itself
or any Intermediate Holdco (or VNU or any other member of the Group) (each, a
“Reorganization Transaction”), in each case, so as to optimize the corporate
structure as is appropriate in light of tax, legal or other professional advice
received by Luxco in connection with an IPO. In connection with any
Reorganization Transaction, the Investors may receive shares or other securities
of any class issued by any member of the Group so that each Investor is in the
same position with respect to its rights to the assets and earnings of Luxco and
its direct and indirect subsidiaries by way of a dividend or distribution in
kind or in exchange for or otherwise in replacement of Units (collectively,
“Replacement Securities”). The term “Units”, whenever used in this Agreement
(unless the context otherwise requires), shall be deemed to include any such
Replacement Securities when issued. The transactions described in this Article
10.1.1 are subject to the prior approval of the Investors’ Committee under
Article 6.6.4.

 

  10.1.2

In the event that, following an IPO, Luxco or any Intermediate Holdco continues
to exist as a direct or indirect parent of Issuer and the Investors do not
directly hold shares of the same class and series of Issuer as those that have
been, or are proposed to be, publicly listed (“Listed Shares”), then, in order
to permit the sale by Investors of Listed Shares and receipt of the proceeds
therefrom as contemplated by this Article 10, the Parties agree that Luxco shall
take any actions necessary, appropriate or desirable, as determined by the
Investors’ Committee, and shall cause each Intermediate Holdco or VNU or other
member of the Group, as the case may be, to take any such actions, to enable
each Investor to realize the benefit of liquidity afforded by the existence of a
market for Listed Shares and the provisions of this Article 10, including, by
(a) selling, or causing the sale of, Listed Shares up to a number equal to
(i) the total number of Listed Shares directly

 

- 45 -



--------------------------------------------------------------------------------

 

held by any member of the Group multiplied by (ii) the percentage interest
directly or indirectly owned by such Investor in the relevant member of the
Group (as the case may be) as may be permitted pursuant to the applicable
provisions of Article 10 (such number of Listed Shares that could be sold in
each such case, the “Assumed Number”) and (b) distributing to such Investor, or
causing the distribution to such Investor of, the cash proceeds received from
the sale or the Assumed Number of Listed Shares. The Parties agree that the
distribution of such cash proceeds to an Investor on whose behalf Listed Shares
have been sold shall be effected in a prompt and efficient manner, as determined
by the Investors’ Committee, which may be (i) through a repurchase, redemption
or repayment of each such Investor’s Units, (ii) through a Reorganization
Transaction (which would apply to a sale by all of the Investors such that the
aggregate cash proceeds from the sale of Listed Shares are distributed to each
Investor based on such Investor’s Assumed Number of Listed Shares sold and the
remaining assets of Luxco are distributed to each Investor pro rata to its
remaining investment in Luxco after deducting the proceeds received by each
Investor from its Assumed Number of Listed Shares so sold), or (iii) in any
other manner, provided that each Investor (whether selling or not selling) is
placed in the same position with respect to its rights to the assets and
earnings of Luxco and its direct and indirect subsidiaries as it would have been
had all of the Investors directly held Listed Shares.

 

  10.1.3 Subject to the prior approval of the Investors’ Committee (to the
extent required), each Investor shall take, and shall instruct its
representative(s), nominee(s) or designee(s), as the case may be, on the
Investors’ Committee, on each Board and on any committee thereof to take, any
and all action within its power as may be necessary, appropriate or desirable to
effect, or to cause Luxco, any Intermediate Holdco, VNU or any other member of
the Group to effect, the transactions described in this Article 10.1.

 

10.2 Piggyback Offerings

 

  10.2.1

Right to Participate in Piggyback Offerings. Subject to Article 6.6, if at any
time the Investors’ Committee approves and authorizes an IPO, the Investors’
Committee may also determine whether such IPO is to be effected as a primary
offering by Issuer, a secondary offering by the Investors, or a combined primary
and secondary offering, and if the IPO includes a secondary offering, the
aggregate number of Listed Shares which may be included therein by or on behalf
of the Investors (such amount, the “Investors’ IPO Number”). If the Investors’
Committee so determines to permit Investors to include their Listed Shares in
any IPO, or to include their Listed Shares in any subsequent offering of Listed
Shares by Issuer, excluding (i) an offering on a registration statement on Form
S-4 or S-8, or any successor or other forms promulgated for similar purposes and
(ii) a registration statement with respect to corporate reorganizations under
Rule 145 of the Securities Act or any similar rule or successor rule promulgated
for similar purposes (each, a “Piggyback Offering”), then each Investor
Representative will promptly notify the Investors whom he represents on the
Investors’ Committee, and each Investor shall have the right (the “Piggyback
Right”) to request (a “Piggyback Request”) that Issuer either (a) if Investors
then hold Listed Shares directly, to include in such Piggyback Offering Listed
Shares held by such Investor, or (b) if Investors do not then hold Listed Shares
directly, to include in such Piggyback Offering on behalf of such Investor
Listed Shares directly held or issued by Luxco or any other member of the Group
and to distribute proceeds thereof as contemplated by Article 10.1.2. For
purposes of this Article 10.2, unless otherwise specified, references to “Listed
Shares” of an Investor shall be

 

- 46 -



--------------------------------------------------------------------------------

 

deemed to include references to Listed Shares directly held or issued by Luxco
or by any other member of the Group offered or to be offered on such Investor’s
behalf as contemplated by Article 10.1.2. Any such Piggyback Request must be
made by written notice to Issuer from the requesting Investor (a “Piggybacking
Investor”) within 15 Business Days after the receipt of any decision by the
Investors’ Committee to extend a Piggyback Right (which Piggyback Request shall
specify the number of Listed Shares intended to be included). Upon receipt of
any such Piggyback Request, Issuer will, and Luxco and each Intermediate Holdco
(as applicable) shall cause the Issuer to, use its reasonable best efforts to
take such steps as are necessary or appropriate under the laws, regulations and
rules of the Selected Offering Jurisdiction to include in such Piggyback
Offering all of the Listed Shares that have been requested to be included in
such Piggyback Offering by each Piggybacking Investor and by each other Person
that has a similar right to participate in a Piggyback Offering (such Persons,
together with the Piggybacking Investors, collectively, the “Piggybacking
Holders”); provided that:

 

  (a) the following allocation rules shall apply:

 

  (i) if the aggregate number of Listed Shares proposed to be sold by the
Piggybacking Investors in such Piggyback Offering as set forth in the Piggyback
Requests exceeds the Investors’ IPO Number, then each Piggybacking Investor
shall be entitled to include in the Piggyback Offering only up to the lesser of
(x) its Pro Rata Portion of Listed Shares as specified in its Piggyback Request
and (y) the number of Listed Shares proposed to be sold by it or on its behalf
as specified in its Piggyback Request;

 

  (ii) if any Listed Shares remain unallocated after applying the cut-back
requirement in clause (i) above, then such unallocated Listed Shares shall be
allocated among Piggybacking Investors that have elected to sell more than their
respective Pro Rata Portion pro rata based on the total number of Listed Shares
proposed to be included by each such Piggybacking Investor; and

 

  (iii) for the purposes of this Article 10.2.1, “Pro Rata Portion” means, for
any Piggybacking Investor, the Investors’ IPO Number multiplied by a fraction,
the numerator of which is the number of Listed Shares owned by such Piggybacking
Investor and the denominator of which is the total number of Listed Shares owned
by all Piggybacking Investors;

 

  (b) if, at any time after determining to pursue a Piggyback Offering and prior
to the date that the Applicable Offering Document is approved or declared
effective by the Applicable Regulatory Authority, the Investors’ Committee shall
determine for any reason not to proceed with such Piggyback Offering, Issuer
may, at its election, give written notice of such determination to each
Piggybacking Holder and, thereupon, shall be relieved of its obligation to
include any Listed Shares in such Piggyback Offering (but not from its
obligation to pay any Offering Expenses incurred in connection therewith); and

 

  (c)

if such Piggyback Offering by Issuer is underwritten, all Piggybacking Holders
must sell their Listed Shares to the underwriters selected by the Investors’
Committee on the same terms and conditions as apply to Issuer, including
entering into a customary underwriting agreement, including the allocation
between the firm commitment and the underwriters’ over-allotment option, except
for such

 

- 47 -



--------------------------------------------------------------------------------

 

differences, including any with respect to indemnification and liability
insurance, as may be customary or appropriate in combined primary and secondary
offerings.

Any Piggybacking Holder may elect to revoke the inclusion of its Listed Shares
in such Piggyback Offering or may elect to modify the number of Listed Shares
requested to be included in such Piggyback Offering, by delivering notice in
writing to Issuer (and, if such Piggyback Offering is underwritten, to the
managing underwriters), no later than 2 Business Days prior to the date of
printing of the preliminary Applicable Offering Document, unless, in the case of
an underwritten Piggyback Offering, such revocation or modification (when
considered together with any revocations or modifications by other Piggybacking
Holders) would not, in the reasonable opinion of the managing underwriters,
necessitate the re-circulation of an amended version of the preliminary
Applicable Offering Document.

 

  10.2.2 Priority in Issuer Public Offerings. If any Piggyback Offering is
underwritten and the managing underwriters advise Issuer in writing that, in
their opinion, the number of shares proposed to be sold by Issuer for its own
account in such offering, together with the number of shares requested by
Piggybacking Holders to be included in such offering, exceeds the number which
can be sold without having an adverse effect on the price or distribution of the
securities proposed to be sold in or the timing of such offering (the “Maximum
Offering Size”), then the number of shares to be included in such offering shall
be reduced to the Maximum Offering Size, and Issuer will include in such
offering: (a) first, up to 100% of the number of shares proposed to be sold by
Issuer for its own account and (b) second, to the extent such number of shares
proposed to be sold by Issuer for its own account is less than the Maximum
Offering Size (the “Remaining Shares”), the number of Listed Shares that the
Piggybacking Holders have requested to be included in such Issuer Public
Offering, allocated pro rata among the Piggybacking Holders. Each Piggybacking
Holder’s pro rata allocation shall be determined by multiplying (i) the number
of Remaining Shares by (ii) a fraction, the numerator of which is the number of
Listed Shares then held by such Piggybacking Holder and the denominator of which
is the aggregate number of Listed Shares then held by all Piggybacking Holders,
collectively, provided that any Listed Shares thereby allocated to any
Piggybacking Holder that exceeds such Piggybacking Holder’s request will be
reallocated among the remaining Piggybacking Holders in the same manner, up to
the number of Listed Shares that such Investor requested in their Piggyback
Request.

 

  10.2.3 Selection of Holders’ Counsel. A majority of the Piggybacking Investors
in any Piggyback Offering shall be entitled to select Holders’ Counsel for such
Piggyback Offering.

 

10.3 Requested Offerings

 

  10.3.1

Request by Requesting Holders. Subject to the limitations set out in Article
10.3.3, (a) during the first two years following consummation of an IPO by
Issuer, Investor(s) holding at least 50% of the Voting Interest then held by all
Investors, (b) during the third year following consummation of an IPO by Issuer,
Investor(s) holding at least 33 1/3% of the Voting Interest then held by all
Investors, and (c) thereafter, any group of Affiliated Investors as a whole
(which may be as few as one Investor if it does not have any Affiliates that are
Investors) (in each case, the “Requesting Holders”) may request (an “Offering
Request”) Issuer to act to permit a Public Offering (provided that such Public
Offering shall not be on Form S-3 without the prior consent of the Investors’
Committee)

 

- 48 -



--------------------------------------------------------------------------------

 

of either (x) if such Requesting Holders then hold Listed Shares directly, all
or part of such Requesting Holders’ Listed Shares, or (y) if such Requesting
Holders do not then hold Listed Shares directly, Listed Shares directly held or
to be issued by Luxco or any other member of the Group representing all or part
of such Requesting Holders’ Listed Shares as contemplated by Article 10.1.2, in
each case, in the Selected Offering Jurisdiction for trading on the relevant
Selected Securities Exchange and specifying the amount and intended method of
disposition thereof (a “Requested Offering”). In this Article 10.3.1, unless the
context otherwise requires, references to “Listed Shares” of an Investor shall
be deemed to include Listed Shares offered or to be offered on such Investor’s
behalf as contemplated by Article 10.1.2, and any proceeds of any such sale of
Listed Shares shall be distributed to such Investor as contemplated by Article
10.1.2. Upon receipt of any such Offering Request, Issuer shall, and Luxco and
each Intermediate Holdco (as applicable) shall cause the Issuer to, use its
reasonable best efforts to take such steps as are necessary or appropriate under
the laws, regulations and rules of the Selected Offering Jurisdiction to effect,
as expeditiously as possible, the Requested Offering of the Requesting Holders’
Listed Shares, and to include in such Requested Offering the Listed Shares
requested to be included in such Requested Offering by other Participating
Investors in accordance with Article 10.3.2 and by each other Person that has a
similar right to participate in a Requested Offering (such Persons, together
with the Participating Investors, collectively, the “Participating Holders”) and
to complete the other actions contemplated by this Article 10.3. If such
Requested Offering is underwritten, the Listed Shares to be sold by the
Requesting Holders and any Participating Holders shall be allocated on the same
terms and conditions between the firm commitment and the underwriters’
over-allotment option in accordance with market practice after consultation with
the managing underwriters, if any. The Requesting Holders, the Investors
Committee and Issuer shall consult and cooperate reasonably with one another
throughout the offering process to coordinate the timing of the proposed
Requested Offering. At any time prior to the date that the Applicable Offering
Document is approved or declared effective by the Applicable Regulatory
Authority (or, where this is sufficient under applicable law, is filed with the
Applicable Regulatory Authority), the Requesting Holders (acting together) may
revoke or modify their Offering Request, without liability to any other
Participating Holder, by providing notice of such revocation or modification to
Issuer and the Investors Committee (and, if such Requested Offering is
underwritten, to the managing underwriters). A Requested Offering involving a
Selected Offering Jurisdiction other than the jurisdiction in which the IPO was
conducted or involving a Selected Securities Exchange other than the securities
market on which the Listed Shares are listed shall be subject to the prior
approval of the Investors’ Committee. The Investors’ Committee shall be entitled
to select the managing underwriters. For avoidance of doubt, the provisions of
this Article 10.3.1 do not apply in respect of any sale of Listed Shares in
accordance with Article 10.6.

 

  10.3.2

Right to Participate in Requested Offerings. Within 5 Business Days following
receipt of an Offering Request, Issuer will notify all other Investors of such
Offering Request. Each such other Investor may request (each, a “Participating
Investor”), by delivery of notice to Issuer, that Issuer will include in such
Requested Offering either (a) if such Participating Investor then holds Listed
Shares directly, the number of such Participating Investor’s Listed Shares
specified in its notice, or (b) if such Participating Investor does not then
hold Listed Shares directly, the number of Listed Shares directly held or to be
issued by Luxco or any other member of the Group, on behalf of such
Participating Investor as specified in such notice, provided, in either case,
that Issuer receives such

 

- 49 -



--------------------------------------------------------------------------------

 

notice within 10 Business Days following receipt of Issuer’s notice. Any
Participating Investor may elect to revoke the inclusion of its Listed Shares in
such Requested Offering or may elect to modify the number of Listed Shares
requested to be included in such Requested Offering, by delivering notice in
writing to the Requesting Holders, Issuer (and, if such Requested Offering is
underwritten, to the managing underwriters), no later than 2 Business Days prior
to the date of printing of the preliminary Applicable Offering Document, unless,
in the case of an underwritten Requested Offering such revocation or
modification (when considered together with any revocations or modifications by
other Participating Investors) would not, in the reasonable opinion of the
managing underwriters, necessitate the re-circulation of an amended version of
the preliminary Applicable Offering Document.

 

  10.3.3 Limitations on Requested Offerings. Notwithstanding the foregoing,
Issuer shall not be obligated to take steps to effect a Requested Offering:

 

  (a) following the third anniversary of the consummation of an IPO by Issuer,
within a period of six months after the date of any other Offering Request;

 

  (b) if, with respect thereto, the managing underwriters, the Applicable
Regulatory Authority or the laws, regulations and rules thereof of the Selected
Offering Jurisdiction would require the conduct of an audit of Issuer (other
than the regular audit conducted by Issuer at the end of its fiscal year, in
which case the filing may be delayed until the completion of such regular
audit), unless such audit is approved by the Investors’ Committee;

 

  (c)

if the Investors’ Committee determines, in its good faith judgment, that the
Requested Offering would have an adverse effect on a then contemplated offering
of Listed Shares, in which case Issuer may postpone the filing of the Applicable
Offering Documents with respect to the Requested Offering during the period
starting with the 30th day immediately preceding the date of the anticipated
filing, and ending on a date ninety (90) days following the effective date of
the Applicable Offering Documents relating to such other contemplated public
offering; provided that neither the Investors’ Committee nor the Issuer shall
postpone the filing of the Applicable Offering Documents with respect to any
Requested Offering pursuant to this paragraph more than once in any 360 day
period; or

 

  (d)

if Issuer is in possession of material non-public information and the Investors’
Committee determines in good faith that disclosure of such information would be
materially detrimental to Issuer or its shareholders, in which case the filing
of the Applicable Offering Document may be delayed until the earlier of the
second Business Day after such conditions shall have ceased to exist and the
90th day after receipt by Issuer of the related Offering Request.

 

  10.3.4

Priority in Requested Public Offerings. If a Requested Offering is underwritten
and the managing underwriters advise the Requesting Holders in writing that, in
their opinion, the number of Listed Shares proposed to be sold by or on behalf
of the Requesting Holders and any Participating Holders in such Requested
Offering, together with the number of Listed Shares that Issuer proposes to sell
for its own account in such Requested Offering, exceeds the Maximum Offering
Size, then the number of Listed Shares to be included in such Requested Offering
shall be reduced to the Maximum Offering Size and Issuer will include in such
Requested Offering: (a) first, up to all of the

 

- 50 -



--------------------------------------------------------------------------------

 

Listed Shares proposed to be sold by or on behalf of the Requesting Holders and
the Participating Holders, allocated pro rata among them, and (b) second, to the
extent such number of Listed Shares proposed to be sold by or on behalf of the
Requesting Holders and the Participating Holders is less than the Maximum
Offering Size, the number of Listed Shares that Issuer proposes to sell for its
own account. The pro rata allocation for each of the Requesting Holders and the
Participating Holders shall be determined by multiplying (i) the number of
Listed Shares equal to the Maximum Offering Size by (ii) a fraction, the
numerator of which is the number of Listed Shares then held by or to be offered
by Issuer on behalf of such Requesting Holder or Participating Holder and the
denominator of which is the aggregate number of Listed Shares then held by or to
be offered by Issuer on behalf of the Requesting Holders and the Participating
Holders (provided that any Listed Shares thereby allocated to any Holder that
exceeds such Holder’s request will be reallocated among the remaining Requesting
Holders and Participating Holders in the same manner), up to the number of
Listed Shares that such Investor requested in their Piggyback Request.

 

  10.3.5 Number of Offering Requests. Subject to the procedures, requirements
and limitations in Article 10.3.1, Article 10.3.3 and Article 10.5.1, Investors
shall be entitled to make an unlimited number of Offering Requests.

 

  10.3.6 Offering Expenses. Issuer will pay all Offering Expenses in connection
with each Requested Offering. Requesting Holders and Participating Holders will
pay all underwriting discounts and commissions and transfer taxes, if any, with
respect to the Listed Shares that such Requesting Holder or Participating
Holder, as applicable, sells.

 

  10.3.7 Additional Rights. Neither Luxco nor any other member of the Group
shall grant any public offering rights to any Person that include provisions
inconsistent with or designed to circumvent the provisions of this Article 10,
without the prior approval of the Investors’ Committee.

 

10.4 Obligations of Issuer in Connection with Public Offerings

In connection with each Public Offering conducted in accordance with this
Article 10, Issuer:

 

  10.4.1 shall use its reasonable best efforts to prepare the Applicable
Offering Document and any other documentation and file the Applicable Offering
Document with the Applicable Regulatory Authority including, if applicable, any
amendments or supplements thereto and to procure that the Applicable Offering
Document is declared or becomes effective and remains effective for 120 days or
until the contemplated method of distributions is complete under the laws,
regulations and rules of the Selected Offering Jurisdiction;

 

  10.4.2 shall take all reasonable care to ensure that the information contained
in any preliminary Applicable Offering Document and the Applicable Offering
Document, other than (i) information relating to any Selling Holder and
(ii) information for which any other Person (other than any Selling Holder)
takes responsibility in the Applicable Offering Document and for which Issuer
does not take responsibility, is accurate and complete and does not contain an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall give reasonable consideration to any
comments of each Selling Holder regarding the information disclosed in any
preliminary Applicable Offering Document and the Applicable Offering Document,
provided such comments are given in a timely manner;

 

- 51 -



--------------------------------------------------------------------------------

  10.4.3 shall furnish to each Selling Holder such number of copies as requested
by such Selling Investor of the Applicable Offering Document as filed with the
Applicable Regulatory Authority;

 

  10.4.4 shall furnish to each Selling Holder copies of any stop orders,
injunctions, notices or other correspondence with the Applicable Regulatory
Authority concerning any preliminary Applicable Offering Document or the
Applicable Offering Document, and with respect to any such stop orders or
injunctions, use its reasonable efforts to obtain the withdrawal of such stop
order or injunction at the earliest possible moment and provide immediate notice
to each Selling Holder of such withdrawal;

 

  10.4.5 shall notify each Selling Holder at any time when a supplement or
amendment is required to be delivered in relation to any preliminary Applicable
Offering Document or the Applicable Offering Document, in order to ensure that
such document does not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and shall deliver
a copy of such supplement or amendment to each Selling Holder as promptly as
possible;

 

  10.4.6 shall make available to each Selling Investor such information and
documents concerning Issuer as any Selling Investor reasonably may request in
connection with such Public Offering, subject to any applicable confidentiality
restrictions;

 

  10.4.7 shall use its reasonable efforts to furnish, at the request of any
Selling Investor, on the date that its Listed Shares are delivered to the
underwriters for sale, or, if such securities are not being sold through
underwriters, on the date that such securities are sold, (i) an opinion, dated
as of such date, of one or more counsel to Issuer in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to such Selling Investor, addressed to the underwriters,
if any, and to such Selling Investor and (ii) a letter dated as of such date,
from the independent auditors of Issuer, in form and substance as is customarily
given by independent auditors to underwriters in underwritten public offerings
and reasonably satisfactory to the Selling Investor, addressed to the
underwriters, if any, and if permitted by applicable accounting or relevant
professional standards, to such Selling Investor, provided that such Selling
Investor provides any representations reasonably required by the independent
auditors;

 

  10.4.8 shall use its reasonable efforts to take all other steps reasonably
necessary, appropriate or desirable, including participation in “road shows” to
effect such Public Offering and to expedite or facilitate the disposition of all
Listed Shares included therein; and

 

  10.4.9 shall pay all Offering Expenses.

Each Selling Investor shall, and the Issuer shall require each other Selling
Holder to, upon receipt of any notice from Issuer concerning any stop order or
injunction in connection with or the necessity of any supplement or amendment
relating to any preliminary Applicable Offering Document and the Applicable
Offering Document for any Public Offering in accordance with Article 10.4.4 or
Article 10.4.5, shall discontinue disposition of its Listed Shares covered by
such Applicable Offering Document until such Selling Investor’s or other Selling
Holder’s receipt of notice from Issuer as to the withdrawal of such stop order
or injunction or receipt of a copy of the required supplement or amendment, as
the case may be.

 

- 52 -



--------------------------------------------------------------------------------

10.5 Holdback

 

  10.5.1 Investor Holdback. In the event of any Public Offering that is
underwritten, each Investor agrees not to Transfer any Units (other than
Permitted Transfers) or effect or request any Public Offering of any Listed
Shares directly held by such Investor (or held on its behalf as contemplated by
Article 10.1.2) or any option, warrant or other right to acquire Listed Shares
other than (x) as part of such underwritten Public Offering or (y) pursuant to a
Tender in any Tender Offer (subject to the other provisions of this Article 10),
for a period commencing on the date that the underwritten Public Offering has
been requested under Article 10.3 or resolved by the Board of the Issuer in the
case of a primary offering and continuing for such period of time as the
managing underwriters shall require, which, in any event, shall not exceed 180
days (in connection with an IPO) and 90 days (in connection with any other
underwritten Public Offering) after the date of the first sale of securities
under the approved or effective Applicable Offering Document, provided that,
notwithstanding the foregoing,

 

  (a) in the event that Issuer and the managing underwriters agree to release
any Listed Shares of any Investor from the foregoing restriction or from any
similar restriction in another arrangement, the Listed Shares of the other
Investors shall be released from the foregoing restriction on a pro rata basis
(based upon the percentage equal to the number of Listed Shares of such Investor
that are released divided by the total number of Listed Shares then held by (or
on behalf of) such Investor);

 

  (b) the foregoing restriction shall not apply in respect of any Public
Offering relating solely to Listed Shares held by (or on behalf of) Management
or other employees of the Group including (i) an offering on a registration
statement on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes and (ii) a registration statement with respect to corporate
reorganizations under Rule 145 of the Securities Act or any similar rule or
successor rule promulgated for similar purposes; and

 

  (c) the foregoing restriction shall not restrict any Investor or its
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, anti-raid advisory, merger advisory, financing, asset management,
trading, market making, arbitrage and other similar activities conducted in the
ordinary course of its or such Affiliate’s business.

 

  10.5.2 Any agreement entered into after the date of this Agreement pursuant to
which Luxco or any member of the Group grants rights to any Third Party (other
than the underwriters of any Public Offering) similar to the rights contained in
this Article 10 shall contain a provision under which such Third Party agrees to
holdback restrictions no less restrictive than the foregoing holdback
restrictions applicable to the Investors.

 

10.6 Post-IPO Sales

In addition to rights under Article 10.2 and 10.3, following an IPO and subject
to the provisions of Article 10.5, an Investor may effect (if such Investor then
directly holds Listed Shares) or may request Luxco to effect, or to cause any
other member of the Group to effect (if such Investor does not then directly
hold Listed Shares such that its Listed Shares would be sold on its behalf as
contemplated by Article 10.1.2), a sale or a distribution (in the case of clause
(b) below) of Listed Shares (a) pursuant to a brokers’ transaction or a
transaction directly with a market maker, including a sale pursuant to Rule 144
of the Securities Act or any similar rule or successor rule

 

- 53 -



--------------------------------------------------------------------------------

promulgated for similar purposes (including sales under similar European
securities laws), and executed on the Selected Securities Exchange on which the
Listed Shares are listed for trading or quoted (a “Brokered Exchange
Transaction”), (b) to the limited partners of such Investor (a “LP
Distribution”) or (c) in a privately negotiated transaction not executed on or
through the facilities of a Selected Securities Exchange (a “Privately
Negotiated Transaction” and, together with a Brokered Exchange Transaction and a
LP Distribution, a “Post-IPO Sale”), and Luxco shall effect, or cause any other
member of the Group to effect, such Post-IPO Sale; provided that, for so long as
the Investors own, in the aggregate, at least 33 1/ 3% of the aggregate Voting
Interest owned by the Investors on the Last Settlement Date, all Post-IPO Sales
shall be subject to the prior approval of the Investors’ Committee, provided
further that, any Investor that ceases to hold a Voting Interest at least equal
to 25% of the Voting Interest held by that Investor (in each case, together with
any Affiliated Fund of that Investor) on the Last Settlement Date may sell or
distribute Listed Shares pursuant to a Brokered Exchange Transaction or LP
Distribution without the prior approval of the Investors’ Committee if the
number of Listed Shares sold or distributed is less than 1% of the aggregate
number of outstanding Listed Shares (not including Listed Shares held by the
Group, the Investors or their Affiliates). The maximum number of Listed Shares
an Investor may sell pursuant to a Brokered Exchange Transaction on any date (a
“Trading Date”) shall be limited to the number of Listed Shares that, when
combined with all other Transfers of Listed Shares by or on behalf of such
Investor and its Affiliated Funds (pursuant to any Brokered Exchange Transaction
or otherwise) in the three-month period prior to such Trading Date, is equal to
the average weekly reported trading volume of the Listed Shares on the principal
Selected Securities Exchange on which the Listed Shares are traded or quoted
during the four calendar weeks preceding such Trading Date, or such other number
of Listed Shares as such Investor is permitted to sell pursuant to a Brokered
Exchange Transaction under Rule 144 of the Securities Act or any similar rule or
successor rule promulgated for similar purposes, including sales under similar
European securities laws, as applicable (a “Trading Volume Limitation”). In
addition to any restrictions under applicable securities laws and regulations,
any Post-IPO Sale shall be subject to the provisions of any written “black-out”
policy adopted by Issuer. Accordingly, an Investor shall provide reasonable
prior notice to Issuer of any proposed Post-IPO Sale to be conducted or
requested by such Investor, and Issuer shall, as soon as reasonably practicable,
notify such Investor whether such Post-IPO Sale is then permissible under such
policy.

 

10.7 Sales in a Tender Offer

If, following an IPO, any Person makes a public tender or exchange offer for all
of the Listed Shares (a “Tender Offer”), an Investor may tender (if such
Investor then directly holds Listed Shares) or may request Luxco to tender, or
to cause any member of the Group to tender (if such Investor does not then
directly hold Listed Shares such that its Listed Shares would be sold on its
behalf as contemplated by Article 10.1.2) (collectively, “Tender”) its Listed
Shares in such Tender Offer.

 

10.8 Acknowledgment by Subsidiaries

The Parties shall cause VNU and, as necessary, any other member of the Group to
acknowledge and agree to the provisions of this Article 10 as such provisions
may be applicable to it or them from time to time.

 

- 54 -



--------------------------------------------------------------------------------

11. SUBSEQUENT SHARE ACQUISITIONS; ADDITIONAL EQUITY FUNDING

 

11.1 Acquisition of 100% of the Shares in VNU

It is the Parties’ intention that Bidco (or its direct or indirect subsidiaries)
will acquire one hundred per cent (100%) of the issued and outstanding shares in
VNU and they have caused Bidco to commence a “squeeze-out” procedure in
accordance with Section 2:201a of the Dutch Civil Code to achieve that aim.

 

11.2 Additional Equity Funding

Each of the Investors commits to invest up to the amount set forth behind its
name in the tenth column of Schedule 2 (its “Remaining Equity Commitment”) in
additional Units as and when the Investors’ Committee decides to call on such
investment (wholly or partly, as the case may be) to fund the acquisition of
additional shares in VNU and related costs and expenses, in accordance with
Article 11.2. Any such investment shall be made in immediately available funds
within 1 Business Day from each Investor being notified by the Investors’
Committee to do so. Any Remaining Equity Commitment shall be called with respect
to each Investor in the percentage set forth behind its name in the eleventh
column of Schedule 2 and shall be in the form of a combination of additional
share premium payments with respect to the Shares already held by each relevant
Investor and payments made for additional YFCPECs issued to such Investor at
par, in proportions corresponding to the then existing investment of such
Investor (measured in monetary terms, using the same currency and a consistent
exchange rate, if applicable).

 

11.3 Equity Syndication and Certain Reallocations Among Investors

 

  11.3.1 The Parties acknowledge that the Remaining Equity Commitment of
AlpInvest Partners Later Stage Co-Investments II-A CV, one of the two AlpInvest
Funds, is zero and that the Remaining Equity Commitment of AlpInvest Partners CS
Investments 2006 C.V., the other AlpInvest Fund, shall be calculated by
reference to the percentage set out in the eleventh column of Schedule 2 against
the name of AlpInvest Partners CS Investments 2006 C.V.

 

  11.3.2 The Investors agree that they shall cause Luxco to capitalize any share
premium or additional paid in a capital attributable to the Shares promptly
following completion of funding of their respective Aggregate Equity
Commitments. In addition, the Parties agree that, at or following the time of
the issuance by Luxco of any additional Shares or YFCPECs to any Fund Investor
in connection with the funding by any such Fund Investor of its portion of any
Remaining Equity Commitment, but in any event (i) promptly following
capitalization of any share premium or additional paid in capital attributable
to the Shares as described in the preceding sentence, and (ii) prior thereto,
immediately before any distribution on, or redemption of, Shares and YFCPECs by
Luxco, the Investors shall, and shall be permitted to, transfer Shares and
YFCPECs amongst themselves in order to ensure that the number of Shares and
YFCPECs held by each of the Investors more accurately reflects their respective
aggregate equity investment in Luxco (calculated in US dollars).

In accordance with the foregoing paragraph, each Investor agrees to take or
cause to be taken any and all actions necessary or desirable to facilitate a
transfer by any Investor of equity interests in Luxco permitted or required by
this Article 11.3.2 (and, for the avoidance of doubt, such actions shall
include, without limitation, (i) causing any Luxco Manager or Investor
Representative appointed by such Investor or its Affiliated Funds, as
applicable, to acknowledge and approve any such transfer, (ii) approval of any
such

 

- 55 -



--------------------------------------------------------------------------------

transfer at any general meeting of shareholders where such approval is submitted
to a vote of shareholders, and (iii) causing such transfer to be recorded in the
shareholders register of Luxco).

 

  11.3.3 Prior to the implementation of any final transfers by the Investors of
equity interests pursuant to Article 11.3.2 or Article 11.3.4, the Investors
acknowledge and agree that they may hold Shares and YFCPECs in relative
proportions other than those required by Article 9.1.5. The Investors intend
that the Shares and YFCPECs that they hold will be held on a proportionate basis
as required by Article 9.1.5 following completion of the transfers of equity
interests contemplated by Article 11.3.2 and Article 11.3.4.

 

  11.3.4 The Investors also acknowledge and agree that certain KKR Funds, on the
one hand, and certain Thomas H. Lee Partners Funds, on the other hand, have
transferred, and intend to transfer, Units held by such KKR Funds and such
Thomas H. Lee Partners Funds, respectively, among the KKR Funds, in the first
case, and among the Thomas H. Lee Partners Funds, in the second case, in
connection with the funding of equity commitments from investors in the KKR
Funds and the Thomas H. Lee Partners Funds and the incurrence and repayment of
certain obligations that the KKR Funds and the Thomas H. Lee Partners Funds used
to finance portions of their respective Aggregate Equity Commitments pending
completion of such funding and in connection with the equity syndication.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.1 Representations and Warranties of the Investors

Each Investor, severally and not jointly, represents and warrants to the other
Investors, as of the date hereof, as follows:

 

  (h) Organization. Such Investor is an entity duly organized and validly
existing under the laws of the jurisdiction of its organization.

 

  (i) Authority. Such Investor has full power and authority to enter into,
execute and deliver this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by such Investor and no other proceedings by or on behalf of
such Investor will be necessary to authorize this Agreement or the consummation
of the transactions contemplated hereby. This Agreement constitutes the valid
and binding obligations of such Investor enforceable against it in accordance
with its terms, except as the enforceability thereof may be limited by
(i) bankruptcy, insolvency, reorganization or other similar laws affecting
enforcement of creditors’ rights generally and (ii) subject to general
principles of equity.

 

  (j) No Legal Bar. The execution, delivery and performance of this Agreement by
such Investor and the consummation of the transactions contemplated hereby will
not (i) violate (x) the organizational documents of such Investor or (y) any
law, treaty, rule or regulation applicable to or binding upon such Investor or
any of its properties or assets or (ii) result in a breach of any contractual
obligation to which such Investor is a party or by which it or any of its
properties or assets is bound, in the case of each of clauses (i)(y) and (ii) in
any respect that would reasonably be expected to have a material adverse effect
on the ability of such Investor to perform its obligations hereunder.

 

- 56 -



--------------------------------------------------------------------------------

  (k) Litigation. There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of such Investor threatened, against
such Investor, which if adversely determined would reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 

  (l) Information. Such Investor has been given the opportunity to (i) ask
questions and receive satisfactory answers concerning the terms and conditions
of the transactions contemplated hereby and (ii) obtain additional information
which such Investor and its representatives deem necessary, in each case in
order to evaluate the merits and risks of executing and delivering this
Agreement. Such Investor has not relied upon any statement, printed material or
other information given or made by or on behalf of Luxco that is contrary to
information contained in this Agreement.

 

  (m) Securities Not Registered. Such Investor has acquired securities of Luxco
solely for its own account, for investment purposes and not with a view to, or
for sale in connection with, the distribution thereof other than as permitted
under the Securities Act and the rules and regulations promulgated thereunder.
Such Investor is (i) an investor with such knowledge and experience in business
and financial matters as will enable it to evaluate the merits and risks of the
transactions contemplated hereby, (ii) able to bear the economic risk of an
investment in Luxco and its subsidiaries and (iii) able to bear the risk of loss
of its entire investment in Luxco and its subsidiaries.

 

  (n) No Other Representations. Except for the representations and warranties
contained in this Article 12, neither such Investor, nor any other Person or
entity acting on behalf of such Investor, makes any representation or warranty,
express or implied.

 

13. ADDITIONAL COVENANTS AND AGREEMENTS

 

13.1 Advisory Services Agreement

Bidco and the Investor Fund Managers have entered into an advisory services
agreement in the form attached as Part A of Schedule 7 (as amended from time to
time, the “Advisory Services Agreement”). Each of ACN Holdings Inc. and VNU,
Inc. have entered into an advisory services agreement with Bidco in the forms
attached as Part B of Schedule 7 (as amended from time to time, the “Bidco
Advisory Services Agreements”).

 

13.2 Directors’ Fees and Expenses

Luxco shall pay to each representative of an Investor who serves as Luxco
Manager, and shall cause each member of the Group on which any representative of
an Investor sits as a director, to pay to such representative, (a) a director’s
fee in an amount per annum that is deemed appropriate by the Investors’
Committee for companies of similar size and standing by the appropriate board of
such relevant entity with the affirmative vote of directors appointed or
designated by each Investor, provided that if any such board seat is held by
more than one such representative in any given 12-month period for which such
director’s fee is payable, such fee shall be pro rated among such
representatives based on the actual number of days served in such board seat
during such 12-month period by such representatives, and (b) all out-of-pocket
travel expenses incurred by such representative in the performance of his duties
as a director, including, without limitation, in connection with attendance at
board and committee meetings by such representative.

 

- 57 -



--------------------------------------------------------------------------------

13.3 Certain Tax Matters

 

  13.3.1 All of the Investors shall use their reasonable best efforts to cause
Luxco not to conduct its activities in a manner that will result in Luxco being
considered under the United States Internal Revenue Code of 1986, as amended
(“IRC”), to have effectively connected income with a U.S. trade or business.
Luxco shall use its reasonable efforts to conduct its activities in a manner
that minimizes the likelihood of Luxco being considered a “passive foreign
investment company” as defined in the IRC.

 

  13.3.2 Luxco shall provide to each Investor such information as any such
Investor may reasonably request at any time or from time to time in order to
permit such Investor (i) to determine whether Luxco has been a “passive foreign
investment company” or a “controlled foreign corporation” (or a corporation
having a similar status) for purposes of the IRC, (ii) to determine the
consequences to such Investor, or any direct or indirect investor in such
Investor, of such status, and (iii) all such other information that is
reasonably necessary for such Investor, or any direct or indirect investor in
such Investor, to duly complete and file its income tax returns. In addition, at
the request of any such Investor, Luxco shall cooperate with such Investor in
making and maintaining, or permitting such Investor (or any direct or indirect
investor in such Investor) to make and maintain, any election permitted under
the IRC.

 

  13.3.3 Luxco shall use its reasonable efforts to conduct its activities in a
manner that makes it possible for it to benefit from the provisions of any tax
treaty between Luxembourg and the United States of America, any tax treaty
between Luxembourg and The Netherlands, and any other relevant tax treaties. The
Investors shall cooperate with the other Investors and Luxco to determine if it
is, from time to time, entitled to the benefits of any tax treaty between
Luxembourg and the United States of America.

 

  13.3.4 Any Investor that has received any gross distribution from Luxco that
should have been paid net of withholding tax will reimburse Luxco to the extent
the Luxembourg tax authorities have claimed such withholding taxes from Luxco as
a result thereof.

 

  13.3.5 Notwithstanding anything in this Agreement to the contrary, the Parties
will use their reasonable efforts to procure that Luxco will, to the maximum
extent practicable, make any distributions to the Investors in the form of a
redemption of YFCPECs or payment of yield on YFCPECs and not in the form of
dividends on Shares. For avoidance of doubt, the foregoing restriction will not
apply at such time as no YFCPECs remain outstanding. In addition, if a
distribution in the form of dividends on Shares (with or without a
contemporaneous distribution in the form of redemption of YFCPECs) would not
reduce in any material respect the post-tax proceeds receivable by any Investor
(taking into consideration the tax consequences resulting from such dividend on
Shares compared to the tax consequences that would have resulted from a
redemption of YFCPECs or payment of yield on YFCPECs), as determined by the tax
advisers of the Group (following reasonable consultation with the tax advisers
of each Investor), then, notwithstanding the foregoing restriction, the
Investors’ Committee may approve such distribution in the form of repurchases
of, or dividends on, Shares (with or without a contemporaneous distribution in
the form of redemption of YFCPECs).

 

13.4 Corporate Opportunities

 

  13.4.1

Each Investor shall cause each Investor Representative, Luxco Manager or VNU
Director designated by it or its Affiliated Funds to recuse themselves from all
deliberations of the

 

- 58 -



--------------------------------------------------------------------------------

 

Board, and neither Luxco nor any other member of the Group shall have any
obligation to provide to any such Investor Representative, Luxco Manager or VNU
Director any information, regarding any acquisition, disposition, investment or
similar transaction that the member of the Group elects to pursue at any time
after the date of this Agreement (as determined by the Investors’ Committee, a
“Corporate Opportunity”) if such Investor or one of its Affiliates is competing
with or is otherwise adverse to the Group with respect to such Corporate
Opportunity. Each Investor Representative, Luxco Manager or VNU Director who is
aware that the Investor which has designated him or an Affiliated Fund of that
Investor is or is contemplating pursuing a Corporate Opportunity, shall himself
withdraw from the deliberations of the Board in accordance with this Article
13.4.1, without however having to disclose any information regarding that
Corporate Opportunity or the plans which the relevant Investor or its Affiliated
Fund has with respect to that Corporate Opportunity, if such information is not
in the public domain or otherwise known to the Board.

 

  13.4.2 If any Investor or its Affiliates consummates a transaction that at
anytime after the date of this Agreement constituted a Corporate Opportunity,
such Investor shall cause each Investor Representative, Luxco Manager or VNU
Director designated by it or its Affiliated Funds to recuse themselves from all
future deliberations of each Board and the Investors’ Committee relating to, and
no member of the Group shall have any obligation to provide to any such Investor
Representative, Luxco Manager or VNU Director any information regarding, that
portion of the Group’s business as competes or would reasonably be expected to
compete with the Corporate Opportunity concerned (a “Competing Action”). The
consent of the Investor Representative(s), Luxco Manager(s) or VNU Director(s)
designated by such Investor or any of its Affiliate Funds shall not be required
for authorising, effecting or validating any transactions in connection with
such Corporate Opportunity or Competing Actions. In addition, each Investor
shall, and shall cause any Investor Representative, Luxco Manager or VNU
Director designated by its or any of its Affiliated Funds to, keep confidential
any information regarding any Corporate Opportunity, including the existence of
such potential acquisition, disposition, investment or similar transaction, that
such Investor or Investor Representative, Luxco Manager or VNU Director learns
about as a result of its participation in any Board and in the Investors’
Committee in accordance with Article 13.7.2.

 

13.5 Non-Competition

For so long as an Investor or any of its Affiliates has the right to designate
any Investor Representative, Luxco Manager or VNU Director pursuant to this
Agreement, such Investor, its Affiliates, all Persons Controlled by that
Investor or by any of that Investor’s Affiliates and any “group” (as determined
under Section 13(d)(3) of the Exchange Act) of which such Investor or any of its
Affiliates is a member will be prohibited from owning, managing, operating,
controlling or participating in the ownership, management, operation or control
of any Person listed in Schedule 9 hereto (as such Schedule may be amended from
time to time by a Requisite Majority of the Investors’ Committee, a “Named
Competitor”), unless consented to by a Requisite Majority of the Investors’
Committee, provided that:

 

  13.5.1

This Article 13.5 shall not prohibit any Person from acquiring or holding a
passive investment in any Named Competitor, which (a) does not represent more
than 5% of the aggregate amount of equity invested in that Named Competitor,
(b) does not entitle the holder to more than 5% of any pro rata distribution of
profits or capital made by that Named Competitor, (c) does not entitle the
holder to exercise more than 5% of the votes

 

- 59 -



--------------------------------------------------------------------------------

 

exercisable at a general meeting of shareholders of that Named Competitor,
(d) does not include and is not otherwise combined with any entitlement to
appoint any directors, officers, observers or other representatives to any body
or committee of that Named Competitor or any Affiliate of that Named Competitor
(and no director, employee or other representative of the Investor concerned or
any Affiliate of that Investor holds any position on any such body or committee
as a matter of fact), and (e) is not in any way subject to any agreement or
arrangement made between the Investor concerned or any Affiliate of that Person
and any other shareholder of or investor in that Named Competitor;

 

  13.5.2 This Article 13.5 shall not prohibit any Investor which is a fund of
funds to make or hold a non-Controlling investment in a fund which in turn has
an investment in a Named Competitor or otherwise engages in an activity that
would constitute a breach of this Article 13.5 if that fund was an Investor; and

 

  13.5.3 In the event that an Investor or an Affiliate of an Investor acts in
breach of this Article 13.5:

 

  (a) Article 13.4.2 shall apply mutatis mutandis to the Investor concerned and
to all other Investors which are Affiliated with that Investor (treating such
Named Competitor as a Competing Enterprise thereunder); and

 

  (b) To the extent that the occurrence of such breach is not reasonably within
the control of the Investor concerned, any of its Affiliates or any person
Controlled by that Investor or by any of that Investor’s Affiliates, no other
remedies shall be available to the other Parties. In all other circumstances,
unless such breach is promptly (and in any event within three (3) Business Days
following its occurrence) and completely cured by the Investor or Investors
concerned, the Investor or Investors concerned shall be considered in material
breach of this Agreement and liable for all damages resulting therefrom, and the
other Parties may seek specific enforcement or injunctive relief against such
Investor or Investors, in accordance with Article 14.7.

 

13.6 Non-Solicitation

Each Investor shall not (and shall use its reasonable efforts to procure that
its Affiliates do not), initiate or conduct any discussions about future
employment with, or employ, any member of Management, without the prior written
consent of the Investors’ Committee (such consent not to be unreasonably
withheld), and shall not make any offers to this effect to such Persons;
provided that the foregoing shall not be construed to prohibit solicitation for
employment or employment of any such Person (a) resulting from general
advertisements for employment conducted by such Investor or (b) six months
following cessation of such Person’s employment with the Group without any
encouragement by such Investor.

 

13.7 Access to Information, Financial Statements, Confidentiality and Public
Announcements

 

  13.7.1 Each of the Parties hereto agrees to use its commercially reasonable
efforts to cause each of Luxco and VNU (and, if reasonably recommended by United
States counsel to an Investor, any other member of the Group) to enter into a
letter agreement granting any Investor that so requests “management rights” as
defined in U.S. Department of Labour Regulation section 2510.3-101(d).

 

- 60 -



--------------------------------------------------------------------------------

  13.7.2 The following shall apply with respect to confidentiality:

 

  (a) Each Investor is entitled to the same Information and Confidential
Information (as defined below) as provided to its respective VNU Director in the
context of this Agreement, subject to the maintenance of adequate procedures to
prevent such information from being used in connection with the purchase or sale
of securities of the entities in the Group in violation of applicable law,
unless (and, in such case to the extent) the provision of such Information or
Confidential Information has been specifically restricted by the Board.

 

  (b) Each Investor agrees to hold in strict confidence all Information
furnished to it and the terms of this Agreement (collectively, “Confidential
Information”). Subject to applicable law, an Investor may disclose any
Confidential Information to (x) any of its Representatives and (y) any member of
the Group or its directors, management or advisers (collectively, “Authorized
Recipients”). Confidential Information shall not include any information that
(i) is or becomes generally available to the public other than as a result of an
unauthorized disclosure by an Investor, (ii) is or becomes available to an
Investor or any of its Authorized Recipients on a non-confidential basis from a
third party source (other than any other Investor or its Representatives or any
Person described in clause (y) above), which source, to the best knowledge of
such Investor (after reasonable inquiry), is not bound by a duty of
confidentiality to any Investor or its Representatives or any Person described
in clause (y) above in respect of such Confidential Information or (iii) is
independently developed by an Investor. If an Investor or any of its Authorized
Recipients is required by law or regulation or any legal or judicial process to
disclose any Confidential Information, or disclosure of Confidential Information
is requested by any governmental authority having authority over such Investor,
such Investor shall promptly notify Luxco and the other Investors of such
requirement so that Luxco may at its own expense oppose such requirement or seek
a protective order and request confidential treatment thereof. If such Investor
or such Authorized Recipient is nonetheless required, or such a request
nonetheless remains outstanding, to disclose any such Confidential Information,
such Investor or Authorized Recipient may disclose such portion of such
Confidential Information without liability hereunder.

 

  (c) An Investor may disclose Confidential Information in connection with any
proposed Permitted Transfer by such Investor or any other proposed Transfer of
Units by such Investor to a Third Party provided that such Transfer is permitted
by this Agreement and provided that such Third Party enters into a
confidentiality agreement or for the benefit of Luxco to hold any such
information in strict confidence and to not use such information for any purpose
other than such Transfer and specifying that Luxco shall be entitled to enforce
such confidentiality agreement.

 

  13.7.3

The Parties are aware that, as long as VNU shall have shareholders other than
Bidco and/or any other entity which is directly or indirectly a Wholly-Owned
Subsidiary of Luxco (“Minority VNU Shareholders”), any material non-public
information provided by VNU or any of its subsidiaries to Bidco or any Affiliate
or direct or indirect shareholder of Bidco may also need to be provided to those
Minority VNU Shareholders. The Parties shall seek to minimise such provision of
non-public information to persons other than VNU Directors and shall take
appropriate measures and agree appropriate

 

- 61 -



--------------------------------------------------------------------------------

 

arrangements to ensure that the provision of non-public information to VNU
Directors and the use of such information by VNU Directors shall not result in
any requirement to provide such information also to any other Person, including
any Minority VNU Shareholders. The VNU Supervisory Board Rules shall allow, to
the maximum extent permitted by applicable law, the VNU Directors to share
non-public information received by them with other Representatives of the
Investor on whose nomination they have been appointed.

 

  13.7.4 No public announcement or press release concerning the business of the
Group or this Agreement or any of its provisions shall be made by any Party (or
any Affiliate thereof), without the prior consent of the Investors’ Committee,
which may also be given in general terms with respect to categories of
announcements. This provision shall not prohibit any public announcement or
press release required to be made by any applicable laws or regulations,
provided that such Party (or such Affiliate) that is making such announcement
shall, to the extent practicable, consult with the other Parties concerning the
timing and content of such announcement before such announcement is made and
shall give a copy thereof to the other Parties at the same time as, or as soon
as reasonably practicable after, the making of such announcement.

 

13.8 Standstill

For so long as any outstanding shares in the share capital of VNU (other than
treasury shares) are held by any Persons other than Bidco (or a Wholly-Owned
Subsidiary thereof), each Investor agrees that it will not, and shall procure
that each of its Affiliates will not, acquire, directly or indirectly, any share
in the share capital of VNU (other than the acquisition by Luxco or its
wholly-owned subsidiaries of such shares). Notwithstanding the previous
sentence, following an IPO, an Investor and its Affiliates may purchase in the
public markets, in the aggregate, Listed Shares constituting less than 3% of the
outstanding Listed Shares.

 

14. MISCELLANEOUS

 

14.1 Waiver; Amendment

This Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by each Investor holding at least 1% of the then
outstanding Units so long as any such amendment, supplement or modification does
not impose any material additional burden on Luxco, Dutch Holdco or Bidco (as
determined by the Investors’ Committee in accordance with Article 6.6.4), in
which event the written instrument must also be executed by Luxco, Dutch Holdco
or Bidco, as applicable, provided that the Parties agree to amend, supplement or
otherwise modify this Agreement as may be necessary to comply with the laws,
regulations and rules of any Selected Offering Jurisdiction and the rules of the
relevant Selected Securities Exchange in connection with an IPO and provided,
further, that any amendment that disproportionately affects any Investor shall
require the consent of such Investor. No waiver by any Party of any of the
provisions hereof will be effective unless explicitly set forth in writing and
executed by the Party so waiving. Except as provided in the preceding sentence,
no action taken pursuant to this Agreement, including any investigation by or on
behalf of any Party, will be deemed to constitute a waiver by the Party taking
such action of compliance with any covenants or agreements contained herein. The
waiver by any Party hereto of a breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach.

 

- 62 -



--------------------------------------------------------------------------------

14.2 Effectiveness; Termination

 

  14.2.1

This Agreement shall become effective on the date hereof and, subject to Article
14.2.2, shall terminate and be of no further force or effect upon the earlier of
(a) the written agreement of all Parties hereto and (b) following an IPO, if and
when the Investors collectively cease to hold, indirectly through Luxco or any
Intermediate Holdco, at last 33  1/3% of the Listed Shares, except as otherwise
provided in Article 9.4.8. At the time an Investor ceases to hold any Units, or
holds Units representing less than 1% of all Units outstanding at that time,
such Investor shall cease to be a Party to and be bound by this Agreement.

 

  14.2.2 Notwithstanding any termination of this Agreement in its entirety or in
respect of any Investor pursuant to Article 14.2.1, (i) the provisions of
Articles 13.4 and 13.7.2 shall survive for a period of one year, (ii) the
provisions of Article 7 shall survive until the latter of one year after the
liquidation of Luxco and the final resolution of any claims thereunder, and
(iv) this Article 14 shall survive indefinitely.

 

  14.2.3 The Parties agree that fees payable to any Investor Fund Manager
pursuant to the Advisory Services Agreement shall be in proportion to the Voting
Interests controlled by the Affiliated Funds of such Investor Fund Manager.

 

  14.2.4 This Agreement supersedes and replaces the Interim Investors Agreement
in its entirety. The Parties are released from any and all obligations and
liabilities under the Interim Investors’ Agreement and shall have no obligation
or liability thereunder, except to the extent of any rights or obligations
accrued thereunder up to the date hereof.

 

14.3 Notices

Any notices or other communications required or permitted hereunder to a Party
shall be sufficiently given if in writing and either (i) personally delivered,
(ii) sent by registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by overnight delivery service such as DHL, (iv) sent by
facsimile transmission or electronic mail, with verbal or electronic
confirmation of receipt, and addressed (x) for the Investors, Luxco and the
Intermediate Holdcos, as set forth in Schedule 8, or (z) for any new Investor,
as contained in the Accession Agreement or other written instrument pursuant to
which such New Investor becomes a Party to this Agreement, or, in each case, to
such other address as the relevant Party shall have given notice of pursuant
hereto. All such notices and other communications shall be deemed to have been
given and received (i) if by personal delivery, on the day of such delivery;
(ii) if by registered or certified mail, on the seventh day after the mailing
thereof, (iii) if by overnight delivery service such as DHL, on the next
Business Day; and (iv) if by facsimile transmission or electronic mail, on the
day that verbal or electronic confirmation of receipt by the recipient is
obtained from the recipient.

 

14.4 Applicable Law

This Agreement shall be governed by and shall be construed in accordance with
the laws of the State of New York, except to the extent that the matter in
question is mandatorily required to be governed by Luxembourg law or Dutch law,
in which case it will be governed by the applicable provisions of such law.

 

14.5 Disputes

All actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan of The City of New

 

- 63 -



--------------------------------------------------------------------------------

York (other than with respect to an appeal from such courts to a higher court
outside of the State of New York). The Parties hereby (a) submit to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan of The City of New York for the purpose of any action arising out of
or relating to this Agreement brought by any Party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, that the venue
of the action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.
EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

14.6 Assignment

Except as permitted in this Agreement, the rights and obligations under this
Agreement may not be Transferred by any Investor hereto, in whole or in part, to
any Third Party, and any purported Transfer without such consent shall be void
and unenforceable. Without the prior approval of the Investors’ Committee, the
rights and obligations under this Agreement of any other Party hereto may not be
Transferred, and any purported Transfer without such approval shall be void and
unenforceable. The rights and obligations hereunder, including without
obligation the right to nominate, designate or appoint any member of any of the
Boards or any committee thereof, or remove any such nominee, designee or
appointee, are personal to each Investor or group of Affiliated Investors
entitled to do so hereunder and may not be assigned to any Person except with
the prior approval of the Investors’ Committee, provided that each Investor
shall be permitted to assign any such right to one or more of its Affiliates.

 

14.7 Specific Performance

Each Party acknowledges and agrees that money damages would not be a sufficient
remedy for any breach of the provisions of this Agreement. In the event of a
breach of this Agreement by a Party which breach threatens irreparable harm to
any other Party, such non-breaching Party may seek specific enforcement or
injunctive relief from any court of competent jurisdiction, which remedies shall
not limit, but shall be in addition to, all other remedies that the
non-breaching Parties may have at law or in equity.

 

14.8 Fiduciary Duties; Exculpation Clause

To the maximum extent permitted by law, no Investor and no Representative shall
have a fiduciary or similar duty to the other Investors, to any members of the
Group or to any shareholder, creditor, employee or other stakeholder of any
member of the Group, and each Investor (on behalf of itself, its
Representatives), Luxco and each Intermediate Holdco hereby waives any claim
relating to a breach of fiduciary or similar duty it has or may have in
connection with any action or inaction by any Investor or any such
Representative. Without limiting the foregoing, to the maximum extent permitted
by law, none of the Investors and none of the representatives, nominees,
designees or other Representatives of any Investor on the Investors’ Committee,
any Board or any board of any other member of the Group or, in each case, any
committee thereof shall have any liability for breach or alleged breach of
fiduciary or similar duty to the Investors, to any member of the Group or to any
shareholder, creditor, employee or other stakeholder of any member of the Group
and is and shall be fully exculpated from all such

 

- 64 -



--------------------------------------------------------------------------------

liability. Each of the Parties hereby waives any and all claims it has or may
have relating to any such breach or alleged breach of fiduciary or similar duty.
The foregoing shall not be deemed to limit the obligations of the Investors
under this Agreement.

 

14.9 No Recourse

Only the Parties shall have any obligation or liability under this Agreement.
Notwithstanding anything that may be expressed or implied in this Agreement, no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any current or future
Representative of any Investor or any current or future direct or indirect
shareholder, member, general or limited partner or other beneficial owner of any
Investor or any of their respective Representatives, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any such Person for any obligation of any
Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

14.10 Further Assurances

The Parties will sign such further documents, cause such further meetings to be
held, adopt such resolutions and do and perform and cause to be done such
further acts and things as may be necessary in order to give full effect to this
Agreement, the transactions contemplated by this Agreement and every provision
thereof.

 

14.11 Several Obligations

The obligations of each of the Parties under this Agreement shall be several and
not joint.

 

14.12 Third Parties

This Agreement does not create any rights, claims or benefits inuring to any
Person that is not a Party hereto nor create or establish any third party
beneficiary hereto.

 

14.13 Entire Agreement

This Agreement and the schedules hereto represent the entire understanding and
agreement of the Parties and supersede all prior agreements, understandings and
arrangements (whether written or oral) among the Parties with respect to the
subject matter hereof. Each Party acknowledges that it has not made or relied on
any representation or warranty other than those specifically set forth herein.

 

14.14 Titles and Headings

The headings contained in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.

 

14.15 No Other Agreements

None of the Investors has entered or will enter into any agreement or
arrangement of any kind with any Person in respect of such Investor’s Units
which is inconsistent with this Agreement.

 

- 65 -



--------------------------------------------------------------------------------

14.16 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors and permitted assigns.

 

14.17 Severability

Should any provision of this Agreement be invalid or unenforceable, in whole or
in part, or should any provision later become invalid or unenforceable, this
shall not affect the validity of the remaining provisions of this Agreement
which shall not be affected and shall remain in full force and effect.

 

14.18 Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such Party.

 

- 66 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the date first above written.

[EXECUTION PAGES FOLLOW AT THE END OF THE DOCUMENT]

 

- 67 -



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTORS

Part A Old Investors

AlpInvest Funds

AlpInvest Partners CS Investments 2006 C.V

AlpInvest Partners Later Stage Co-Investments II-A CV

Blackstone Funds

Blackstone Capital Partners (Cayman) V LP

Blackstone Family Investment Partnership (Cayman) V LP

Blackstone Family Investment Partnership (Cayman) V-A LP

Blackstone Participation Partnership (Cayman) V LP

Carlyle Funds

Carlyle Partners IV Cayman, L.P.

CP IV Coinvestment Cayman, L.P.

CEP II Participations Sarl SICAR

Hellman & Friedman Funds

Hellman & Friedman Capital Partners V (Cayman), L.P.

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

Hellman & Friedman Capital Associates V (Cayman), L.P.

KKR Funds

KKR VNU (Millenium) Limited

KKR MILLENNIUM FUND (OVERSEAS) L.P.

KKR VNU Equity Investors, LP

Thomas H. Lee Funds

THL Fund VI (Alternative) Corp.

THL Parallel Fund VI (Alternative) Corp.

THL DT Fund VI (Alternative) Corp.

THL Coinvestment Partners, L.P.

Putnam Investment Holdings, LLC

Putnam Investments Employees’ Securities Company III LLC

THL Fund V (Alternative) Corp.

THL Parallel Fund V (Alternative) Corp.

THL Cayman Fund V (Alternative) Corp.

Thomas H. Lee Investors, Limited Partnership

Putnam Investment Holdings, LLC

Putnam Investments Employees’ Securities Company I LLC

Putnam Investments Employees’ Securities Company II LLC

THL (Alternative) Fund V, LP

THL Equity Fund VI Investors (VNU), L.P.

THL Equity Fund VI Investors (VNU) II, L.P.

THL Equity Fund VI Investors (VNU) III, L.P.

Part B Investors as of 4 September 2009

 

- 68 -



--------------------------------------------------------------------------------

AlpInvest Funds

AlpInvest Partners CS Investments 2006 C.V

AlpInvest Partners Later Stage Co-Investments II-A BV

Blackstone Funds

Blackstone Capital Partners (Cayman) V LP

Blackstone Family Investment Partnership (Cayman) V LP

Blackstone Family Investment Partnership (Cayman) V-A LP

Blackstone Participation Partnership (Cayman) V LP

Carlyle Funds

Carlyle Partners IV Cayman, L.P.

CP IV Coinvestment Cayman, L.P.

CEP II Participations S à r.L. SICAR

Hellman & Friedman Funds

Hellman & Friedman Capital Partners V (Cayman), L.P.

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

Hellman & Friedman Capital Associates V (Cayman), L.P.

KKR Funds

KKR VNU (Millennium) L.P.

KKR MILLENNIUM FUND (OVERSEAS) L.P.

KKR VNU Equity Investors, L.P.

Thomas H. Lee Funds

THL (Alternative) Fund V, LP

THL Fund VI (Alternative) Corp.

THL Coinvestment Partners, L.P.

THL Equity Fund VI Investors (VNU), L.P.

THL Equity Fund VI Investors (VNU) II, L.P.

THL Equity Fund VI Investors (VNU) III, L.P.

THL Equity Fund VI Investors (VNU) IV, LLC.

Putnam Investment Holdings, LLC

Putnam Investments Employees’ Securities Company I LLC

Putnam Investments Employees’ Securities Company II LLC

Putnam Investments Employees’ Securities Company III LLC

Thomas H. Lee Investors, Limited Partnership

Thomas H. Lee (Alternative) Parallel Fund V, L.P.

Thomas H. Lee (Alternative) Cayman Fund V, L.P.

Thomas H. Lee (Alternative) Fund VI, L.P.

Thomas H. Lee (Alternative) Parallel Fund VI, L.P.

Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P.

 

- 69 -



--------------------------------------------------------------------------------

SCHEDULE 2

INITIAL INVESTMENTS AND REMAINING EQUITY COMMITMENTS

 

Fund Name

   Shares    CPECs    YFCPECs    Total Invested    Remaining Equity Commitment  
   Number    Paid (USD)    Voting Interest    Number    Paid (USD)    Number   
Paid (USD)    (USD)    (USD)    %  

AlpInvest Funds

                             

AlpInvest Partners CS Investments 2006 C.V

   27,805    2,752,799    27,985    1,404,451    44,858,763    7,159,876   
228,689,490    276,301,053    36,256,409    7.0661 % 

AlpInvest Partners Later Stage Co-Investments II-A CV

   280    27,721    280    —      —      50,666    1,618,294    1,646,015    —  
   0.0000 %                                                         28,085   
2,780,520    28,265    1,404,451    44,858,763    7,210,542    230,307,784   
277,947,067    36,256,409    7.0661 %                                         
           

Blackstone Funds

                             

Blackstone Capital Partners (Cayman) V LP

   78,195    7,741,597    78,675    3,909,484    124,870,585    20,071,555   
641,094,020    773,706,201    100,923,873    19.6693 % 

Blackstone Family Investment Partnership (Cayman) V LP

   3,645    360,869    3,665    182,058    5,815,010    934,700    29,854,716   
36,030,595    4,700,028    0.9160 % 

Blackstone Family Investment Partnership (Cayman) V-A LP

   345    34,156    355    17,599    562,120    90,359    2,886,105    3,482,381
   454,097    0.0885 % 

Blackstone Participation Partnership (Cayman) V LP

   245    24,256    255    12,613    402,865    64,751    2,068,175    2,495,295
   325,821    0.0635 %                                                        
82,430    8,160,877    82,950    4,121,754    131,650,579    21,161,364   
675,903,016    815,714,472    106,403,819    20.7373 %                          
                          

Carlyle Funds

                             

Carlyle Partners IV Cayman, L.P.

   64,970    6,432,272    65,380    3,248,636    103,762,820    16,678,721   
532,725,456    642,920,549    83,864,207    16.3445 % 

CP IV Coinvestment Cayman, L.P.

   2,620    259,390    2,640    131,202    4,190,650    673,599    21,515,039   
25,965,079    3,386,996    0.6601 % 

CEP II Participations Sarl SICAR

   14,840    1,469,215    14,930    741,916    23,697,109    3,809,044   
121,662,489    146,828,813    19,152,615    3.7327 %                          
                              82,430    8,160,877    82,950    4,121,754   
131,650,579    21,161,364    675,902,984    815,714,440    106,403,819   
20.7373 %                                                     

Hellman & Friedman Funds

                             

Hellman & Friedman Capital Partners V (Cayman), L.P.

   34,801    3,445,429    35,011    1,744,020    55,704,752    8,953,928   
285,992,276    345,142,457    45,022,782    8.7746 % 

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

   4,874    482,544    4,904    239,535    7,650,857    1,229,794    39,280,144
   47,413,545    6,183,411    1.2051 % 

Hellman & Friedman Capital Associates V (Cayman), L.P.

   10    990    20    992    31,700    5,086    162,449    195,139    25,655   
0.0050 %                                                         39,685   
3,928,963    39,935    1,984,548    63,387,309    10,188,808    325,434,869   
392,751,141    51,231,848    9.9847 %                                         
           

KKR Funds

                             

KKR VNU (Millenium) Limited

   69,946    6,924,915    69,211    3,501,771    111,848,058    17,906,688   
571,947,245    690,720,218    106,403,819    20.7373 % 

KKR MILLENNIUM FUND (OVERSEAS) L.P.

   84    8,316    84    —      —      —      —      8,316    —      0.0000 % 

KKR VNU Equity Investors, LP

   13,655    1,351,896    13,655    681,977    21,782,636    3,580,147   
114,351,421    137,485,953    —      0.0000 %                                  
                      83,685    8,285,127    82,950    4,183,748    133,630,694
   21,486,835    686,298,666    828,214,487    106,403,819    20.7373 %         
                                           

Thomas H. Lee Funds¨

                             

THL Fund VI (Alternative) Corp.

   26,441    2,617,758    25,706    1,326,769    42,377,559    6,743,112   
215,377,871    260,373,187    49,575,037    9.6618 % 

THL Parallel Fund VI (Alternative) Corp.

   15,655    1,549,903    15,655    782,789    25,002,601    4,019,456   
128,383,137    154,935,642    20,082,359    3.9139 % 

THL DT Fund VI (Alternative) Corp.

   4,060    401,955    4,060    203,106    6,487,278    1,042,906    33,310,862
   40,200,095    5,210,566    1.0155 % 

THL Coinvestment Partners, L.P.

   240    23,761    240    12,003    383,373    61,635    1,968,648    2,375,783
   307,862    0.0600 % 

Putnam Investment Holdings, LLC

   655    64,847    655    32,968    1,053,019    169,285    5,407,035   
6,524,901    845,595    0.1648 % 

Putnam Investments Employees’ Securities Company III LLC

   235    23,266    235    11,771    375,955    60,442    1,930,543    2,329,764
   302,218    0.0589 % 

THL Fund V (Alternative) Corp.

   17,965    1,778,602    17,965    898,125    28,686,510    4,611,685   
147,299,184    177,764,296    23,041,940    4.4907 % 

THL Parallel Fund V (Alternative) Corp.

   4,660    461,357    4,660    233,025    7,442,930    1,196,535    38,217,838
   46,122,125    5,978,169    1.1651 % 

THL Cayman Fund V (Alternative) Corp.

   250    24,751    250    12,376    395,296    63,546    2,029,686    2,449,733
   317,611    0.0619 % 

Thomas H. Lee Investors, Limited Partnership

   350    34,651    350    17,407    555,984    89,378    2,854,771    3,445,407
   446,400    0.0870 % 

Putnam Investments Employees’ Securities Company I LLC

   120    11,880    120    6,105    194,999    31,345    1,001,173    1,208,052
   156,497    0.0305 % 

Putnam Investments Employees’ Securities Company II LLC

   110    10,890    110    5,450    174,068    27,981    893,725    1,078,683   
139,564    0.0272 % 

THL (Alternative) Fund V, LP

   84    8,316    84    —      —      —      —      8,316    —      0.0000 % 

THL Equity Fund VI Investors (VNU), L.P.

   12,415    1,229,131    12,415    619,983    19,802,521    3,254,705   
103,956,665    124,988,317    —      0.0000 % 

THL Equity Fund VI Investors (VNU) II, L.P.

   180    17,821    180    8,854    282,801    46,483    1,484,687    1,785,308
   —      0.0000 % 

THL Equity Fund VI Investors (VNU) III, L.P.

   265    26,236    265    13,018    415,800    68,342    2,182,873    2,624,909
   —      0.0000 %                                                        
83,685    8,285,127    82,950    4,183,748    133,630,694    21,486,835   
686,298,698    828,214,519    106,403,819    20.7373 %                          
                              400,000    39,601,492    400,000    20,000,003   
638,808,618    102,695,748    3,280,146,017    3,958,556,127    513,103,531   
100.0000 %                                                     

 

- 70 -



--------------------------------------------------------------------------------

SCHEDULE 3

SIMPLIFIED ACQUISITION STRUCTURE CHART

LOGO [g86600ex10_1pg71.jpg]

 

- 71 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT is made on [            ] 20[    ] BETWEEN:

 

1. [            ], a company incorporated under the laws of [    ] having its
[registered] office at [            ] (the “Transferor”);

 

2. [            ], a company incorporated under the laws of [    ] having its
[registered] office at [            ] (“New Investor”); and

 

3. Valcon Acquisition Holding (Luxembourg) Sàrl, a société à responsabilité
limitée organized and existing under the laws of Luxembourg (“Luxco”).

WHEREAS:

 

(A) The Transferor is a party to the Shareholders Agreement dated as of
21 December 2006 between Luxco and the other parties named therein (the
“Shareholders Agreement”) by which the Investors provide for certain matters
relating to their direct and indirect ownership of interests in, and the
governance of, Luxco and its subsidiaries including The Nielsen Company BV and
its subsidiaries.

 

(B) The Transferor wishes to Transfer to the New Investor the Units described in
the Schedule (the “Transferred Units”) and the New Investor has agreed to
purchase the Transferred Units subject to and in accordance with the terms and
conditions of an agreement dated [date of Transfer Agreement] between the
Transferor and the New Investor (the “Transfer Agreement”).

NOW IT IS HEREBY AGREED:

 

4. DEFINITIONS AND INTERPRETATIONS

 

4.1 Definitions

In this Accession Agreement (including the Recitals and Schedule hereto), unless
the subject or context otherwise requires, words defined in the Shareholders
Agreement shall have the same meanings when used herein and the following terms
shall have the following meanings:

“Completion” means the completion of the sale and Transfer of the Transferred
Units.

“Transfer Date” has the meaning ascribed thereto in Clause 3.1 hereunder.

 

4.2 Interpretation

The provisions of Article 1.2 of the Shareholders Agreement shall apply to this
Accession Agreement mutatis mutandis.

 

4.3 Headings

Headings shall be ignored in the construction of this Accession Agreement.

 

- 72 -



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

 

5.1 The New Investor represents and warrants to each of the Investors and Luxco
as of the date hereof and as of the Transfer Date, as follows:

 

  (a) Organization. The New Investor is an entity duly organized and validly
existing under the laws of the jurisdiction of its organization.

 

  (b) Authority. The New Investor has full power and authority to enter into,
execute and deliver this Accession Agreement. The execution and delivery of this
Accession Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by the New Investor and no other
proceedings by or on behalf of the New Investor will be necessary to authorize
this Accession Agreement or the consummation of the transactions contemplated
hereby. This Accession Agreement constitutes the valid and binding obligations
of the New Investor enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization or other similar laws affecting enforcement of creditors’ rights
generally and (ii) subject to general principles of equity.

 

  (c) No Legal Bar. The execution, delivery and performance of this Accession
Agreement by the New Investor and the consummation of the transactions
contemplated hereby will not (i) violate (x) the organizational documents of the
New Investor or (y) any law, treaty, rule or regulation applicable to or binding
upon the New Investor or any of its properties or assets or (ii) result in a
breach of any contractual obligation to which such Investor is a party or by
which it or any of its properties or assets is bound, in the case of each of
clauses (i)(y) and (ii) in any respect that would reasonably be expected to have
a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 

  (d) Litigation. There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of the New Investor threatened,
against the New Investor, which if adversely determined would reasonably be
expected to have a material adverse effect on the ability of the New Investor to
perform its obligations hereunder.

 

  (e) Information. The New Investor has been given the opportunity to (i) ask
questions and receive satisfactory answers concerning the terms and conditions
of the transactions contemplated hereby and (ii) obtain additional information
which the New Investor and its representatives deem necessary, in each case in
order to evaluate the merits and risks of executing and delivering this
Accession Agreement and consummating the transactions contemplated hereby. The
New Investor has not relied upon any statement, printed material or other
information given or made by or on behalf of Luxco that is contrary to
information contained in this Accession Agreement.

 

  (f)

Securities Not Registered. The New Investor is acquiring securities of Luxco
solely for its own account, for investment purposes and not with a view to, or
for sale in connection with, the distribution thereof other than as permitted

 

- 73 -



--------------------------------------------------------------------------------

 

under the Securities Act and the rules and regulations promulgated thereunder.
The New Investor is (i) an investor with such knowledge and experience in
business and financial matters as will enable it to evaluate the merits and
risks of the transactions contemplated hereby, (ii) able to bear the economic
risk of an investment in Luxco and its subsidiaries and (iii) able to bear the
risk of loss of its entire investment in Luxco and its subsidiaries.

 

6. UNDERTAKINGS OF THE NEW INVESTOR

 

6.1 Assumption of Obligations

In consideration of the agreement of the Transferor to Transfer the Transferred
Units to the New Investor, the New Investor undertakes, to each Investor, Luxco
and each other Party to the Shareholders Agreement subject to Clause 3.2
hereunder, that it will, with effect from the date of Transfer by the Transferor
to the New Investor of the Transferred Units (the “Transfer Date”) and without
prejudice to any liability of the Transferor in respect of any breach by it of
obligations under the Shareholders Agreement prior to the Transfer Date, assume,
perform and comply with each of the obligations of the Transferor in respect of
the Transferred Units under the Shareholders Agreement as if it had been a party
to the Shareholders Agreement at the date of execution thereof.

 

6.2 Release

In consideration of the undertakings given by the New Investor under this
clause, the parties hereby acknowledge and agree that the obligations of the
Transferor under the Shareholders Agreement (except those under Articles 13.4,
13.7.2 and 13.7.3 thereof) shall, cease with effect from the Transfer Date, only
with respect to the Transferred Units, provided that the Transferor shall remain
liable with respect to any breach by it of obligations under the Shareholders
Agreement prior to the Transfer Date.

 

6.3 Transfer of Rights

The Transferor assigns and Transfers to the New Investor, with effect from the
Transfer Date, all the rights of the Transferor with respect to the Transferred
Units (excluding, however, those rights that may not be assigned or Transferred
without approval or consent of any Person or group of Persons, which approval or
consent has not been obtained on or prior to the Transfer Date) as if the New
Investor had been a party to the Shareholders Agreement at the date of execution
thereof and, with effect from the Transfer Date, the Transferor shall cease to
be entitled to those rights.

 

6.4 Notices

The notice details for the New Investor for the purposes of Article 14.3 of the
Shareholders Agreement are:

Address:

Attention:

Tel:

Fax:

Email:

 

- 74 -



--------------------------------------------------------------------------------

6.5 Assignment and Transfer

The parties hereto hereby acknowledge and agree that, save as provided in
Article 14.6 of the Shareholders Agreement, no party shall have any right to
assign, Transfer or in any way dispose of the benefit (or any part thereof) or
the burden (or any part thereof) of this Accession Agreement without the prior
written consent of the other parties.

 

6.6 Third Party Beneficiaries

The Investors and the other Parties to the Shareholders Agreement shall be
entitled to enforce this Accession Agreement as third party beneficiaries.

IN WITNESS whereof this Accession Agreement has been entered into the day and
year first before written.

 

- 75 -



--------------------------------------------------------------------------------

SCHEDULE 5

INITIAL MEMBERS OF BOARDS AND COMMITTEES

Part A

Luxco Managers

Managers A

Wolfgang Zettel

Christopher Finn

Managers B

James Attwood

Allan Holt

Richard Bressler

Michael Chae

Dudley Eustace (Chairman)

Patrick Healy

Gerald Hobbs

Lord Clive Hollick

James Kilts

Ian Leigh

Alex Navab

James Quella

Scott Schoen

Part B

VNU Directors

James Attwood

Allan Holt

Richard Bressler

Michael Chae

Dudley Eustace (Chairman)

Patrick Healy

Gerald Hobbs

Lord Clive Hollick

James Kilts

Ian Leigh

Alex Navab

James Quella

Scott Schoen

 

- 76 -



--------------------------------------------------------------------------------

Part C

Executive Committee

James Attwood

Michael Chae

Patrick Healy

Alex Navab

Scott Schoen

Part D

Audit Committee

Richard Bressler

Patrick Healy

James Quella

Gerald Hobbs

Part E

Compensation Committee

James Attwood

Michael Chae

Alex Navab

Scott Schoen

Part F

Finance Committee

Simon Brown

Eliot Merrill

Robert Reid

George Taylor

 

- 77 -



--------------------------------------------------------------------------------

Part G

Investors’ Committee

 

Investor

  

Representative

   Initial Voting Power AlpInvest    Ian Leigh    7.06625 Blackstone    Michael
Chae    10.36875    James Quella    10.36875 Carlyle    James Attwood   
10.36875    Allan Holt    10.36875 Hellman & Friedman    Patrick Healy   
9.98375 KKR    Alex Navab    10.36875    Lord Clive Hollick    10.36875 Thomas
H. Lee Partners    Scott Schoen    10.36875    Richard Bressler    10.36875   
       

Total

   100.00000        

Part H

Observers to Luxco Board and VNU Supervisory Board

Denis Ever (AlpInvest)

Robert Reid (Blackstone)

Eliot Merrill (Carlyle)

Blake Kleinman (Hellman & Friedman)

Simon Brown (KKR)

George Taylor (Thomas H. Lee Partners)

 

- 78 -



--------------------------------------------------------------------------------

SCHEDULE 6

ACTIONS REQUIRING APPROVAL

Part A

Actions Requiring Unanimous Approval

 

1. Imposing of additional transfer restrictions on any Units held by an
Investor;

 

2. Limiting of tag-along provisions or waiver of any restriction or requirement
with respect to a Transfer set forth in Article 9.1 of the Shareholders
Agreement;

 

3. Limiting the right of an Investor to designate a Luxco Manager, a VNU
Director or an Investor Representative prior to an IPO, beyond the limitations
subsequent to a sell-down, as set out in this Agreement;

 

4. Limiting the VCOC related rights of an Investor;

 

5. Limiting the rights of any Investor to participate in registered offerings;

 

6. Altering the mechanic for approving Related Party Transactions;

 

7. Any limitation of the rights to receive information relating to the Company
granted to the Investors under the Shareholders Agreement;

 

8. Making any commitment or announcement with respect to any of the matters set
forth in this Part A of Schedule 6.

 

- 79 -



--------------------------------------------------------------------------------

Part B

Actions Requiring Requisite Majority Approval

 

1. Approval of any business plan for the Group or any material business segment
of the Group or any material change thereto;

 

2. Approval of the Budget or any material change thereto;

 

3. Making any capital expenditure in an amount in excess of US$25 million,
except in accordance with the Budget;

 

4. Entering into new lines, or abandoning or materially altering existing lines,
of business, except in accordance with the Budget;

 

5. Initiating any bankruptcy, dissolution, liquidation or winding up
proceedings, moratorium or suspension of payments (or any similar proceedings in
the relevant jurisdiction) with respect to any member of the Group;

 

6. Declaring or paying any dividends or other distributions to shareholders
(other than to a member of the Group) or repurchasing or redeeming securities or
indebtedness of any member of the Group (other than if held by a member of the
Group);

 

7. Issuing any equity or debt securities to any person (other than a member of
the Group), including in an IPO, of any member of the Group, selecting any
underwriter or initial purchaser with respect to any issuance of debt or equity
securities, or listing of any securities of any member of the Group and, in
connection with any IPO, any related registration rights, and/or listing
agreements and/or any stockholders agreements;

 

8. Entering into any agreements regarding an IPO and the rights and obligations
of any member of the Group and the Investors in connection therewith;

 

9. Transferring Units prior to the earlier of July 1, 2011 or an IPO, in
accordance with Section 9.1.2;

 

10. Incurring any indebtedness or other liabilities (including guarantees) in an
amount in excess of US$50 million, or entering into any sale and lease back
transaction or any other financing transaction in an amount in excess of US$50
million, except in accordance with the Budget;

 

11. Entering into or undertaking any merger, de-merger, consolidation,
reconstitution, recapitalization, reorganization (including any Reorganization
Transaction), acquisition or other business combination transaction involving
Luxco, the Intermediate Holdcos, VNU or any significant subsidiary of VNU, or
any sale of all or substantially all of the assets of Luxco, the Intermediate
Holdcos, VNU or any of their significant subsidiaries;

 

12. Hiring, appointing or dismissing, or changing the compensation of, or
agreeing any severance package for the chief executive officer of VNU and any
other member of Management;

 

- 80 -



--------------------------------------------------------------------------------

13. Changing the auditors or any material accounting policies of the Group;

 

14. Amending, waiving, supplementing or otherwise modifying, or taking any
action in connection with the definitive financing documents entered into in
connection with the Offer or governing any roll-over debt;

 

15. Amending the articles of association or any other constitutional documents,
or the rules and regulations of any Board or committee, or the terms and
conditions of any equity or debt securities, of Luxco, any Intermediate Holdco
or VNU (including, without limitation, the Terms and Conditions governing any
class or series of YFCPECs); provided that any amendment that disproportionately
affects the equity interests of any Investor shall require the consent of such
Investor;

 

16. Creating any committees of a Board not expressly contemplated in this
Agreement, changing the size of any committee of any Board or changing the
composition thereof;

 

17. Appointing the Independent VNU Directors and deciding on any increase or
decrease in the number of Independent VNU Directors;

 

18. Establishing any management equity incentive plan or providing any other
incentive plan for management, or making any material amendment, waiving any
material right or exercising any material right, including any call option, in
each case, under or in respect of any such plan or under or in respect of any
agreement entered into in connection with any such plan;

 

19. Undertaking any debt tender offer or taking any action with respect to a
debt tender offer (other than in all material respects as contemplated by the
Merger Protocol);

 

20. Designating the Investors’ Committee Chairman or the Luxco Chairman;

 

21. Appointing a board member of any Intermediate Holdco;

 

22. Approving any Related Party Transaction;

 

23. Determining whether an acquisition, disposition, investment or similar
transaction constitutes a Corporate Opportunity;

 

24. Approving an Investor’s or its Affiliate’s ownership, management, operation
or control or participation in the ownership, management, operation or control
of any person listed in Schedule 9 or otherwise prohibited under Article 13.5;

 

25. Approving any solicitation of any member of Management otherwise prohibited
under Article 13.6;

 

26. Approving any matter required to be approved by the Investors Committee
under Article 10 of the Shareholders Agreement;

 

27. Approving any material amendment to the form of the Accession Agreement;

 

28.

Acquiring or disposing of or otherwise transferring, including pursuant to
entering into or terminating a joint venture or partnership with any person, any
business, assets or

 

- 81 -



--------------------------------------------------------------------------------

 

liabilities (including any securities of any person), with a value of, or for
consideration in excess of, US$50 million, except in accordance with the Budget;

 

29. (i) the conversion of any YFCPECs into ordinary shares of Luxco by Luxco in
accordance with the Terms and Conditions governing the YFCPECs, as applicable,
(ii) any election by Luxco to repurchase YFCPECs rather than converting such
YFCPECs into Luxco Shares in accordance with the Terms and Conditions governing
such YFCPECs, as applicable or (iii) the creation or issuance of any equity
securities of Luxco that rank junior to YFCPECs but senior to any class or
series of ordinary shares of Luxco or that rank senior to YFCPECs;

 

30. Changing the legal form of Luxco, any Intermediate Holdco or VNU; and

 

31. The making of any commitment or announcement with respect to any of the
matters set forth in this Part B of Schedule 6.

 

- 82 -



--------------------------------------------------------------------------------

Part C

Actions Requiring Simple Majority Approval

 

1. Approval of the quarterly and annual financial statements of Luxco, the
Intermediate Holdcos, VNU and the Group to the extent prepared on either a
consolidated or unconsolidated basis;

 

2. Entering into any derivatives, foreign exchange contracts, swaps, options or
similar financial instruments, except in accordance with the Budget;

 

3. Acquiring or disposing of or otherwise transferring, including pursuant to
entering into or terminating a joint venture or partnership with any person, any
business, assets or liabilities (including any securities of any person), with a
value of, or for consideration in excess of, US$10 million, except in accordance
with the Budget;

 

4. Granting any pledge, lien, security interest or other encumbrance on any
material asset or property of the Group, except in accordance with the Budget;

 

5. Entering into any transaction or agreement (or series of related transactions
or agreements) with an aggregate value or cost in excess of US$10 million over
the life of the transaction or agreement, including by entering into any
amendment thereto that, following such amendment, would have an aggregate value
or cost in excess of US$10 million over the life of the transaction or
agreement, or enter into any transaction or agreement (or series of related
transactions or agreements) that otherwise is outside the ordinary course of
business, or terminate or amend in any material respect any such transaction or
agreement (or series of related transactions or agreements), except, in each
case, in accordance with the Budget;

 

6. Entering into, or amending in any material respect, any collective
bargaining, union or similar agreement with, or for the benefit of, any member
of the Group;

 

7. Authorizing or implementing any restructuring involving terminating the
employment of a significant number of employees of any member of the Group;

 

8. Granting or withdrawing powers of attorney or similar powers;

 

9. Hiring any legal counsel, accountant, investment bank, consultant or other
adviser for fees (whether fixed, contingent or otherwise) in excess of US$2
million, or dismissing any such adviser;

 

10. Settling or compromising any tax liability in excess of US$10 million or,
making or changing any material tax election;

 

11. Commencing or settling any litigation, arbitration, proceeding or other
claim with any person if either (x) the amount involved exceeds US$10 million or
(y) the remedy sought is an injunction or any other equitable remedy;

 

12.

Any member of the Group entering into any agreement or transaction with any
Investor or an Affiliate of an Investor (including for the purposes of this
provision, any portfolio

 

- 83 -



--------------------------------------------------------------------------------

 

companies Controlled by an Investor or an Affiliate of an Investor), except if
such agreement or transaction is entered into on arm’s length terms and in the
ordinary course of the relevant Group member’s business; and

 

13. Making any commitment or announcement with respect to any of the matters set
forth in this Part C of Schedule 6.

 

- 84 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORMS OF ADVISORY SERVICES AGREEMENTS

Part A

Form of Valcon Advisory Services Agreement

From: Valcon Acquisition B.V.

To: [NAME INVESTOR]

Dear Sir/Madam:

Reference is made to (i) the agreement by and among, Valcon Acquisition Holding
Sarl, a private limited company incorporated under the laws of Luxembourg (“Lux
Holdco”), and [NAME INVESTOR] (the “VCOC Investor”) and the other signatories
thereto, dated as of March 15, 2006 (as such agreement may be amended from time
to time, the “Interim Investor Agreement”), pursuant to which the VCOC Investor
and certain affiliated purchasers (collectively, the “Purchasers”) have agreed
with respect to certain matters concerning equity interests in Lux Holdco (the
“Interests”), and (ii) the agreement by and among, Lux Holdco, Lux Holdco’s
subsidiary, Valcon Acquisition BV, a private company with limited liability
incorporated under the laws of the Netherlands (“Dutch Bidco”) and the VCOC
Investor, dated as of May 23, 2006 (the “Prior Management Rights Agreement”),
pursuant to which the VCOC Investor and its Affiliated Funds (as defined in the
Interim Investors Agreement and the Shareholders’ Agreement to be entered into
by the parties to the Interim Investors Agreement (the “Shareholders’
Agreement”)) were granted certain management rights with respect to Lux Holdco
and Dutch Bidco. The parties hereto agree to amend and restate the Prior
Management Rights Agreement, as hereinafter provided.

Lux Holdco and its indirect subsidiary, The Nielsen Company BV, a private
company with limited liability incorporated under the laws of the Netherlands
(besloten vennootschap) (“VNU”) (collectively, the “Companies”), hereby agree
that for so long as the VCOC Investor or its Affiliated Funds, directly or
through one or more conduit subsidiaries, continue to hold any Interests,
without regard to any of the rights provided to the Purchasers under the Interim
Investors Agreement or the Shareholders’ Agreement, the Companies shall:

 

•  

Provide the VCOC Investor or its designated representative with:

(i) the right to visit and inspect any of the offices and properties of each of
the Companies and their subsidiaries and inspect and copy the books and records
of each of the Companies and their subsidiaries, at such times as the VCOC
Investor shall reasonably request;

(ii) if and when requested by the VCOC Investor after the end of each fiscal
year of VNU, a consolidated balance sheet of VNU and its subsidiaries as of the
end of such year, a consolidated profit and loss account, and consolidated
statements of income and cash flows of VNU and its subsidiaries for the year
then ended prepared in conformity with generally accepted accounting principles
in the United States or international financial reporting standards, in either
case applied on a consistent basis, except as otherwise noted therein, together
with an auditor’s report thereon of a firm of established national reputation;

(iii) if and when requested by the VCOC Investor, the annual budget and business
plan of each of the Companies and any material amendments thereto;

(iv) to the extent each of the Companies or any of their subsidiaries is
required by law or pursuant to the terms of any outstanding indebtedness of each
of the

 

- 85 -



--------------------------------------------------------------------------------

Companies or such subsidiary to prepare such reports, any annual reports,
quarterly reports and other periodic reports pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, actually prepared by each of the Companies
or such subsidiary as soon as publicly available; and

(v) if and when requested by the VCOC Investor, copies of all materials provided
to each of the Companies’ Management Board (including committees appointed by
the Management Board) at the same time as provided to the Management Board of
each of the Companies and, if and when requested by the VCOC Investor, copies of
all materials provided to the Management Board of each of the Companies’
subsidiaries.

 

•  

If and when requested by the VCOC Investor, make appropriate officers and
directors of the Companies, and their subsidiaries, available periodically, but
at least quarterly, including immediately following the annual general
shareholder’s meeting of each of the Companies, and at such other times as
reasonably requested by the VCOC Investor, for consultation with the VCOC
Investor or its designated representative with respect to matters relating to
the business and affairs of each of the Companies and its subsidiaries,
including, without limitation, significant changes in management personnel and
compensation of employees, introduction of new products or new lines of
business, important acquisitions or dispositions of plants and equipment,
significant research and development programs, the purchasing or selling of
important trademarks, licenses or concessions or the proposed commencement or
compromise of significant litigation;

 

•  

Give the VCOC Investor the right to designate one non-voting observer,
independent and separate from any non-voting observer whom the VCOC Investor may
nominate under any Shareholders’ Agreement, who will be entitled to attend all
meetings of each of the Companies’ Management Board, participate in all
deliberations of each of the Companies’ Management Board and receive copies of
all materials provided to each of the Companies’ Management Board, provided that
such observer shall have no voting rights with respect to actions taken or
elected not to be taken by the Management Board;

 

•  

To the extent consistent with applicable law (and with respect to events which
require public disclosure, only following each of the Companies’, or any of
their subsidiary’s, public disclosure thereof through applicable securities law
filings or otherwise), inform the VCOC Investor or its designated representative
in advance with respect to any significant corporate actions, including, without
limitation, extraordinary dividends, mergers, acquisitions or dispositions of
assets, issuances of significant amounts of debt or equity and material
amendments to the articles of association of each of the Companies or, upon
request, any of their subsidiaries, and to provide the VCOC Investor or its
designated representative with the right to consult with each of the Companies
and, upon request, their subsidiaries with respect to such actions; and

 

•  

Provide the VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine to be
reasonably necessary under applicable legal authorities promulgated after the
date hereof to qualify its investment in the Companies as a “venture capital
investment” for purposes of the United States Department of Labor Regulation
published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”).

The Companies agree to consider, in good faith, the recommendations of the VCOC
Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Companies.

 

- 86 -



--------------------------------------------------------------------------------

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.

In the event the VCOC Investor or any of the other Purchasers transfers all or
any portion of their investment in the Companies to an affiliated entity (or to
a direct or indirect wholly-owned conduit subsidiary of any such affiliated
entity) that is intended to qualify as a venture capital operating company under
the Plan Asset Regulation, such affiliated entity shall be afforded the same
rights with respect to each of the Companies and its subsidiaries afforded to
the VCOC Investor hereunder and shall be treated, for such purposes, as a third
party beneficiary hereunder.

The aforementioned rights shall be exercisable by the VCOC Investor in the same
manner and to the same extent that such rights could otherwise be exercised or
enforced by any direct or indirect wholly-owned subsidiary which holds a direct
interest in either of the Companies. It is the intention of the VCOC Investor
and the Companies that such rights constitute direct contractual rights between
the VCOC Investor and each of the Companies, and that such rights shall be
independently enforceable by the VCOC Investor, consistent with their status as
a venture capital operating companies as defined in U.S. Department of Labor
Regulation, 29 C.F.R. §2510.3-101(d), under the Employee Retirement Income
Security Act of 1974 as amended. Each of the Companies hereby acknowledges and
agrees that the VCOC Investor shall have the right, in its sole discretion to
designate one or more individuals or other persons to exercise such VCOC
Investor’s management rights.

This letter agreement supersedes all prior or contemporaneous agreements or
understandings among the parties hereto with respect to the subject matter
hereof, including, without limitation, the Prior Management Rights Agreement.
This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

- 87 -



--------------------------------------------------------------------------------

Part B

Form of Bidco Advisory Services Agreement

This Advisory Agreement (this “Agreement”), dated as of July     , 2006, and
effective as of May 22, 2006 (the “Effective Date”), is made by and among ACN
Holdings Inc., a Delaware corporation (the “Company”), and Valcon Acquisition
B.V., a private limited company (besloten vennootschap) incorporated under the
laws of the Netherlands (“Valcon”). Certain defined terms are defined in
Section 19.

WHEREAS, the Company has determined that, for valid business reasons and to
enhance its success and profitability, it desires to retain Valcon with respect
to the services described herein; and

WHEREAS, the Company expects that Valcon will provide a substantial amount of
services to the Company and its subsidiaries throughout the Term and,
accordingly, the Company and Valcon have agreed that the consideration set forth
herein for the services to provided by Valcon represents the fair value of such
services.

NOW, THEREFORE, the parties to this Agreement agree as follows:

1. Term. This Agreement shall be in effect for an initial term commencing on the
Effective Date and ending on the eighth anniversary of the Effective Date
(including any extensions thereof, the “Term”), which Term shall automatically
be extended for one additional year upon each anniversary of the Effective Date
unless the Company and Valcon mutually agree not to extend the Term of this
Agreement by an additional year or agree to terminate this Agreement. In
addition, in connection with the consummation of a Change in Control or a
Qualified Public Offering, Valcon may elect to terminate this Agreement by
providing written notice of termination to the Company. In the event of a
termination of this Agreement, the Company shall pay in cash to Valcon (a) all
unpaid Advisory Fees (as defined in Section 3(a)), all unpaid fees agreed upon
pursuant to Section 4(b) (collectively, “Subsequent Transaction Fees”) and all
expenses due under this Agreement with respect to periods prior to the
termination date, plus (b) the net present value (using a discount rate equal to
the yield as of such termination date on U.S. Treasury securities of like
maturity based on the times such payments would have been due) of the Advisory
Fees that would have been payable to Valcon with respect to the period from the
termination date through the end of the Term. Upon termination of this
Agreement, including, without limitation, termination in connection with the
consummation of a Change in Control or a Qualified Public Offering, Valcon shall
no longer be obligated to provide any services hereunder. The provisions of
Sections 1, 3(b), 4(b), 6, 7, 9, and 15 through 19 shall survive any termination
of this Agreement.

2. Services. Valcon shall make available one or more of the Sub-Contractors (or
any other sub-contractors retained by Valcon or the Sub-Contractors) to perform
the services for the Company and/or its subsidiaries as mutually agreed by
Valcon and the Company, which services may include, without limitation, the
following:

 

(a) general advisory services and support for executive and management
functions;

 

- 88 -



--------------------------------------------------------------------------------

(b) identification, support, negotiation and analysis of acquisitions and
dispositions by the Company and/or its subsidiaries;

 

(c) support, negotiation and analysis of financing alternatives, including,
without limitation, in connection with acquisitions, capital expenditures and
refinancing of existing indebtedness;

 

(d) finance functions, including assistance in the preparation of financial
projections and monitoring of compliance with financing agreements;

 

(e) human resources functions, including searching and hiring of executives; and

 

(f) other services for the Company and its subsidiaries upon which the Company
and Valcon agree.

3. Advisory Fees and Expenses.

 

(a) During the Term of this Agreement, the Company shall pay Valcon an advisory
fee (each, an “Advisory Fee”) for each fiscal quarter of the Company equal to
the Quarterly Fee Amount for such fiscal quarter. The Advisory Fee will be
payable in advance to Valcon or its designees by wire transfer of immediately
available funds on the first business day of the first month of each fiscal
quarter. A pro-rated amount of the Advisory Fee for the period commencing on the
Effective Date and ending on the last day of the Company’s fiscal quarter ending
on June 30, 2006 will be payable by wire transfer of immediately available funds
on or before July 31, 2006.

 

(b) The Company will reimburse Valcon or its designees for such reasonable
travel expenses and other reasonable out-of-pocket fees and expenses (including
the reasonable fees and expenses of attorneys, accountants or other advisors
retained by Valcon, the Sub-Contractors or any other sub-contractors) as may be
incurred by Valcon, the Sub-Contractors and such other sub-contractors and their
respective partners, members, shareholders, employees or agents in connection
with the rendering of advisory, management or other such services pursuant to
this Agreement or the rendering of such other services as may be agreed upon by
the Company and Valcon. Such expenses will be reimbursed by wire transfer of
immediately available funds promptly upon the request of Valcon (but in any case
no later than five business days following such request) and will be in addition
to any other fees or amounts payable to Valcon pursuant to this Agreement.
Unless requested by the Company, in no event shall Valcon submit its expenses to
the Company more often than monthly.

4. Transaction Fees and Expenses.

 

(a)

In consideration of the services rendered by Valcon, through the
Sub-Contractors, to the Company in connection with the transactions contemplated
by the acquisition (the “Acquisition”) by Valcon of outstanding shares of Parent
as contemplated by the Merger Protocol, dated March 8, 2006, between Parent and
Valcon, including the evaluation, negotiation, documentation, financing and
settlement of the Acquisition, the Company shall pay to Valcon, or its
designees, a fee (an “Acquisition Fee”) in the amount of €65,000,000.00. The
Acquisition Fee represents fair and appropriate consideration based on the
services performed by Valcon through the Sub-Contractors to the Company. The

 

- 89 -



--------------------------------------------------------------------------------

 

Acquisition Fee will be payable to Valcon or its designees by wire transfer of
immediately available funds on or before July 31, 2006. In addition, the Company
will reimburse Valcon or its designees, by wire transfer of immediately
available funds on or before July 31, 2006 and from time to time thereafter
promptly upon the request of Valcon, for such reasonable travel expenses and
other out-of-pocket fees and expenses incurred by Valcon and the Sub-Contractors
and their respective partners, members, shareholders, employees or agents in
connection with the foregoing (including the fees and expenses of accountants,
attorneys, consultants and other advisors retained by Valcon and the
Sub-Contractors) and all amounts expended, and obligations and liabilities
incurred, on behalf of the Company and its subsidiaries in connection with the
Acquisition, including costs, obligations and liabilities incurred in preparing
the Company and its subsidiaries to operate the Business following settlement of
the Acquisition.

 

(b) In the event that the Company shall determine that it is advisable for the
Company or any of its subsidiaries to hire a financial advisor, consultant,
investment bank or any similar agent in connection with any transaction that
could result in a Change in Control, acquisition, disposition or divestiture,
spin-off, split-off, recapitalization, issuance of securities (including,
without limitation, any Qualified Public Offering), financing (whether debt or
equity financing) or any similar transaction by or involving the Company or its
subsidiaries, the Company shall notify Valcon of such determination in writing.
Promptly thereafter, upon the request of Valcon, the Company and Valcon shall
negotiate in good faith to agree upon appropriate services, additional
compensation and indemnification from the Company and/or one or more of its
subsidiaries, as applicable, to hire Valcon, its Affiliates or the
Sub-Contractors for such services on terms and conditions customary for
transactions of similar size and scope.

5. Personnel. Valcon will provide or cause to be provided and devote to the
performance of this Agreement such partners, employees and agents of Valcon or
the Sub-Contractors, as the case may be, as it shall deem appropriate to the
furnishing of the services mutually agreed upon by the Company and Valcon; it
being understood that no minimum number of hours is required to be devoted by
Valcon or any of the Sub-Contractors on a weekly, monthly, annual, or other
basis. The fees and other compensation specified in this Agreement will be
payable by the Company regardless of the extent of services requested by the
Company pursuant to this Agreement, and regardless of whether or not the Company
requests Valcon to provide any such services. Notwithstanding the foregoing, the
Company expects that Valcon will provide a substantial amount of services to the
Company and its subsidiaries throughout the Term. The Company acknowledges that
the services of the Sub-Contractors retained by Valcon will not be exclusive,
and that one or more of the Sub-Contractors will render similar services to
other Persons (including, without limitation, with the same partners, employees,
and agents thereof as may render services to the Company).

6. Liability. None of Valcon nor any of the Sub-Contractors nor any of their
respective Affiliates, nor any of their respective partners, shareholders,
directors, officers, members, employees or agents (collectively, the “Advisor
Group”) shall be liable to the Company, its subsidiaries or any of their
Affiliates, employees or shareholders for any loss, liability, damage, cost,
settlement, judgment or expense (including attorneys’ fees and expenses)
(collectively, a “Loss”) arising out of or in connection with the performance of
services

 

- 90 -



--------------------------------------------------------------------------------

contemplated by this Agreement or otherwise provided by Valcon or any of the
Sub-Contractors to, or otherwise in connection with the operations of, the
Company or any of its subsidiaries or Affiliates, other than as a result of the
willful misconduct of Valcon or any member of the Advisor Group. No member of
the Advisor Group makes any representations or warranties, express or implied,
in respect of the services provided by any member of the Advisor Group. Except
as Valcon or any other Sub-Contractor may otherwise agree in writing with
respect to itself or its Affiliates: (i) each member of the Advisor Group shall
have the right to, and shall have no duty (contractual or otherwise) not to,
directly or indirectly: (A) engage in the same or similar business activities or
lines of business as the Company, its subsidiaries or any of their Affiliates
and (B) do business with any client or customer of the Company, its subsidiaries
or any of their Affiliates; (ii) no member of the Advisor Group shall be liable
to the Company, its subsidiaries or any of their Affiliates, employees or
shareholders for breach of any duty (contractual or otherwise) by reason of any
such activities or of such Person’s participation therein; and (iii) in the
event that any member of the Advisor Group acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for the Company, its
subsidiaries or any of their Affiliates or shareholders, on the one hand, and
any member of the Advisor Group, on the other hand, or any other Person, no
member of the Advisor Group shall have any duty (contractual or otherwise) to
communicate or present such corporate opportunity to the Company, its
subsidiaries or any of their Affiliates or shareholders and, notwithstanding any
provision of this Agreement to the contrary, no member of the Advisor Group
shall be liable to the Company, its subsidiaries or any of their Affiliates or
shareholders for breach of any duty (contractual or otherwise) by reason of the
fact that any member of the Advisor Group directly or indirectly pursues or
acquires such opportunity for itself, directs such opportunity to another
Person, or does not present such opportunity to the Company, its subsidiaries or
any of their Affiliates or shareholders. In no event will any of the parties
hereto be liable to any other party hereto for (i) any indirect, special,
incidental or consequential damages, including lost profits or savings, whether
or not such damages are foreseeable, arising out of this Agreement or the
performance of services hereunder, or (ii) in respect of any liabilities
relating to any third party claims (whether based in contract, tort or
otherwise) arising out of this Agreement or the performance of services
hereunder, except as set forth in Section 7 below.

7. Indemnity. The Company and its subsidiaries shall defend, indemnify and hold
harmless each member of the Advisor Group from and against any and all Losses
arising from any claim (collectively, “Claims”) by any Person with respect to,
or in any way related to, this Agreement, arising out of or in connection with
the performance of services contemplated by this Agreement or otherwise provided
by any member of the Advisor Group to, or otherwise in connection with the
operation of, the Company or any of its subsidiaries or Affiliates; provided
that the foregoing indemnity shall not be available to any member of the Advisor
Group if such member’s Loss is a result of the willful misconduct of any member
of the Advisor Group. The Company and its subsidiaries shall defend at their own
cost and expense any and all suits or actions (just or unjust) which may be
brought against the Company, its subsidiaries or any of their Affiliates, or any
member of the Advisor Group or in which any member of the Advisor Group may be
impleaded with others upon any Claims, or upon any matter, directly or
indirectly related to or arising out of this Agreement or the performance hereof
by any member of the Advisor Group; provided that the Company and its
subsidiaries shall not settle any such Claim without the consent of the members
of the Advisor Group party thereto. If the indemnification provided for above is
unavailable in respect of any Losses, then the Company

 

- 91 -



--------------------------------------------------------------------------------

and its subsidiaries, in lieu of indemnifying any member of the Advisor Group,
shall contribute to the amount paid or payable by such member of the Advisor
Group.

8. Independent Contractor. Each of Valcon and the Company agree that Valcon and
each of the Sub-Contractors shall perform services hereunder as an independent
contractor, retaining control over and responsibility for its own operations and
personnel. Neither Valcon, nor any Sub-Contractor, nor any of their respective
partners, members, shareholders, directors, officers, employees or agents shall
be considered employees or agents of the Company or any of their subsidiaries as
a result of this Agreement nor shall any of them have authority under this
Agreement to contract in the name of or bind the Company or any of their
subsidiaries, except as expressly agreed to in writing by the Company or any of
their subsidiaries, respectively.

9. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given, delivered and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section 9 prior to 5:00 p.m. (New York time)
on a business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement later than 5:00 p.m. (New York time) on any
business day and earlier than 11:59 p.m. (New York time) on the day preceding
the next business day, (iii) one (1) business day after when sent, if sent by
nationally recognized overnight courier service (charges prepaid), or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

To the Company:

ACN Holdings Inc.

770 Broadway

New York, NY 10003

Attention: Chief Legal Officer

To Valcon:

Valcon Acquisition B.V.Jachthavenweg 118

1081 KJ Amsterdam

The Netherlands

Tel.: +31 20 540 75 75

Fax.: +31 20 540 75 00

Attention: Management Board c/o Evert Vink

10. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and assigns of the parties.

11. Assignment. No party may assign any obligations hereunder to any other party
without the prior written consent of each of the other parties; provided that
Valcon may, without consent of the Company, assign its rights and obligations
under this Agreement to any of its Affiliates or to any or all of the
Sub-Contractors.

 

- 92 -



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.

13. Entire Agreement. The terms and conditions hereof constitute the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and supersede all previous communications, either oral or written,
representations or warranties of any kind whatsoever, except as expressly set
forth herein.

14. Amendments and Waivers. No amendment, modification, extension, termination
or waiver of any term, provision or condition of this Agreement (each, an
“Amendment”) shall be effective unless in writing and executed by the Company
and Valcon.

Each such Amendment shall be binding upon each party hereto. In addition, each
party hereto may waive any right hereunder, as to itself, by an instrument in
writing signed by such party. No waiver on any one occasion shall extend to or
effect or be construed as a waiver of any right or remedy on any other occasion.
No course of dealing of any Person nor any delay or omission in exercising any
right or remedy shall constitute an amendment of this Agreement or a waiver of
any right or remedy of any party hereto.

15. Governing Law. All issues concerning this Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the State of New York.

16. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and the state
courts sitting in the State of New York, County of New York for the purpose of
any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any

 

- 93 -



--------------------------------------------------------------------------------

party to this Agreement may commence and maintain an action to enforce a
judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by New York law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 9 hereof is reasonably calculated to give
actual notice.

17. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 17 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 17 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

18. Joint and Several Liability. Each obligation described herein of the Company
and/or its subsidiaries, as the case may be, shall be a joint and several
obligation of the Company and its subsidiaries. If requested by Valcon, then the
Company shall cause any of its subsidiaries to sign a counterpart signature page
to this Agreement to evidence such joint and several liability. Upon an
underwritten registered public offering of capital stock of any subsidiary of
the Company, Valcon may cause such subsidiary (and its subsidiaries) to be
released from joint and several liability for obligations hereunder arising
after the closing of such offering, but this Agreement shall continue in full
force and be binding on the Company and all of its other subsidiaries.

19. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Affiliate” shall mean, with respect to any Person, (i) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person (for the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither the Company nor any of its
controlled Affiliates shall be deemed an Affiliate of any of Valcon’s direct or
indirect shareholders (and vice versa) and none of Valcon’s direct or indirect
shareholders shall be deemed Affiliates of each other solely as a result of
their relationship with respect to the Company.

 

- 94 -



--------------------------------------------------------------------------------

“Change in Control” shall mean any transaction (including, without limitation,
any merger, consolidation or sale of assets or equity interests) the result of
which is that any Person or “group” (as defined within the meaning of Rules
13d-3 and 13d-5 under the U.S. Securities Exchange Act of 1934 as in effect on
the Effective Date), other than any of the Investors (as defined in the
Shareholders Agreement) or their Affiliated Funds (as defined in the
Shareholders Agreement), obtains (i) direct or indirect ownership of more than
50% of the voting rights of the Company, (ii) the right to appoint the majority
of the members of the board of directors (or similar governing body) or to
manage on a discretionary basis the assets of the Company, or (iii) all or
substantially all of the assets of the Company.

“Parent” shall mean VNU N.V., a public limited liability company incorporated
under the laws of The Netherlands.

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Qualified Public Offering” shall mean a public offering of equity securities of
the Company, any Person that directly or indirectly owns all of the outstanding
equity securities of the Company, or any of their respective subsidiaries, after
the date hereof, with an aggregate value (together with any prior public
offerings of equity securities after the date hereof of the Company, any Person
that directly or indirectly owns all of the outstanding equity securities of the
Company, or any of their respective subsidiaries that are not Qualified Public
Offerings) in excess of $200,000,000 (including any compensation paid in
connection with such public offering and the value of any equity securities held
by shareholders participating in such offering) pursuant to an effective
registration statement filed with a governmental body regulating the issuance
and exchange of equity securities in the United States or The Netherlands.

“Quarterly Fee Amount” shall mean (a) $1.625 million per fiscal quarter for the
Company’s fiscal year 2006; and (b) for each fiscal year thereafter during the
Term, an amount per fiscal quarter equal to 105% of the applicable Quarterly Fee
Amount for the immediately preceding fiscal year.

“Shareholders Agreement” shall mean (i) from the date hereof until the execution
of the Definitive Shareholders Agreement in accordance with clause (ii) below,
that certain Interim Investors Agreement, dated as of March 15, 2006, by and
among AlpInvest Partners 2006 B.V., AlpInvest Partners Later Stage
Co-Investments Custodian IIA B.V., Blackstone FI Communications Partnership
(Cayman) L.P., Blackstone Family Communications Partnership (Cayman) L.P.,
Blackstone Capital Partners (Cayman) V L.P., Blackstone Capital Partners
(Cayman) V-A L.P., Blackstone Family Investment Partnership (Cayman) V-A L.P.,
Blackstone Participation Partnership (Cayman) V L.P., Carlyle Partners IV
Cayman, L.P., CP IV Coinvestment Cayman, L.P., CEP II Participations S.à r.l.,
SICAR, Hellman & Friedman Capital Partners V (Cayman), L.P., Hellman & Friedman
Capital Partners V (Cayman Parallel), L.P., Hellman & Friedman Capital
Associates V (Cayman), L.P., KKR Millennium Fund (Overseas), Limited
Partnership, Thomas H. Lee (Alternative) Fund V, L.P., and THL Partners Equity
VI, L.P. (collectively, the “Initial IIA Parties”), as amended pursuant to that
certain First Amendment to Interim Investors Agreement, dated as of May 22,
2006, by and among the

 

- 95 -



--------------------------------------------------------------------------------

Initial IIA Parties, THL Fund VI (Alternative) Corp., THL Parallel Fund VI
(Alternative) Corp., THL DT Fund VI (Alternative) Corp., THL Coinvestment
Partners, L.P., Putnam Investment Holdings, LLC, Putnam Investments Employees’
Securities Company III LLC, Thomas H. Lee (Alternative) Fund VI, L.P., Thomas H.
Lee (Alternative) Parallel Fund VI, L.P., Thomas H. Lee (Alternative) Parallel
(DT) Fund VI, L.P., THL Fund V (Alternative) Corp., THL Parallel Fund V
(Alternative) Corp., THL Cayman Fund V (Alternative) Corp., Thomas H. Lee
Investors, Limited Partnership, Putnam Investment Holdings, LLC, Putnam
Investments Employees’ Securities Company I LLC, Putnam Investments Employees’
Securities Company II LLC, Thomas H. Lee (Alternative) Parallel Fund V, L.P. and
Thomas H. Lee (Alternative) Cayman Fund V, L.P., and as amended pursuant to that
certain Second Amendment to Interim Investors Agreement, dated as of June 2,
2006, by and among AlpInvest Partners 2006 B.V., AlpInvest Partners Later Stage
Co-Investments Custodian IIA B.V., Blackstone FI Communications Partnership
(Cayman) L.P., Blackstone Family Communications Partnership (Cayman) L.P.,
Blackstone Capital Partners (Cayman) V L.P., Blackstone Family Investment
Partnership (Cayman) V L.P., Blackstone Capital Partners (Cayman) V-A L.P.,
Blackstone Family Investment Partnership (Cayman) V-A L.P., Blackstone
Participation Partnership (Cayman) V L.P., Carlyle Partners IV (Cayman), L.P.,
CP IV Coinvestment Cayman, L.P., CEP II Participations S.à r.l., SICAR,
Hellman & Friedman Capital Partners V (Cayman), L.P., Hellman & Friedman Capital
Partners V (Cayman Parallel), L.P., Hellman & Friedman Capital Associates V
(Cayman), L.P., KKR Millennium Fund (Overseas), Limited Partnership, KKR VNU
Millennium Limited, KKR Partners (International), Limited Partnership, KKR PEI
SICAR S.à r.l., Thomas H. Lee (Alternative) Fund V, L.P., THL Partners Equity
VI, L.P., THL Fund VI (Alternative) Corp., THL Parallel Fund VI (Alternative)
Corp., THL DT Fund VI (Alternative) Corp., THL Coinvestment Partners, L.P., THL
Fund V (Alternative) Corp., THL Parallel Fund V (Alternative) Corp., THL Cayman
Fund V (Alternative) Corp., Thomas H. Lee Investors, Limited Partnership, Thomas
H. Lee (Alternative) Parallel Fund V, L.P., Thomas H. Lee (Alternative) Cayman
Fund V, L.P., Putnam Investment Holdings, LLC, Putnam Investments Employees’
Securities Company I LLC, Putnam Investments Employees’ Securities Company II
LLC, and Putnam Investments Employees’ Securities Company III LLC, and as
further amended from time to time in accordance with its terms (the “Interim
Investors Agreement”), and (ii) immediately upon execution of the Shareholders
Agreement contemplated by the Interim Investors Agreement (the “Definitive
Shareholders Agreement”), such Definitive Shareholders Agreement, as amended
from time to time in accordance with its terms.

“Sub-Contractors” shall mean, collectively, Blackstone Management Partners V
L.L.C., TC Group, L.L.C., Hellman & Friedman LLC, Kohlberg Kravis Roberts & Co.,
L.P., AlpInvest Partners 2006 B.V. and AlpInvest Partners Later Stage
Co-Investments Custodian IIA B.V., in its capacity of custodian of AlpInvest
Partners Later Stage Co-Investments IIA C.V., and THL Managers V, LLC and THL
Managers VI, LLC.

*    *    *    *    *

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

- 96 -



--------------------------------------------------------------------------------

SCHEDULE 8

ADDRESSES AND FAX NUMBERS FOR NOTICES

If to AlpInvest:

C/o AlpInvest Partners N.V.

For the attention of Evert Vink and Patrick de van der Schueren

Jachthavenweg 118

1081 KJ Amsterdam

The Netherlands

Fax:    +31 20 540 7500

With a copy to:

AlpInvest Partners, Inc.

For the attention of Iain Leigh, Dennis Ever and Evert Vink

28th Floor

630 Fifth Avenue

New York, NY 10111

United States of America

Fax:    +1 212 332 6241

If to Blackstone:

The Blackstone Group

For the attention of Michael Chae and Robert Reid

345 Park Avenue

New York , NY 10154

United States of America

Fax:    +1 212 583 5712

If to Carlyle:

The Carlyle Group

For the attention of James Attwood and Eliot Merrill

42nd Floor

520 Madison Avenue

New York, NY 10022

United States of America

Fax:    +1 212 381 4901

 

- 97 -



--------------------------------------------------------------------------------

If to Hellman & Friedman:

Hellman & Friedman LLC

For the attention of Arrie Park

12th Floor

One Maritime Plaza

San Francisco, CA 94111

Fax:    +1 415 788 0176

With a copy to:

Hellman & Friedman Europe, Limited

For the attention of Patrick Healy and Zita Saurel

Burdett House

6 th Floor

15-16 Buckingham Street

London WC2N 6DU

United Kingdom

Fax:    +44 20 77839 5711

If to KKR:

Kohlberg Kravis Roberts & Co.

For the attention of Alex Navab and Simon Brown

9 West 57th Street

Suite 4200

New York, NY 10019

Fax:    +1 212 750 0003

If to Thomas H. Lee Partners:

Thomas H. Lee Partners, LP

For the attention of Scott Schoen

35th Floor

100 Federal Street

Boston, MA 02110

United States of America

Fax:    +1 617 227 3514

 

- 98 -



--------------------------------------------------------------------------------

If to Luxco, Dutch Holdco or Bidco:

C/o VNU, Inc.

For the attention of James W. Cuminale

770 Broadway

New York, NY 10003

United States of America

Fax:    +1 646 654 5001

With a copy to:

Clifford Chance LLP

For the attention of Joachim Fleury

Droogbak 1A

1013 GE Amsterdam

The Netherlands

Fax:    +31 20 711 9999

 

- 99 -



--------------------------------------------------------------------------------

SCHEDULE 9

NAMED COMPETITORS

 

1. Information Resources, Inc.

 

2. Taylor Nelson Sofres plc

 

3. GfK AG

 

4. Ipsos SA

 

5. IMS Health Incorporated

 

6. Arbitron Inc.

 

7. Reed Elsevier Group plc

 

8. The Thomson Corporation

 

9. Symphony Technology Group, LLC

 

- 100 -



--------------------------------------------------------------------------------

SCHEDULE 10

EQUITY SYNDICATION

 

Investors    Aggregate KKR
Syndication Amounts     Aggregate THL
Syndication Amounts     Aggregate DB / KKR
Syndication Amounts     Aggregate DB / THL
Syndication Amounts        US$    % (of agg)     US$    % (of agg)     US$   
% (of agg)     US$    %        (amounts acquired)     (amounts acquired)  

New Investors

                    

KKR VNU Equity Investors, L.P.

   125,000,000    100.00 %         12,500,000    100.00 %      

THL Equity Fund VI Investors (VNU), L.P.

        112,500,000    96.2279 %    -    -      12,500,000    100.00 % 

THL Equity Fund VI Investors (VNU) II, L.P.

        1,785,227    1.5270 %    -    -      -    -   

THL Equity Fund VI Investors (VNU) III, L.P.

        2,624,745    2.2451 %    -    -      -    -         (amounts
transferred)     (amounts transferred)  

Syndicating KKR Investor

                    

KKR VNU (Millennium) Limited

   125,000,000    100.00 %    -    -      -    -      -    -   

Syndicating THL Investor

                    

THL Fund VI (Alternative) Corp.

   -    -      116,909,972    100.00 %    -    -      -    -   

DB Syndicating Investors

                    

AlpInvest Partners CS Investments 2006 C.V.

   -    -
  
  -    -      883,257    7.0660 %    883,257    7.0660 % 

Blackstone Capital Partners (Cayman) V LP

   -    -      -    -      2,458,669    19.6694 %    2,458,669    19.6694 % 

Blackstone Family Investment Partnership (Cayman) V LP

   -    -      -    -      114,496    0.9160 %    114,496    0.9160 % 

Blackstone Family Investment Partnership (Cayman) V-A LP

   -    -      -    -      11,069    0.0885 %    11,069    0.0885 % 

Blackstone Participation Partnership (Cayman) V LP

   -    -      -    -      7,932    0.0635 %    7,932    0.0635 % 

Carlyle Partners IV Cayman, L.P.

   -    -      -    -      2,043,064    16.3445 %    2,043,064    16.3445 % 

CP IV Coinvestment Cayman, L.P.

   -    -      -    -      82,513    0.6601 %    82,513    0.6601 % 

CEP II Participations SICAR Sarl

   -    -      -    -      466,590    3.7327 %    466,590    3.7327 % 

Hellman & Friedman Capital Partners V (Cayman), L.P.

   -    -      -    -      1,096,813    8.7745 %    1,096,813    8.7745 % 

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

   -    -      -    -      150,643    1.2051 %    150,643    1.2051 % 

Hellman & Friedman Capital Associates V (Cayman), L.P.

   -    -      -    -      624    0.0050 %    624    0.0050 % 

KKR VNU (Millenium) Limited

   -    -      -    -      2,592,166    20.7373 %    2,592,166    20.7373 % 

THL Fund VI (Alternative) Corp.

   -    -      -    -      2,592,166    20.7373 %    2,592,166    20.7373 % 

 

- 101 -